Exhibit 10.1
 
 
[EXECUTION]




 




LOAN AND SECURITY AGREEMENT
 
by and among
 
AMERICAN BILTRITE INC.
IDEAL TAPE CO., INC.
K&M ASSOCIATES L.P.,
as US Borrowers
 
and
 
AMERICAN BILTRITE (CANADA) LTD.,
as Canadian Borrower
 
and
 
OCEAN STATE JEWELRY, INC.
MAJESTIC JEWELRY, INC.
425 DEXTER ASSOCIATES, L.P.,
AMERICAN BILTRITE FAR EAST, INC.,
as US Guarantors
 


 
THE LENDERS AND ISSUING BANK FROM TIME TO TIME PARTY HERETO
 


 
WACHOVIA BANK, NATIONAL ASSOCIATION
as Agent
 
Dated: as of June 30, 2009
 



 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION 1.
DEFINITIONS
1
     
SECTION 2.
CREDIT FACILITIES
34
2.1
Loans.
34
2.2
Letters of Credit.
35
2.3
Term Loan.
40
2.4
Commitments
40
     
SECTION 3.
INTEREST AND FEES
40
     
3.1
Interest.
40
3.2
Fees.
43
3.3
Changes in Laws and Increased Costs of Loans.
43
     
SECTION 4.
CONDITIONS PRECEDENT
45
     
4.1
Conditions Precedent to Initial Loans and Letters of Credit.
45
4.2
Conditions Precedent to All Loans and Letters of Credit
48
     
SECTION 5.
GRANT AND PERFECTION OF SECURITY INTEREST
48
     
5.1
Grant of Security Interest
48
5.2
Perfection of Security Interests.
50
5.3
Special Provisions Relating to Collateral.
53
     
SECTION 6.
COLLECTION AND ADMINISTRATION
54
     
6.1
Borrowers’ Loan Accounts
54
6.2
Statements
54
6.3
Collection of Accounts.
54
6.4
Payments.
55
6.5
Taxes.
58
6.6
Authorization to Make Loans.
62
6.7
Use of Proceeds.
62
6.8
Appointment of Administrative Borrower as Agent for Requesting Loans and
Receipts of Loans and Statements.
62
6.9
Pro Rata Treatment
63
6.10
Sharing of Payments, Etc.
63
6.11
Settlement Procedures.
64
6.12
Obligations Several; Independent Nature of Lenders’ Rights
68
6.13
Bank Products
68
     
SECTION 7.
COLLATERAL REPORTING AND COVENANTS
69
     
7.1
Collateral Reporting.
69


 

--------------------------------------------------------------------------------

 



7.2
Accounts Covenants.
70
7.3
Inventory Covenants
71
7.4
Equipment and Real Property Covenants
71
7.5
Power of Attorney
72
7.6
Right to Cure
73
7.7
Access to Premises
73
7.8
Bills of Lading and Other Documents of Title.
73
     
SECTION 8.
REPRESENTATIONS AND WARRANTIES
74
     
8.1
Existence, Power and Authority
74
8.2
Name; Jurisdiction of Organization; Chief Executive Office; Collateral
Locations.
74
8.3
Financial Statements; No Material Adverse Change
75
8.4
Priority of Liens; Title to Properties
75
8.5
Tax Returns
76
8.6
Litigation
76
8.7
Compliance with Other Agreements and Applicable Laws.
76
8.8
Environmental Compliance.
77
8.9
Employee Benefits.
77
8.10
Bank Accounts
78
8.11
Intellectual Property
79
8.12
Subsidiaries; Affiliates; Capitalization; Solvency.
79
8.13
Labor Disputes.
80
8.14
Restrictions on Subsidiaries
80
8.15
Material Contracts
80
8.16
Payable Practices
80
8.17
Accuracy and Completeness of Information
80
8.18
Survival of Warranties; Cumulative
81
     
SECTION 9.
AFFIRMATIVE AND NEGATIVE COVENANTS
81
     
9.1
Maintenance of Existence.
81
9.2
New Collateral Locations
81
9.3
Compliance with Laws, Regulations, Etc.
82
9.4
Payment of Taxes and Claims
83
9.5
Insurance
83
9.6
Financial Statements and Other Information.
84
9.7
Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution, Etc.
86
9.8
Encumbrances
88
9.9
Indebtedness
90
9.10
Loans, Investments, Etc.
92
9.11
Dividends and Redemptions
94
9.12
Transactions with Affiliates
95
9.13
Compliance with ERISA.
96
9.14
End of Fiscal Years; Fiscal Quarters
97
9.15
Change in Business
97
9.16
Limitation of Restrictions Affecting Subsidiaries
97


 

--------------------------------------------------------------------------------

 



9.17
Financial Covenants.
97
9.18
License Agreements.
100
9.19
Foreign Assets Control Regulations, Etc.
101
9.20
Costs and Expenses
102
9.21
Applications under Insolvency Statutes
102
9.22
After Acquired Real Property
102
9.23
Further Assurances
103
     
SECTION 10.
EVENTS OF DEFAULT AND REMEDIES
103
     
10.1
Events of Default
103
10.2
Remedies.
106
     
SECTION 11.
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW
109
     
11.1
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
109
11.2
Waiver of Notices
111
11.3
Amendments and Waivers.
111
11.4
Waiver of Counterclaims
113
11.5
Indemnification
113
     
SECTION 12.
THE AGENT
114
     
12.1
Appointment, Powers and Immunities.
114
12.2
Reliance by Agent
115
12.3
Events of Default.
116
12.4
Wachovia in its Individual Capacity
116
12.5
Indemnification
116
12.6
Non-Reliance on Agent and Other Lenders
117
12.7
Failure to Act
117
12.8
Additional Loans
117
12.9
Concerning the Collateral and the Related Financing Agreements
118
12.10
Field Audit, Examination Reports and other Information; Disclaimer by Lenders.
118
12.11
Collateral Matters.
118
12.12
Agency for Perfection
120
12.13
Successor Agent
120
12.14
Other Agent Designations.
121
     
SECTION 13.
TERM OF AGREEMENT; MISCELLANEOUS
121
     
13.1
Term.
121
13.2
Interpretative Provisions.
122
13.3
Notices.
125
13.4
Partial Invalidity
125
13.5
Confidentiality.
126
13.6
Successors
127
13.7
Assignments; Participations.
127
13.8
Entire Agreement
129
13.9
USA Patriot Act
129
13.10
Counterparts, Etc.
129




 

--------------------------------------------------------------------------------

 



INDEX
TO
EXHIBITS AND SCHEDULES
 


 
Exhibit A
Form of Assignment and Acceptance
   
Exhibit B
Information Certificate
   
Exhibit C
Form of Compliance Certificate
   
Exhibit D
Form of Borrowing Base Certificate
   
Schedule 1.74
Existing Lenders
   
Schedule 1.75
Existing Letters of Credit






 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT
 
This Loan and Security Agreement, dated as of June 30, 2009 (this “Agreement”),
is entered into by and among American Biltrite Inc., a Delaware corporation
(“Parent”), Ideal Tape Co., Inc., a Delaware corporation (“Ideal Tape”), K&M
Associates L.P., a Rhode Island limited partnership (“K&M”; together with Parent
and Ideal Tape, each individually a “US Borrower” and collectively, “US
Borrowers” as hereinafter further defined), American Biltrite (Canada) Ltd., a
Canadian corporation (“Canadian Borrower”; together with US Borrowers, each
individually a “Borrower” and collectively, “Borrowers” as hereinafter further
defined), 425 Dexter Associates, L.P., a Rhode Island limited partnership
(“Dexter”), Ocean State Jewelry, Inc., a Rhode Island corporation (“Ocean
State”), Majestic Jewelry, Inc., a Delaware corporation (“Majestic”), American
Biltrite Far East, Inc., a Delaware corporation (“Far East”; together with
Dexter, Ocean State and Majestic, each individually a “US Guarantor” and
collectively, “US Guarantors” as hereinafter further defined), the parties
hereto from time to time as lenders, whether by execution of this Agreement or
an Assignment and Acceptance (each individually, a “Lender” and collectively,
“Lenders” as hereinafter further defined), Wachovia Bank, National Association,
a national banking association, in its capacity as US Issuing Bank, and Wachovia
Bank, National Association, a national banking association, in its capacity as
agent for Issuing Bank, Lenders and the other Secured Parties (in such capacity,
“Agent” as hereinafter further defined).
 
W I T N E S S E T H:
 
WHEREAS, Borrowers have requested that Agent, Issuing Bank and Lenders enter
into financing arrangements with Borrowers pursuant to which Lenders may make
loans and provide other financial accommodations to Borrowers; and
 
WHEREAS, Issuing Bank and each Lender is willing to agree (severally and not
jointly) to make such loans and provide such financial accommodations to
Borrowers on a pro rata basis according to its Commitment (as defined below) on
the terms and conditions set forth herein and Agent is willing to act as agent
for Lenders on the terms and conditions set forth herein and the other Financing
Agreements;
 
NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
SECTION 1.
DEFINITIONS

 
For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:
 
1.1           “Accounts” shall mean, as to each Borrower and Guarantor, all
present and future rights of such Borrower and Guarantor to payment of a
monetary obligation, whether or not earned by performance, which is not
evidenced by chattel paper or an instrument, (a) for property that has been or
is to be sold, leased, licensed, assigned, or otherwise disposed of, (b) for
services rendered or to be rendered, (c) for a secondary obligation incurred or
to be incurred, or (d) arising out of the use of a credit or charge card or
information contained on or for use with the card.
 

 

--------------------------------------------------------------------------------

 

1.2           “Adjusted Eurodollar Rate” shall mean, with respect to each
Interest Period for any Eurodollar Rate Loan comprising part of the same
borrowing (including conversions, extensions and renewals), the rate per annum
determined by dividing (a) the London Interbank Offered Rate for such Interest
Period by (b) a percentage equal to: (i) one (1) minus (ii) the Reserve
Percentage.  For purposes hereof, “Reserve Percentage” shall mean for any day,
that percentage, (expressed as a decimal) which is in effect from time to time
under Regulation D of the Board of Governors of the Federal Reserve System (or
any successor), as such regulation may be amended from time to time or any
successor regulation, as the maximum reserve requirement (including, without
limitation, any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not any Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time.  Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for proration, exceptions or
offsets that may be available from time to time to a Lender.  The Adjusted
Eurodollar Rate shall be adjusted automatically on and as of the effective date
of any change in the Reserve Percentage.
 
1.3           “Administrative Borrower” shall mean American Biltrite Inc., in
its capacity as Administrative Borrower on behalf of itself and the other
Borrowers pursuant to Section 6.8 hereof and its successors and assigns in such
capacity.
 
1.4           “Affiliate” shall mean, with respect to a specified Person, any
other Person which directly or indirectly, through one or more intermediaries,
controls or is controlled by or is under common control with such Person, and
without limiting the generality of the foregoing, includes (a) any Person which
beneficially owns or holds ten (10%) percent or more of any class of Voting
Stock of such Person or other equity interests in such Person, (b) any Person of
which such Person beneficially owns or holds ten (10%) percent or more of any
class of Voting Stock or in which such Person beneficially owns or holds ten
(10%) percent or more of the equity interests and (c) any director or executive
officer of such Person.  For the purposes of this definition, the term “control”
(including with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of Voting
Stock, by agreement or otherwise.
 
1.5           “Agent” shall mean Wachovia Bank, National Association, in its
capacity as agent on behalf of Secured Parties pursuant to the terms hereof, and
any replacement or successor agent hereunder.
 
1.6           “Agent Payment Account” shall mean the US Payment Account and the
Canadian Payment Account, as applicable.
 
1.7           “Applicable Margin” shall mean (a) as to the Interest Rate for
Revolving Loans which are Base Rate Loans, two (2%) percent, (b) as to the
Interest Rate for Revolving Loans which are Eurodollar Rate Loans, four (4%)
percent, (c) as to the Interest Rate for the Term Loan which are Base Rate
Loans, three (3%) percent, and (d) as to the Interest Rate for the Term Loan
which are Eurodollar Rate Loans, five (5%) percent.
 

 
2

--------------------------------------------------------------------------------

 

1.8           “Assignment and Acceptance” shall mean an Assignment and
Acceptance substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Agent in connection with an assignment of
a Lender’s interest hereunder in accordance with the provisions of Section 13.7
hereof.
 
1.9           “Bank Product Provider” shall mean any Lender, Affiliate of Lender
or other financial institution (in each case as to any such Lender, Affiliate or
other financial institution to the extent approved by Agent) that provides any
Bank Products to Borrowers or Guarantors.
 
1.10           “Bank Products” shall mean any one or more of the following types
or services or facilities provided to a Borrower by a Bank Product Provider: (a)
credit cards or stored value cards, (b) cash management or related services,
including (i) the automated clearinghouse transfer of funds for the account of a
Borrower pursuant to agreement or overdraft for any accounts of Borrowers
maintained at Agent or any Bank Product Provider that are subject to the control
of Agent pursuant to any Deposit Account Control Agreement to which Agent or
such Bank Product Provider is a party, as applicable, and (ii) controlled
disbursement services and (c) Hedge Agreements if and to the extent permitted
hereunder.  Any of the foregoing shall only be included in the definition
of  the term “Bank Products” to the extent that the Bank Product Provider has
been approved by Agent.
 
1.11           “Base Rate” shall mean the highest of (a) the rate from time to
time publicly announced by Wachovia Bank, National Association, or its
successors, as its prime rate, subject to each increase or decrease in such
prime rate effective as of the day any such change occurs, whether or not such
announced rate is the best rate available at such bank or (b) the Federal Funds
Effective Rate from time to time plus one-half (.50%) percent.  The term
“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate per annum equal, for each day during such period, to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by Agent from three Federal Funds brokers of
recognized standing selected by it.
 
1.12           “Base Rate Loans” shall mean US Base Rate Loans and Canadian Base
Rate Loans.
 
1.13           “Belgian Tape Division” shall mean the Belgian division of
Parent, which division sells Inventory to account debtors only located in
Belgium and other European countries.
 
1.14           “Belgian Tape Division Accounts” shall mean any Accounts of
Parent now or hereafter owned, which Accounts arise solely in connection with
the Belgian Tape Division.
 
1.15           “Belgian Tape Division Factored Accounts” shall mean all Belgian
Tape Division Accounts sold or assigned by Parent to Faunus pursuant to and in
accordance with the Faunus ABI Factoring Agreement as in effect on the date
hereof, subject to the Faunus Intercreditor Agreement.  All Belgian Tape
Division Accounts that are not sold or assigned by Parent to Faunus or that,
after sale or assignment, are reassigned to Parent, shall not constitute Belgian
Tape Division Factored Accounts.
 
1.16           “Blocked Accounts” shall have the meaning set forth in Section
6.3 hereof.
 

 
3

--------------------------------------------------------------------------------

 

1.17           “Borrowers” shall mean collectively, US Borrowers and Canadian
Borrower; sometimes referred to herein individually as a “Borrower”.
 
1.18           “Borrowing Base Certificate” shall mean a certificate
substantially in the form of Exhibit D hereto, as such form may from time to
time be modified by Agent in a manner consistent with the terms of this
Agreement, which is duly completed (including all schedules thereto) and
executed by the vice-president-finance, chief financial officer, treasurer,
assistant treasurer, controller or other financial or senior officer of
Administrative Borrower and delivered to Agent.
 
1.19           “Business Day” shall mean any day other than a Saturday, Sunday,
or other day on which commercial banks are authorized or required to close under
the laws of the State of New York or the State of North Carolina, Province of
Ontario or Canada (or, in the case of the CDOR Rate, in Toronto, Ontario) and a
day on which Agent is open for the transaction of business; except, that, if a
determination of a Business Day shall relate to any Eurodollar Rate Loans, the
term Business Day shall also exclude any day on which banks are closed for
dealings in dollar deposits in the London interbank market or other applicable
Eurodollar Rate market.
 
1.20           “Canadian Base Rate” shall mean, at any time, the annual rate of
interest equal to the greater of (a) the annual rate from time to time publicly
announced by Canadian Reference Bank as its prime rate in effect for determining
interest rates on Canadian Dollar denominated commercial loans in Canada or (b)
the annual rate of interest equal to the sum of the 30-day CDOR Rate at such
time plus one (1%) percent per annum.
 
1.21           “Canadian Base Rate Loans” shall mean any Canadian Dollar Loans
or portion thereof on which interest is payable based on the Canadian Base Rate
in accordance with the terms hereof.
 
1.22           “Canadian Borrower” shall mean American Biltrite (Canada) Ltd., a
Canadian corporation, and its successors and assigns.
 
1.23           “Canadian Borrowing Base” shall mean, at any time the amount
equal to: (a) the lesser of: (i) the Canadian Revolving Loan Limit and (ii) an
amount equal to the sum of (A) eight-five (85%) percent of the Eligible Accounts
of Canadian Borrower plus (B) the lesser of (1) the sum of (x) forty two (42%)
percent multiplied by the Value of Eligible Inventory of Canadian Borrower
consisting of raw materials and (y) fifty (50%) percent multiplied by the Value
of Eligible Inventory of Canadian Borrower consisting of finished goods, (2)
eight-five (85%) percent of the Net Recovery Percentage of such Eligible
Inventory multiplied by the Value of Eligible Inventory of Canadian Borrower or
(3) Inventory Loan Limit for the Canadian Borrower, minus (b) Reserves
attributable to the Canadian Borrower.
 
For purposes only of applying the Inventory Loan Limit for the Canadian
Borrower, Agent may treat the then undrawn amounts of outstanding Letters of
Credit for the purpose of purchasing Eligible Inventory as Revolving Loans to
the extent Agent is in effect basing the issuance of the Letter of Credit
Obligations on the Value of the Eligible Inventory being purchased with such
Letters of Credit.  In determining the actual amounts of such Letter of Credit
Obligations to be so treated for purposes of the sublimit, the outstanding
Revolving Loans and Reserves shall be attributed first to any components of the
lending formulas set forth above that are not subject to such sublimit, before
being attributed to the components of the lending formulas subject to such
sublimit.  The amounts of Eligible Inventory of Canadian Borrower shall, at
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of Canadian Borrower or the perpetual inventory
record maintained by Canadian Borrower
 

 
4

--------------------------------------------------------------------------------

 

1.24           “Canadian Collateral” shall mean all personal and real property
and fixtures, and interests in property and fixtures, of any Canadian Loan
Party, whether now owned or hereafter acquired or existing, and wherever
located.
 
1.25           “Canadian Cash Equivalents” shall mean any of the following (a)
any evidence of Indebtedness issued, guaranteed or insured by the government of
Canada or any province, and having terms to maturity of not more than one
hundred eighty (180) days from the date of acquisition, (b) certificates of
deposit having maturities of not more than one year issued or guaranteed by any
Canadian chartered bank and rated A (or the then equivalent grade) or better by
Dominion Bond Rating Service Limited, (c) Canadian Dollar denominated bankers
acceptances of any Canadian chartered bank and rated A (or the then equivalent
grade) or better by Dominion Bond Rating Service Limited having terms to
maturity of not more than one hundred eighty (180) days, (d) commercial paper
having terms to maturity of not more than one hundred eighty (180) days from the
date of acquisition issued by, or guaranteed by, any company which is rated at
least A-2 (or any equivalent rating) by S&P and P-2 (or any equivalent rating)
by Moody’s, (e) repurchase agreements and reverse repurchase agreements relating
to marketable direct obligations issued or unconditionally guaranteed by the
Government of Canada or any province or issued by any governmental agency
thereof maturing within one hundred eighty (180) days or less, and (f)
investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) above.
 
1.26           “Canadian Commitment” shall mean, at any time, as to each Lender,
the principal amount set forth below such Lender’s signature on the signatures
pages hereto designated as the Canadian Commitment or on Schedule 1 to the
Assignment and Acceptance Agreement pursuant to which such Lender became a
Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Canadian Commitments”.
 
1.27           “Canadian Credit Facility” shall mean the Loans and Letters of
Credit provided to or for the benefit of Canadian Borrower pursuant to Sections
2.1, 2.2 and 2.3hereof.
 
1.28           “Canadian Dollar Loans” shall mean any Loans or portion thereof
which are denominated in Canadian Dollars and on which interest is payable based
on the Canadian Base Rate in accordance with the terms hereof.
 
1.29           “Canadian Dollars” and “C$” shall each mean the lawful currency
of Canada.
 
1.30           “Canadian Excess Availability” shall mean the amount, as
determined by Agent, calculated at any date, equal to: (a) the lesser of:  (i)
the Canadian Borrowing Base and (ii) the Canadian Revolving Loan Limit, minus
(b) the sum of:  (i) the amount of all then outstanding and unpaid Canadian
Obligations (but not including for this purpose any Term Loan or outstanding
Canadian Letter of Credit Obligations), plus (ii) the amount of all Reserves
then established in respect of Canadian Letter of Credit Obligations, plus (iii)
the aggregate amount of all then outstanding and unpaid trade payables and other
obligations of Canadian Borrower which are outstanding more than sixty (60) days
past due as of the end of the immediately preceding month or
 

 
5

--------------------------------------------------------------------------------

 

at Agent’s option, as of a more recent date based on such reports as Agent may
from time to time specify (other than trade payables or other obligations being
contested or disputed by Canadian Borrower in good faith), plus (iv) without
duplication, the amount of checks issued by Canadian Borrower to pay trade
payables and other obligations which are more than sixty (60) days past due as
of the end of the immediately preceding month or at Agent’s option, as of a more
recent date based on such reports as Agent may from time to time specify (other
than trade payables or other obligations being contested or disputed by Canadian
Borrower in good faith), but not yet sent.
 
1.31           “Canadian Guarantors” shall mean, collectively, any Person that
at any time after the date hereof becomes party to a guarantee in favor of Agent
or any Lender in respect of or otherwise liable on or with respect to the
Canadian Obligations (but not the US Obligations) or who is the owner of any
property which is security for the Canadian Obligations (other than Canadian
Borrower); each sometimes being referred to herein individually as a “Canadian
Guarantor”.
 
1.32           “Canadian Issuing Bank” shall mean such financial institution
that is approved by Agent that shall issue a Letter of Credit for the account of
a Canadian Borrower and has agreed in a manner satisfactory to Agent to be
subject to the terms hereof as Canadian Issuing Bank.
 
1.33           “Canadian Lender” shall mean, at any time, each Lender having a
Canadian Commitment or a Revolving Loan (or Canadian Letter of Credit
Obligation) made to Canadian Borrower owing to it at such time; sometimes being
referred to herein collectively as “Canadian Lenders”.
 
1.34           “Canadian Letter of Credit Limit” shall mean $3,000,000.
 
1.35           “Canadian Letter of Credit Obligations” shall mean at any time,
the sum of (a) the aggregate undrawn amount of all Letters of Credit issued for
the account of Canadian Borrower outstanding at such time, plus (b) without
duplication, the aggregate amount of all drawings under Letters of Credit issued
for the account of Canadian Borrower for which the Canadian Issuing Bank has not
at such time been reimbursed, plus (c) without duplication, the aggregate amount
of all payments made by Canadian Lender to the Canadian Issuing Bank with
respect to such Canadian Lender’s participation in Letters of Credit issued for
the account of Canadian Borrower as provided in Section 2.2 for which Canadian
Borrower have not at such time reimbursed the Canadian Lenders, whether by way
of a Revolving Loan or otherwise.
 
1.36           “Canadian Loan Parties” shall mean Canadian Borrower and Canadian
Guarantors; each sometimes being referred to individually as a “Canadian Loan
Party”.
 
1.37           “Canadian Obligations” shall mean (a) any and all Loans, Letter
of Credit Obligations and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by Canadian Loan Parties to Agent, any
Canadian Lender or any Canadian Issuing Bank arising under this Agreement or any
of the other Financing Agreements, including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Agreement or any of the other
Financing Agreements or on account of any Letter of Credit and all other
Canadian Letter of Credit Obligations, whether now existing or hereafter
arising, whether arising before, during or after the initial term or any renewal
term of this Agreement or after the commencement of any case or proceeding with
respect to any Canadian Loan
 

 
6

--------------------------------------------------------------------------------

 

Party under the United States Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) or any similar
statute in any jurisdiction (including the payment of interest and other amounts
which would accrue and become due but for the commencement of such case or
proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured and (b) for purposes only of Section 5.1 hereof and subject
to the priority in right of payment set forth in Section 6.4 hereof, all
obligations, liabilities and indebtedness of every kind, nature and description
owing by any Canadian Loan Party to Agent or any Bank Product Provider arising
under or pursuant to any Bank Products, whether now existing or hereafter
arising; provided, that, (i) as to any such obligations, liabilities and
indebtedness arising under or pursuant to a Hedge Agreement, the same shall only
be included within the Canadian Obligations if upon Agent’s request, Agent shall
have entered into an agreement, in form and substance reasonably satisfactory to
Agent, with the Bank Product Provider that is a counterparty to such Hedge
Agreement, as acknowledged and agreed to by Canadian Borrower, providing for the
delivery to Agent by such counterparty of information with respect to the amount
of such obligations and providing for the other rights of Agent and such Bank
Product Provider in connection with such arrangements, (ii) any Bank Product
Provider, other than Wachovia and its Affiliates, shall have delivered written
notice to Agent that (A) such Bank Product Provider has entered into a
transaction to provide Bank Products to such Canadian Borrower and (B) the
obligations arising pursuant to such Bank Products provided to such Canadian
Borrower constitute Canadian Obligations entitled to the benefits of the
security interest of Agent granted hereunder, and Agent shall have accepted such
notice in writing and (iii) in no event shall any Bank Product Provider acting
in such capacity to whom such obligations, liabilities or indebtedness are owing
be deemed a Lender for purposes hereof to the extent of and as to such
obligations, liabilities or indebtedness except that each reference to the term
“Lender” in Sections 12.1, 12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6
hereof shall be deemed to include such Bank Product Provider and in no event
shall the approval of any such person in its capacity as Bank Product Provider
be required in connection with the release or termination of any security
interest or lien of Agent.
 
1.38           “Canadian Payment Account” shall mean account no. 1258 246 with
respect to Canadian Dollars and account no. 4635 886 with respect to US Dollars
Wachovia of Canada at Canadian Reference Bank or such other account of Agent or
Wachovia Canada as Agent may from time to time designate to Administrative
Borrower as the Canadian Payment Account.
 
1.39           “Canadian Pension Plan” shall mean any plan, program or
arrangement that is a pension plan for the purposes of any applicable pension
benefits legislation or any tax laws of Canada or a Province thereof, whether or
not registered under any such laws, which is maintained or contributed to by, or
to which there is or may be an obligation to contribute by, any Borrower or
Guarantor in respect of any Person’s employment in Canada with such Borrower or
Guarantor.
 
1.40           “Canadian Reference Bank” shall mean Bank of Montreal, or such
other bank listed in Schedule I of the Bank Act (Canada) as Agent may from time
to time designate.
 
1.41           “Canadian Revolving Loan Maximum Amount” shall mean $12,000,000.
 

 
7

--------------------------------------------------------------------------------

 

1.42           “Capital Expenditures” shall mean, as applied to any Person for
any period, the aggregate of all cash expenditures (including that portion, if
any, paid in cash attributable to any lease of any property, whether real,
personal or mixed, by that Person as lessee which is accounted for as a capital
lease on the balance sheet of such Person prepared in accordance with GAAP,
incurred during that period), made by that Person during such period in respect
of the purchase, construction or other acquisition of fixed or capital assets,
determined in accordance with GAAP.
 
1.43           “Capital Leases” shall mean, as applied to any Person, any lease
of (or any agreement conveying the right to use) any property (whether real,
personal or mixed) by such Person as lessee which in accordance with GAAP, is
required to be reflected as a liability on the balance sheet of such Person.
 
1.44           “Capital Stock” shall mean, with respect to any Person, any and
all shares, interests, participations or other equivalents (however designated)
of such Person’s capital stock or partnership, limited liability company or
other equity interests at any time outstanding, and any and all rights, warrants
or options exchangeable for or convertible into such capital stock or other
interests (but excluding any debt security that is exchangeable for or
convertible into such capital stock).
 
1.45           “CDOR Rate” shall mean, on any day, the annual rate of interest
which is the rate equal to the average rate for 30 day Canadian Dollar bankers’
acceptances issued on such day for a term equal or comparable for the purpose of
calculating the interest rate applicable as such rate appears on the “Reuters
Screen CDOR Page” (as defined in the International Swaps and Derivatives
Association, Inc. 2000, definitions, as modified and amended from time to time)
rounded to the nearest 1/100th of 1% (with 0.005% being rounded up), as of 10:00
a.m. on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day; provided, that, if such rate does not appear on the
Reuters Screen CDOR Page as contemplated, then the CDOR Rate on any day shall be
the average of the rates applicable to 30 day Canadian Dollar bankers’
acceptances quoted by the Schedule I Canadian chartered banks as of 10:00 a.m.
on such day, or if such day is not a Business Day, then on the immediately
preceding Business Day.
 
1.46           “Change of Control” shall mean (a) the transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of any Borrower or Guarantor to any Person or group (as such term is used
in Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the
adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), except for one or
more Permitted Holders, of beneficial ownership, directly or indirectly, of a
majority of the voting power of the total outstanding Voting Stock of any
Borrower or Guarantor or the Board of Directors of any Borrower or Guarantor;
(d) directors who are appointed by the Permitted Holders cease to constitute a
majority of the Board of Directors of Parent; (e) the failure of the Permitted
Holders to own directly or indirectly fifty-one (51%) percent of the voting
power of the total outstanding Voting Stock of Parent; or (f) the failure of
Parent to own directly or indirectly (i) one hundred (100%) percent of the
voting power of the total outstanding Voting Stock of any Borrower (other than
K&M) or Guarantor or (ii) eighty-seven (87%) percent of the voting power of the
total partnership interests of K&M.
 

 
8

--------------------------------------------------------------------------------

 

1.47           “Code” shall mean the Internal Revenue Code of 1986, as the same
now exists or may from time to time hereafter be amended, modified, recodified
or supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.
 
1.48           “Collateral” shall have the meaning set forth in Section 5
hereof.
 
1.49           “Collateral Access Agreement” shall mean an agreement in writing,
in form and substance satisfactory to Agent, from any lessor of premises to any
Borrower or Guarantor, or any other person to whom any Collateral is consigned
or who has custody, control or possession of any such Collateral or is otherwise
the owner or operator of any premises on which any of such Collateral is
located, in favor of Agent with respect to the Collateral at such premises or
otherwise in the custody, control or possession of such lessor, consignee or
other person.
 
1.50           “Commitment” shall mean, at any time, as to any Lender, the
aggregate of such Lender’s US Commitment and Canadian Commitment; sometimes
being collectively referred to herein as “Commitments”; provided, that, the US
Dollar Equivalent of the aggregate Commitments of all Lenders shall not exceed
US$30,000,000 (it being understood that the Canadian Commitments are a sublimit
of the US Commitments of all Lenders).
 
1.51           “Congoleum” shall mean Congoleum Corporation, a Delaware
corporation.
 
1.52           “Consolidated Net Income” shall mean, with respect to any Person,
for any period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period, as determined in
accordance with GAAP; provided, that, (a) the net income of any Person that is
not a majority-owned Subsidiary or that is accounted for by the equity method of
accounting shall be included only to the extent of the amount of dividends or
distributions paid or payable to such Person or a majority-owned Subsidiary of
such Person; (b) the effect of any change in accounting principles adopted by
(or applicable to) such Person or its Subsidiaries after the date hereof
(including any cumulative effects resulting from changes in purchase accounting
principles) shall be excluded; and (c) the net income (if positive) of any
majority-owned Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such majority-owned Subsidiary to such
Person or to any other majority-owned Subsidiary of such Person is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such majority-owned Subsidiary shall be excluded.  For the
purposes of calculating Consolidated Net Income, Congoleum shall not constitute
a Subsidiary of Parent.
 
1.53           “Credit Facility” shall mean, collectively, the US Credit
Facility and the Canadian Credit Facility.
 
1.54           “Default” shall mean an act, condition or event which with notice
or passage of time or both would constitute an Event of Default.
 
1.55           “Defaulting Lender” shall have the meaning set forth in Section
6.11 hereof.
 
1.56           “Deposit Account Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Agent, by and among Agent, the
Borrower or Guarantor with a deposit account at any bank and the bank at which
such deposit account is at any time maintained which provides that such bank
will comply with instructions originated by Agent directing disposition of the
funds in the deposit account without further consent by such Borrower or
Guarantor and has such other terms and conditions as Agent may require.
 

 
9

--------------------------------------------------------------------------------

 

1.57           “EBITDA” shall mean, as to any Person, with respect to any
period, an amount equal to the Consolidated Net Income of such Person and its
Subsidiaries for such period, plus the following to the extent deducted in the
computation of Consolidated Net Income of such Person for such period: (a)
depreciation, amortization and deferred compensation, (b) Interest Expense, (c)
the Provision for Taxes, (d) non-recurring transaction fees, charges and
expenses, and (e) other non-cash and/or extraordinary, one-time or non-recurring
cash charges.
 
1.58           “Eligible Accounts” shall mean Accounts created by a Borrower
which are and continue to be acceptable to Agent based on the criteria set forth
below as determined by Agent.  In general, Accounts shall be Eligible Accounts
if:
 
(a)           such Accounts arise from the actual and bona fide sale and
delivery of goods by such Borrower or rendition of services by such Borrower in
the ordinary course of its business which transactions are completed in
accordance with the terms and provisions contained in any documents related
thereto;
 
(b)           such Accounts are not unpaid more than sixty (60) days after the
original due date for them or ninety (90) days after the date of the original
invoice for them;
 
(c)           such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;
 
(d)           such Accounts do not arise from sales on consignment, guaranteed
sale, sale and return, sale on approval, or other terms under which payment by
the account debtor may be conditional or contingent;
 
(e)           an office of the account debtor with respect to such Accounts is
located in the United States of America or Canada or, at Agent’s option, if the
chief executive office and principal place of business of the account debtor
with respect to such Accounts is located other than in the United States of
America or Canada, then if either:  (i) the account debtor has delivered to such
Borrower an irrevocable letter of credit issued or confirmed by a bank
satisfactory to Agent and payable only in the United States of America and in
U.S. dollars, sufficient to cover such Account, in form and substance
satisfactory to Agent and if required by Agent, the original of such letter of
credit has been delivered to Agent or Agent’s agent and the issuer thereof, and
such Borrower has complied with the terms of Section 5.2(f) hereof with respect
to the assignment of the proceeds of such letter of credit to Agent or naming
Agent as transferee beneficiary thereunder, as Agent may specify, or (ii) such
Account is subject to credit insurance payable to Agent issued by an insurer and
on terms and in an amount acceptable to Agent, or (iii) such Account is
otherwise acceptable in all respects to Agent (subject to such lending formula
with respect thereto as Agent may determine);
 
(f)           such Accounts do not consist of progress billings (such that the
obligation of the account debtors with respect to such Accounts is conditioned
upon such Borrower’s satisfactory completion of any further performance under
the agreement giving rise thereto), bill and hold invoices or retainage
invoices, except as to bill and hold invoices, if Agent shall have received an
agreement in writing from the account debtor, in form and substance satisfactory
to Agent, confirming the unconditional obligation of the account debtor to take
the goods related thereto and pay such invoice;
 

 
10

--------------------------------------------------------------------------------

 

(g)           the account debtor with respect to such Accounts has not asserted
a counterclaim, defense or dispute and is not owed or does not claim to be owed
any amounts that may give rise to any right of setoff or recoupment against such
Accounts (but the portion of the Accounts of such account debtor in excess of
the amount at any time and from time to time owed by such Borrower to such
account debtor or claimed owed by such account debtor may be deemed Eligible
Accounts);
 
(h)           such Accounts are subject to the first priority, valid and
perfected security interest of Agent and any goods giving rise thereto are not,
and were not at the time of the sale thereof, subject to any liens except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Agent between the holder of such security
interest or lien and Agent;
 
(i)           neither the account debtor nor any officer or employee of the
account debtor with respect to such Accounts is an officer, employee, agent or
other Affiliate of any Borrower or Guarantor;
 
(j)           (i) the account debtors with respect to such Accounts are not any
foreign government, or (ii) the account debtors with respect to such Accounts
are not the United States of America, Canada, any State, Province, political
subdivision, department, agency or instrumentality thereof, unless, (A) if the
account debtor is the United States of America, any State, political
subdivision, department, agency or instrumentality thereof, upon Agent’s
request, the Federal Assignment of Claims Act of 1940, as amended or any similar
State or local law, if applicable, has been complied with in a manner
satisfactory to Agent or (B) if the account debtor is Her Majesty in right of
Canada or any Provincial or local Governmental Authority, or any Ministry
thereof, such Borrower has assigned its rights to payment of such Account to
Agent pursuant to, and in accordance with the Financial Administration Act,
R.S.C. 185, C.F.-11, as amended, or any similar applicable provincial or local
law regulation or requirement if applicable, has been complied with in a manner
satisfactory to Agent; except, that, notwithstanding the provisions of
subsection (j)(ii)(A) and (B) above, Accounts owing by the United States of
America, Canada, any State, Province, political subdivision, department, agency
or instrumentality thereof may be considered Eligible Accounts up to an
aggregate amount of $1,000,000 at any given time; provided, that, such Accounts
are otherwise Eligible Accounts hereunder;
 
(k)           there are no proceedings or actions which are threatened or
pending against the account debtors with respect to such Accounts which might
result in any material adverse change in any such account debtor’s financial
condition (including, without limitation, any bankruptcy, dissolution,
liquidation, reorganization or similar proceeding);
 
(l)           the aggregate amount of such Accounts owing by a single account
debtor (other than Kohl’s Illinois, Inc. and Wal-Mart Stores, Inc.) do not
constitute more than fifteen (15%) percent of the aggregate amount of all
otherwise Eligible Accounts and such Accounts owing by each of Kohl’s Illinois,
Inc. and Wal-Mart Stores, Inc. do not, in each case, constitute more than thirty
(30%) percent of the aggregate amount of all otherwise Eligible Accounts (but
the portion of the Accounts not in excess of the applicable percentages may be
deemed Eligible Accounts);
 

 
11

--------------------------------------------------------------------------------

 

(m)           such Accounts are not owed by an account debtor who has Accounts
unpaid more than sixty (60) days after the original due date for them or more
than ninety (90) days after the date of the original invoice for them which
constitute more than fifty (50%) percent of the total Accounts of such account
debtor;
 
(n)           there are no facts, events or occurrences which would impair the
validity, enforceability or collectibility of such Accounts or reduce the amount
payable or delay payment thereunder;
 
(o)           the account debtor is not located in a state requiring the filing
of a Notice of Business Activities Report or similar report in order to permit
such Borrower to seek judicial enforcement in such State of payment of such
Account, unless such Borrower has qualified to do business in such state or has
filed a Notice of Business Activities Report or equivalent report for the then
current year or such failure to file and inability to seek judicial enforcement
is capable of being remedied without any material delay or material cost;
 
(p)           such Accounts are owed by account debtors whose total indebtedness
to such Borrower does not exceed the credit limit with respect to such account
debtors as determined by such Borrower from time to time, to the extent such
credit limit as to any account debtor is established consistent with the current
practices of such Borrower as of the date hereof and such credit limit is
acceptable to Agent (but the portion of the Accounts not in excess of such
credit limit may be deemed Eligible Accounts); and
 
(q)           such Accounts are owed by account debtors deemed creditworthy at
all times by Agent in its reasonable discretion.
 
The criteria for Eligible Accounts set forth above may only be changed and any
new criteria for Eligible Accounts may only be established by Agent in good
faith based on either: (i) an event, condition or other circumstance arising
after the date hereof, or (ii) an event, condition or other circumstance
existing on the date hereof to the extent Agent has no written notice thereof
from a Borrower prior to the date hereof, in either case under clause (i) or
(ii) which adversely affects or could reasonably be expected to adversely affect
the Accounts in the good faith determination of Agent.  Any Accounts that are
not Eligible Accounts shall nevertheless be part of the Collateral.
 
1.59           “Eligible In-Transit Inventory” shall mean Eligible Inventory
owned by K&M that otherwise satisfies the criteria for Eligible Inventory set
forth herein but is located outside of the United States of America and which is
in transit to either the premises of a Freight Forwarder in the United States of
America or the premises of K&M in the United States of America, which are either
owned and controlled by K&M or leased by K&M (but only if Agent has received a
Collateral Access Agreement duly authorized, executed and delivered by such
Freight Forwarder or the owner and lessor of such leased premises, as the case
may be); provided, that,
 
(a)           Agent has a first priority perfected security interest in and lien
upon such Inventory and all documents of title with respect thereto,
 

 
12

--------------------------------------------------------------------------------

 

(b)           such Inventory either (i) is the subject of a negotiable bill of
lading (A) that is consigned to Agent (either directly or by means of
endorsements), (B) that was issued by the carrier respecting such Inventory that
is subject to such bill of lading, and (C) that is in the possession of Agent or
the Freight Forwarder handling the importing, shipping and delivery of such
Inventory, in all cases, acting on Agent’s behalf subject to a Collateral Access
Agreement duly authorized, executed and delivered by such Freight Forwarder; or
(ii) is the subject of a cargo receipt and such cargo receipt was issued by a
consolidator respecting such Inventory and is either (A) consigned to Agent
(either directly or by means of endorsements) or (B) is in the possession of
Agent or the Freight Forwarder handling the importing, shipping and delivery of
such Inventory, in all cases, acting on Agent’s behalf subject to a Collateral
Access Agreement duly authorized, executed and delivered by such Freight
Forwarder,
 
(c)           K&M has title to such Inventory, and Agent shall have received
such evidence thereof as it may from time to time require,
 
(d)           Agent shall have received a Collateral Access Agreement, duly
authorized, executed and delivered by the Freight Forwarder located in the
United States of America handling the importing, shipping and delivery of such
Inventory,
 
(e)           such Inventory is insured against types of loss, damage, hazards,
and risks, and in amounts, satisfactory to Agent in its reasonable discretion,
and Agent shall have received a copy of the certificate of marine cargo
insurance in connection therewith in which it has been named as an additional
insured and loss payee in a manner reasonably acceptable to Agent,
 
(f)           Agent shall have received (i) a certificate duly executed and
delivered by an officer of K&M (or Administrative Borrower on behalf of K&M)
certifying to Agent that, to the best of the knowledge of K&M (or Administrative
Borrower on behalf of K&M), such Inventory meets all of K&M’s representations
and warranties contained herein concerning Eligible Inventory and that the
shipment as evidenced by the documents conforms to the related order documents,
and (ii) upon Agent’s request, a copy of the invoice, packing slip and manifest
with respect thereto,
 
(g)           such Inventory is not subject to a Letter of Credit, and
 
(h)           such Inventory shall not have been in transit for more than
forty-five (45) days.
 
1.60           “Eligible Inventory” shall mean, as to each Borrower, Inventory
of such Borrower consisting of finished goods held for resale in the ordinary
course of the business of such Borrower and raw materials for such finished
goods, that in each case satisfy the criteria set forth below as determined by
Agent.  In general, Eligible Inventory shall not include:  (a) work-in-process;
(b) components which are not part of finished goods; (c) spare parts for
equipment; (d) packaging and shipping materials; (e) supplies used or consumed
in such Borrower’s business; (f) Inventory at premises other than those owned or
leased and controlled by any Borrower, except any Inventory which would
otherwise be deemed Eligible Inventory that is not located at premises owned and
operated by Borrower may nevertheless be considered Eligible Inventory: (i) as
to locations which are leased by Borrowers, if Agent shall have received a
Collateral Access Agreement executed by the Person in possession of such
Inventory and/or the owner or operator of such premises that Agent
 

 
13

--------------------------------------------------------------------------------

 

has accepted in writing and (ii) if such Inventory meets the criteria set forth
in the definitions of Eligible In-Transit Inventory and Eligible L/C Inventory;
(g) Inventory subject to a security interest or lien in favor of any Person
other than Agent except those permitted in this Agreement that are subject to an
intercreditor agreement in form and substance satisfactory to Agent between the
holder of such security interest or lien and Agent; (h) bill and hold goods; (i)
unserviceable, obsolete or slow moving Inventory; (j) Inventory that is not
subject to the first priority, valid and perfected security interest of Agent;
(k) returned, damaged and/or defective Inventory; (l) Inventory purchased or
sold on consignment and (m) Inventory located outside the United States of
America or Canada.  The criteria for Eligible Inventory set forth above may only
be changed and any new criteria for Eligible Inventory may only be established
by Agent in good faith based on either: (i) an event, condition or other
circumstance arising after the date hereof, or (ii) an event, condition or other
circumstance existing on the date hereof to the extent Agent has no written
notice thereof from a Borrower prior to the date hereof, in either case under
clause (i) or (ii) which adversely affects or could reasonably be expected to
adversely affect the Inventory in the good faith determination of Agent.  Any
Inventory that is not Eligible Inventory shall nevertheless be part of the
Collateral.
 
1.61           “Eligible L/C Inventory” shall mean Eligible Inventory that
otherwise satisfies the criteria for Eligible In-Transit Inventory and which has
been purchased with and is subject to a Letter of Credit.
 
1.62           “Eligible Transferee” shall mean (a) any Lender; (b) the parent
company of any Lender and/or any Affiliate of such Lender which is at least
fifty (50%) percent owned by such Lender or its parent company; (c) any person
(whether a corporation, partnership, trust or otherwise) that is engaged in the
business of making, purchasing, holding or otherwise investing in bank loans and
similar extensions of credit in the ordinary course of its business and is
administered or managed by a Lender or with respect to any Lender that is a fund
which invests in bank loans and similar extensions of credit, any other fund
that invests in bank loans and similar extensions of credit and is managed by
the same investment advisor as such Lender or by an Affiliate of such investment
advisor, and in each case is approved by Agent; and (d) any other commercial
bank, financial institution or “accredited investor” (as defined in Regulation D
under the Securities Act of 1933) approved by Agent and, so long as there does
not exist an Event of Default, approved by Administrative Borrower, on behalf of
Borrowers; provided, that, (i) neither any Borrower nor any Guarantor or any
Affiliate of any Borrower or Guarantor shall qualify as an Eligible Transferee,
and (ii) no Person to whom any Indebtedness which is in any way subordinated in
right of payment to any other Indebtedness of any Borrower or Guarantor shall
qualify as an Eligible Transferee, except as Agent may otherwise specifically
agree.
 
1.63        “Environmental Laws” shall mean all foreign, Federal, State,
Provincial and local laws (including common law), legislation, rules, codes,
licenses, permits (including any conditions imposed therein), authorizations,
judicial or administrative decisions, injunctions or agreements between any
Borrower or Guarantor and any Governmental Authority, (a) relating to pollution
and the protection, preservation or restoration of the environment (including
air, water vapor, surface water, ground water, drinking water, drinking water
supply, surface land, subsurface land, plant and animal life or any other
natural resource), or to human health or safety, (b) relating to the exposure
to, or the use, storage, recycling, treatment, generation, manufacture,
processing, distribution, transportation, handling, labeling, production,
release or disposal, or threatened release, of Hazardous Materials, or (c)
relating to all laws with regard to recordkeeping, notification, disclosure and
reporting
 

 
14

--------------------------------------------------------------------------------

 

requirements respecting Hazardous Materials.  The term “Environmental Laws”
includes (i) the Federal Comprehensive Environmental Response, Compensation and
Liability Act of 1980, the Federal Superfund Amendments and Reauthorization Act,
the Federal Water Pollution Control Act of 1972, the Federal Clean Water Act,
the Federal Clean Air Act, the Federal Resource Conservation and Recovery Act of
1976 (including the Hazardous and Solid Waste Amendments thereto), the Federal
Solid Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, the Canadian Environmental Assessment Act, the Canadian
Environmental Protection Act, Transportation of Dangerous Goods Act, 1992, the
Fisheries Act, the Migratory Birds Protection Act, 1994, the Species at Risk
Act, the Hazardous Production Act, the Canada Shipping Act and the Canada
Wildlife Act, the Environmental Assessment Act (Ontario) and the Environmental
Protection Act (Ontario), (ii) applicable state counterparts to such laws and
(iii) any common law or equitable doctrine that may impose liability or
obligations for injuries or damages due to, or threatened as a result of, the
presence of or exposure to any Hazardous Materials.
 
1.64           “Equipment” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s and Guarantor’s now owned and hereafter acquired equipment,
wherever located, including machinery, data processing and computer equipment
(whether owned or licensed and including embedded software), vehicles, tools,
furniture, fixtures, all attachments, accessions and property now or hereafter
affixed thereto or used in connection therewith, and substitutions and
replacements thereof, wherever located.
 
1.65           “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended, together with all rules, regulations and interpretations
thereunder or related thereto.
 
1.66           “ERISA Affiliate” shall mean any person required to be aggregated
with any Borrower, any Guarantor or any of its or their respective Subsidiaries
under Sections 414(b), 414(c), 414(m) or 414(o) of the Code.
 
1.67           “ERISA Event” shall mean (a) any “reportable event”, as defined
in Section 4043(c) of ERISA or the regulations issued thereunder, with respect
to a Pension Plan, other than events as to which the requirement of notice has
been waived in regulations by the Pension Benefit Guaranty Corporation; (b) the
adoption of any amendment to a Pension Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA; (c)
a complete or partial withdrawal by any Borrower, Guarantor or any ERISA
Affiliate from a Multiemployer Plan or a cessation of operations which is
treated as such a withdrawal or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA, or the commencement of proceedings by the Pension Benefit Guaranty
Corporation to terminate a Pension Plan; (e) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (f) the
imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of
$100,000 and (g) any other event or condition with respect to a Plan including
any Pension Plan subject to Title IV of ERISA maintained, or contributed to, by
any ERISA Affiliate that could reasonably be expected to result in liability of
any Borrower in excess of $100,000.
 

 
15

--------------------------------------------------------------------------------

 

1.68           “Eurodollar Rate Loans” shall mean any Loans or portion thereof
on which interest is payable based on the Adjusted Eurodollar Rate in accordance
with the terms hereof.
 
1.69           “Event of Default” shall mean the occurrence or existence of any
event or condition described in Section 10.1 hereof.
 
1.70           “Exchange Act” shall mean the Securities Exchange Act of 1934,
together with all rules, regulations and interpretations thereunder or related
thereto.
 
1.71           “Exchange Rate” shall mean the prevailing spot rate of exchange
of such bank as Agent may reasonably select for the purpose of conversion of one
currency to another, at or around 11:00 a.m. New York City time, on the date on
which any such conversion of currency is to be made under this Agreement.
 
1.72           “Excluded Accounts” shall mean (a) deposit accounts that are
specifically and exclusively used for payroll, payroll taxes and other employee
wage and benefit payments to or for the benefit of any Borrower’s or any
Guarantor’s salaried employees and (b) petty cash accounts to the extent the
balances therein do not exceed at any one time $25,000 in the aggregate.
 
1.73           “Excluded Property” shall mean:
 
(a)           any rights or interests in any contract, lease, sublease, permit,
license, charter or license agreement covering personal property, as such, if
under the terms of such contract, lease, sublease, permit, license, charter or
license agreement, or applicable law with respect thereto, the valid grant of a
security interest or lien therein to Agent is prohibited and such prohibition
has not been or is not waived or the consent of the other party to such
contract, lease, permit, license, charter or license agreement has not been or
is not otherwise obtained or under applicable law such prohibition cannot be
waived; provided, that, the foregoing exclusion shall in no way be construed (i)
to apply if any such prohibition is unenforceable under Sections 9-406, 9-407 or
9-408 of the UCC or other applicable law or (ii) so as to limit, impair or
otherwise affect Agent’s unconditional continuing security interests in and
liens upon any rights or interests of any Borrower in or to monies due or to
become due under any such contract, lease, permit, license, charter or license
agreement (including any Receivables);
 
(b)           equity interests of any Subsidiary organized under the laws of a
jurisdiction outside the United States of America, its territories or its
possessions that is a “controlled foreign corporation” (as such term is defined
in Section 957(a) of the Code or a successor provision thereof) in excess of
sixty five (65%) percent of all of the issued and outstanding shares of Equity
Interests of such Subsidiary entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2);
 
(c)           any Excluded Account; and
 
(d)           applications for any trademarks that have been filed with the U.S.
Patent and Trademark Office on the basis of an “intent-to-use” with respect to
such marks, unless and until a statement of use or amendment to allege use is
filed and accepted by the U.S. Patent and Trademark Office or any other filing
is made or circumstances otherwise change so that the interests of a Borrower in
such marks is no longer on an “intent-to-use” basis, at which time such marks
shall automatically and without further action by the parties be subject to the
security interests and liens granted by a Borrower to Agent hereunder.
 

 
16

--------------------------------------------------------------------------------

 

1.74           “Existing Lenders” shall mean the lenders to Borrowers listed on
Schedule 1.74 hereto and their respective predecessors, successors and assigns.
 
1.75           “Existing Letters of Credit” shall mean, collectively, the
letters of credit issued for the account of a Borrower or Guarantor or for which
such Borrower or Guarantor is otherwise liable listed on Schedule 1.75 hereto,
as the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
 
1.76           “Far East Factored Accounts” shall mean all Accounts of Far East
sold or assigned by Far East to Faunus pursuant to and in accordance with the
Faunus Far East Factoring Agreement as in effect on the date hereof, subject to
the Faunus Intercreditor Agreement.  All Far East Accounts that are not sold or
assigned by Far East to Faunus or that, after sale or assignment, are reassigned
to Far East, shall not constitute Far East Factored Accounts.
 
1.77           “Faunus” shall mean Faunus Group International, Inc., a Delaware
corporation, together with its successors and assigns.
 
1.78           “Faunus ABI Factoring Agreement” shall mean the Debt Purchase
Agreement, dated June 30, 2009, by and between Parent and Faunus, as the same
now exists and may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
1.79           “Faunus Factored Accounts” shall mean the Belgian Tape Division
Factored Accounts and the Far East Factored Accounts to the extent that such
Belgian Tape Division Factored Accounts and the Far East Factored Accounts are
subject to the Faunus Factoring Documents.  All Belgian Tape Division Factored
Accounts or Far East Factored Accounts that are not sold or assigned by Parent
to Faunus or by Far East to Faunus, as the case may be, or that, after sale or
assignment, are reassigned to Parent or Far East, as the case may be, shall not
constitute Belgian Tape Division Factored Accounts or Far East Factored
Accounts, respectively, but, for the purposes of this Agreement, shall
nonetheless constitute Accounts and Receivables hereunder.
 
1.80           “Faunus Factoring Documents” shall mean the Faunus ABI Factoring
Agreement, the Faunus Far East Factoring Agreement, the Faunus Far East
Guaranty, and all other agreements, documents and instruments executed and/or
delivered in connection therewith, including the FGI Documents (as defined in
the Faunus Intercreditor Agreement), together with all exhibits and schedules to
each of the foregoing, as all of the same now exist and may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.
 
1.81           “Faunus Far East Factoring Agreement” shall mean the Receivables
Finance Agreement, dated June 30, 2009, by and between Far East and Faunus, as
the same now exists and may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
 
1.82           “Faunus Far East Guaranty” shall mean the Guaranty, dated as of
the date hereof, by Parent in favor of Faunus with respect to the obligations of
Far East to Faunus under the Faunus Far East Documents, as the same now exists
and may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced.
 
1.83           “Faunus Intercreditor Agreement” shall mean the Intercreditor and
Lien Subordination Agreement, dated as of the date hereof, by and between Agent
and Faunus, as the same now exists and may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.
 

 
17

--------------------------------------------------------------------------------

 

1.84           “Fee Letter” shall mean the letter agreement, dated of even date
herewith, by and among Borrowers, Guarantors and Agent, setting forth certain
fees payable by Borrowers to Agent for the benefit of itself and Lenders, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.
 
1.85           “Financing Agreements” shall mean, collectively, this Agreement
and all notes, guarantees, security agreements, hypothecs, deposit account
control agreements, investment property control agreements, intercreditor
agreements and all other agreements, documents and instruments now or at any
time hereafter executed and/or delivered by any Borrower or Obligor in
connection with this Agreement; provided, that, in no event shall the term
Financing Agreements be deemed to include any Hedge Agreement.
 
1.86           “Fixed Charges” for any period shall mean the sum of, without
duplication, (a) all Interest Expense paid in cash during the applicable period,
plus (b) all regularly scheduled (as determined at the beginning of the
respective period) principal payments of Indebtedness for borrowed money
(including, without limitation, the cumulative Term Loan amortization for such
period) and Indebtedness with respect to Capital Leases (and without duplicating
amounts in clause (a) of this definition, the interest component with respect to
Indebtedness under Capital Leases), plus (c) cash taxes paid for such period,
minus cash tax refunds received for such period, plus (d) cash management fees
paid during such period to the extent not already deducted in the calculation of
EBITDA for such period, plus (e) dividends or other distributions.  The
foregoing shall not be construed to include principal payments on Indebtedness
arising pursuant to revolving loans and advances.
 
1.87           “Fixed Charge Coverage Ratio” shall mean, with respect to
Borrowers and their Subsidiaries, on a consolidated basis, for any applicable
period, the ratio of (a) the sum of EBITDA, minus unfinanced Capital
Expenditures, to (b) Fixed Charges.
 
1.88           “Foreign Lender” shall mean any Lender that is organized under
the laws of a jurisdiction other than that in which a Borrower is resident for
tax purposes.  For purposes of this definition, the United States of America,
each State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.
 
1.89           “Freight Forwarders” shall mean such person or persons as may be
selected by K&M who are reasonably acceptable to Agent to handle the receipt of
Inventory within the United States of America and/or to clear Inventory through
U.S. Customs or other foreign export control authorities or otherwise perform
port of entry services to process Inventory imported by K&M from outside the
United States of America (such persons sometimes being referred to herein
individually as a “Freight Forwarder”); provided, that, as to each such person,
(a) Agent shall have received a Collateral Access Agreement by such person in
favor of Agent (in form and substance reasonably satisfactory to Agent) duly
authorized, executed and delivered by such person, (b) such agreement shall be
in full force and effect and (c) such person shall be in compliance in all
material respects with the terms thereof.
 
1.90           “Funding Bank” shall have the meaning given to such term in
Section 3.3 hereof.
 

 
18

--------------------------------------------------------------------------------

 

1.91           “GAAP” shall mean generally accepted accounting principles in the
United States of America as in effect from time to time as set forth in the
opinions and pronouncements of the Accounting Principles Board and the American
Institute of Certified Public Accountants and the statements and pronouncements
of the Financial Accounting Standards Board which are applicable to the
circumstances as of the date of determination consistently applied; except,
that, for purposes of Section 9.17 hereof, (a) GAAP shall be determined on the
basis of such principles in effect on the date hereof and consistent with those
used in the preparation of the most recent audited financial statements
delivered to Agent prior to the date hereof and (b) all financial covenants
shall be calculated without giving effect to any election under Statement of
Financial Account Standards 159 or any similar accounting principle.
 
1.92           “Global Excess Availability” shall mean the amount, as determined
by Agent, calculated at any date, equal to: (a) the lesser of: (i) the aggregate
of the US Borrowing Base and the Canadian Borrowing Base and (ii) $30,000,000,
minus (b) the sum of: (i) the amount of all then outstanding and unpaid
Obligations (but not including for this purpose the Term Loan and Obligations
arising pursuant to any guarantees in favor of Agent and Lenders of the
Obligations of the other Borrowers or any outstanding Letter of Credit
Obligations), plus (ii) the amount of all Reserves then established in respect
of Letter of Credit Obligations, plus (iii) the aggregate amount of all then
outstanding and unpaid trade payables and other obligations of Borrowers which
are outstanding more than sixty (60) days past due as of the end of the
immediately preceding month or at Agent’s option, as of a more recent date based
on such reports as Agent may from time to time specify (other than trade
payables or other obligations being contested or disputed by Borrowers in good
faith), plus (iv) without duplication, the amount of checks issued by Borrowers
to pay trade payables and other obligations which are more than sixty (60) days
past due as of the end of the immediately preceding month or at Agent’s option,
as of a more recent date based on such reports as Agent may from time to time
specify (other than trade payables or other obligations being contested or
disputed by Borrowers in good faith), but not yet sent.
 
1.93           “Guarantors” shall mean, collectively, the US Guarantors and the
Canadian Guarantors; each sometimes being referred to herein individually as a
“Guarantor”
 
1.94           “Governmental Authority” shall mean any nation or government, any
state, province, or other political subdivision thereof, any central bank (or
similar monetary or regulatory authority) thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
 
1.95           “Hazardous Materials” shall mean any hazardous, toxic or
dangerous substances, materials and wastes, including hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including materials which
include hazardous constituents), sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and including any
other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).
 

 
19

--------------------------------------------------------------------------------

 

1.96           “Hedge Agreement” shall mean an agreement between any Borrower or
Guarantor and Agent or any Bank Product Provider that is a swap agreement as
such term is defined in 11 U.S.C. Section 101, and including any rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement rate, floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, any other
similar agreement (including any option to enter into any of the foregoing or a
master agreement for any the foregoing together with all supplements thereto)
for the purpose of protecting against or managing exposure to fluctuations in
interest or exchange rates, currency valuations or commodity prices; sometimes
being collectively referred to herein as “Hedge Agreements”.
 
1.97           “Ideal Borrowing Group” shall mean, collectively, Parent and its
subsidiary, Ideal Tape Co., Inc., a Delaware corporation
 
1.98           “Indebtedness” shall mean, with respect to any Person, any
liability, whether or not contingent, (a) in respect of borrowed money (whether
or not the recourse of the lender is to the whole of the assets of such Person
or only to a portion thereof) or evidenced by bonds, notes, debentures or
similar instruments; (b) representing the balance deferred and unpaid of the
purchase price of any property or services (except any such balance that
constitutes an account payable to a trade creditor (whether or not an Affiliate)
created, incurred, assumed or guaranteed by such Person in the ordinary course
of business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than sixty (60) days, unless the trade
payable is being contested in good faith) and payable in accordance with
customary trade practices); (c) all obligations as lessee under leases which
have been, or should be, in accordance with GAAP recorded as Capital Leases; (d)
any contractual obligation, contingent or otherwise, of such Person to pay or be
liable for the payment of any indebtedness described in this definition of
another Person, including, without limitation, any such indebtedness, directly
or indirectly guaranteed, or any agreement to purchase, repurchase, or otherwise
acquire such indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof, or to maintain solvency,
assets, level of income, or other financial condition; (e) all obligations with
respect to redeemable stock and redemption or repurchase obligations under any
Capital Stock or other equity securities issued by such Person; (f) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, drafts or similar documents or instruments issued for such
Person’s account; (g) all indebtedness of such Person in respect of indebtedness
of another Person for borrowed money or indebtedness of another Person otherwise
described in this definition which is secured by any consensual lien, security
interest, collateral assignment, conditional sale, mortgage, deed of trust, or
other encumbrance on any asset of such Person, whether or not such obligations,
liabilities or indebtedness are assumed by or are a personal liability of such
Person, all as of such time; (h) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements
and collar agreements and other agreements or arrangements designed to protect
such person against fluctuations in interest rates or currency or commodity
values; (i) all obligations owed by such Person under License Agreements with
respect to non-refundable, advance or minimum guarantee royalty payments; (j)
indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer to the extent such Person is liable therefor
as a result of such Person’s ownership interest in such entity, except to the
extent that the terms of such indebtedness expressly provide that such Person is
not liable therefor or such Person has no liability therefor as a matter of law
and (k) the principal and interest portions of all rental obligations of such
Person under any synthetic lease or similar off-balance sheet financing where
such transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.
 

 
20

--------------------------------------------------------------------------------

 

1.99           “Information Certificate” shall mean the Information Certificate
of Borrowers and Guarantors constituting Exhibit B hereto containing material
information with respect to Borrowers and Guarantors, their respective
businesses and assets, provided by or on behalf of Borrowers and Guarantors to
Agent in connection with the preparation of this Agreement and the other
Financing Agreements and the financing arrangements provided for herein.
 
1.100           “Intellectual Property” shall mean, as to each Borrower and
Guarantor, such Borrower’s and Guarantor’s now owned and hereafter arising or
acquired:  patents, patent rights, patent applications, copyrights, works which
are the subject matter of copyrights, copyright applications, copyright
registrations, trademarks, servicemarks, trade names, trade styles, trademark
and service mark applications, and licenses and rights to use any of the
foregoing and all applications, registrations and recordings relating to any of
the foregoing as may be filed in the United States Copyright Office, the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof, any political subdivision thereof or in any
other country or jurisdiction, together with all rights and privileges arising
under applicable law with respect to any Borrower’s or Guarantor’s use of any of
the foregoing; all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing; all rights to sue for past,
present and future infringement of any of the foregoing; inventions, trade
secrets, formulae, processes, compounds, drawings, designs, blueprints, surveys,
reports, manuals, and operating standards; goodwill (including any goodwill
associated with any trademark or servicemark, or the license of any trademark or
servicemark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.
 
1.101           “Interest Expense” shall mean, for any period, as to any Person,
as determined in accordance with GAAP, the total interest expense of such
Person, whether paid or accrued during such period but without duplication
(including the interest component of Capital Leases for such period), including,
without limitation, discounts in connection with the sale of any Accounts that
are sold for purposes other than collection.
 
1.102          “Interest Period” shall mean for any Eurodollar Rate Loan, a
period of approximately one (1), two (2), or three (3) months duration as
Borrowers (or Administrative Borrower on behalf of Borrowers) may elect, the
exact duration to be determined in accordance with the customary practice in the
applicable Eurodollar Rate market; provided, that, such Borrower (or
Administrative Borrower on behalf of such Borrower) may not elect an Interest
Period which will end after the last day of the then-current term of this
Agreement.
 
1.103           “Interest Rate” shall mean,
 
(a)           Subject to clause (b) of this definition below:
 

 
21

--------------------------------------------------------------------------------

 

(i)           as to US Base Rate Loans, a rate equal to the US Base Rate plus
the Applicable Margin for Base Rate Loans,
 
(ii)           as to Canadian Base Rate Loans, a rate equal to the Canadian Base
Rate plus the Applicable Margin for Base Rate Loans,
 
(iii)           as to Eurodollar Rate Loans, a rate equal to the Adjusted
Eurodollar Rate plus the Applicable Margin for Eurodollar Rate Loans (in each
case, based on the London Interbank Offered Rate applicable for the Interest
Period selected by Borrowers (or Administrative Borrower on behalf of Borrowers)
as in effect two (2) Business Days prior to the commencement of the Interest
Period, whether such rate is higher or lower than any rate previously quoted to
Borrowers (or Administrative Borrower on behalf of Borrowers)).
 
(b)           Notwithstanding anything to the contrary contained in clause (a)
of this definition, the Applicable Margin otherwise used to calculate the
Interest Rate for Base Rate Loans and Eurodollar Rate Loans shall be the
percentage set forth in the definition of the term Applicable Margin for each
category of Loans that is then applicable plus two (2%) percent per annum, at
Agent’s option, (i) for the period (A) on and after the date of termination or
non-renewal hereof until such time as all Obligations are finally paid and
satisfied in full in immediately available funds (or in the case of contingent
Obligations, Agent shall have received cash collateral or a letter of credit, at
its option, all in accordance with Section 13.1 below), or (B) from and after
the date of the occurrence of any Event of Default, and for so long as such
Event of Default is continuing and (ii) on the Revolving Loans to any Borrower
at any time outstanding in excess of the Borrowing Base or any other limitation
with respect thereto provided for herein (whether or not such excess(es) arise
or are made with or without Agent’s or any Lender’s knowledge or consent and
whether made before or after an Event of Default).
 
1.104           “Inventory” shall mean, as to each Borrower and Guarantor, all
of such Borrower’s and Guarantor’s now owned and hereafter existing or acquired
goods, wherever located, which (a) are leased by such Borrower or Guarantor as
lessor; (b) are held by such Borrower for sale or lease or to be furnished under
a contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business.
 
1.105           “Inventory Loan Limit” shall mean (a) in the case of the Ideal
Borrowing Group, at any time, the amount equal to $5,000,000, (b) in the case of
K&M, at any time, the amount equal to $4,500,000, and (c) in the case of
Canadian Borrower, at any time, the amount equal to the US Dollar Equivalent of
$6,000,000.
 
1.106           “Investment Property Control Agreement” shall mean an agreement
in writing, in form and substance satisfactory to Agent, by and among Agent, any
Borrower or Guarantor (as the case may be) and any securities intermediary,
commodity intermediary or other person who has custody, control or possession of
any investment property of such Borrower or Guarantor acknowledging that such
securities intermediary, commodity intermediary or other person has custody,
control or possession of such investment property on behalf of Agent, that it
will comply with entitlement orders originated by Agent with respect to such
investment property, or other instructions of Agent, and has such other terms
and conditions as Agent may require.
 

 
22

--------------------------------------------------------------------------------

 

1.107          “Issuing Bank” shall mean Canadian Issuing Bank or US Issuing
Bank, as the case may be.
 
1.108           “Lenders” shall mean the financial institutions who are
signatories hereto as Lenders and other persons made a party to this Agreement
as a Lender in accordance with Section 13.7 hereof, and their respective
successors and assigns; each sometimes being referred to herein individually as
a “Lender”.
 
1.109          “Letter of Credit Documents” shall mean, with respect to any
Letter of Credit, such Letter of Credit, any amendments thereto, any documents
delivered in connection therewith, any application therefor, and any agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk or (b) any collateral
security for such obligations.
 
1.110           “Letter of Credit Limit” shall mean $6,000,000.
 
1.111           “Letter of Credit Obligations” shall mean, at any time, the sum
of (a) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, plus (b) the aggregate amount of all drawings under Letters of Credit for
which Issuing Bank has not at such time been reimbursed, plus (c) without
duplication, the aggregate amount of all payments made by each Lender to Issuing
Bank with respect to such Lender’s participation in Letters of Credit as
provided in Section 2.2 for which Borrowers have not at such time reimbursed the
Lenders, whether by way of a Revolving Loan or otherwise.
 
1.112            “Letters of Credit” shall mean all letters of credit
denominated in US Dollars or Canadian Dollars (whether documentary or stand-by
and whether for the purchase of inventory, equipment or otherwise) issued by an
Issuing Bank for the account of any Borrower pursuant to this Agreement, and all
amendments, renewals, extensions or replacements thereof and including, but not
limited to, the Existing Letters of Credit.
 
1.113          “License Agreements” shall have the meaning set forth in Section
8.11 hereof.
 
1.114          “Loans” shall mean, collectively, the Revolving Loans and the
Term Loan.
 
1.115          “London Interbank Offered Rate” shall mean, with respect to any
Eurodollar Loan for the Interest Period applicable thereto, the rate of interest
per annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing
on Telerate Page 3750 (or any successor page) as the London interbank offered
rate for deposits in U.S. Dollars at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period for a term
comparable to such Interest Period; provided, that, if more than one rate is
specified on Telerate Page 3750, the applicable rate shall be the arithmetic
mean of all such rates.  If, for any reason, such rate is not available, the
term “London Interbank Offered Rate” shall mean, with respect to any Eurodollar
Loan for the Interest Period applicable thereto, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters
Screen LIBO Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 A.M. (London time) two (2)  Business Days prior to the first
day of such Interest Period for a term comparable to such Interest Period;
provided, however, if more than one rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates.
 

 
23

--------------------------------------------------------------------------------

 

1.116           “Material Adverse Effect” shall mean a material adverse effect,
taken as a whole, on (a) the financial condition, business, performance or
operations of Borrowers; (b) the legality, validity or enforceability of this
Agreement or any of the other Financing Agreements; (c) the legality, validity,
enforceability, perfection or priority of the security interests and liens of
Agent upon the Collateral; (d) the Collateral or its value; (e) the ability of
any Borrower to repay the Obligations or of any Borrower to perform its
obligations under this Agreement or any of the other Financing Agreements as and
when to be performed; or (f) the ability of Agent or any Lender to enforce the
Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Agent and Lenders under this Agreement or any of the
other Financing Agreements.
 
1.117          “Material Contract” shall mean (a) any contract or other
agreement (other than the Financing Agreements), written or oral, of any
Borrower or Guarantor involving monetary liability of or to any Person in an
amount in excess of $500,000 in any fiscal year and (b) any other contract or
other agreement (other than the Financing Agreements), whether written or oral,
to which any Borrower or Guarantor is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto would have
a Material Adverse Effect.
 
1.118           “Maturity Date” shall have the meaning set forth in Section 13.1
hereof.
 
1.119           “Maximum Credit” shall mean the amount of $38,000,000.
 
1.120           “Mortgages” shall mean, individually and collectively, each of
the following (as the same now exist or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced):  (a) the Mortgage,
Assignment of Leases and Rents, Security Agreement and Fixture Filing, dated of
even date herewith, by Ideal Tape in favor of Agent with respect to the Real
Property and related assets of Ideal Tape located in Lowell, Massachusetts, (b)
the Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture
Filing, dated of even date herewith, by Parent in favor of Agent with respect to
the Real Property and related assets of Parent located in Moorestown, New
Jersey, (c) the Open-End Mortgage, Assignment of Leases and Rents, Security
Agreement and Fixture Filing, dated of even date herewith, by Dexter in favor of
Agent with respect to the Real Property and related assets of Dexter located
in Providence, Rhode Island and (d) the Moveable Hypothec, dated of even date
herewith, by Canadian Borrower in favor of Agent with respect to the Real
Property and related assets of Canadian Borrower located in Sherbrooke, Québec,
Canada.
 
1.121           “Multiemployer Plan” shall mean a “multi-employer plan” as
defined in Section 4001(a)(3) of ERISA which is or was at any time during the
current year or the immediately preceding six (6) years contributed to by any
Borrower, Guarantor or any ERISA Affiliate or with respect to which any
Borrower, Guarantor or any ERISA Affiliate may incur any liability.
 
1.122           “Net Recovery Percentage” shall mean the fraction, expressed as
a percentage, (a) the numerator of which is the amount equal to the amount of
the recovery in respect of the Inventory at such time on a “net orderly
liquidation value” basis as set forth in the most recent acceptable appraisal of
Inventory received by Agent in accordance with Section 7.3, net of operating
expenses, liquidation expenses and commissions, and (b) the denominator of which
is the applicable original cost of the aggregate amount of the Inventory subject
to such appraisal.
 

 
24

--------------------------------------------------------------------------------

 

1.123          “Obligations” shall mean, collectively, the US Obligations and
the Canadian Obligations.
 
1.124          “Obligor” shall mean any guarantor, endorser, acceptor, surety or
other person liable on or with respect to the Obligations or who is the owner of
any property which is security for the Obligations (including, without
limitation, Guarantors), other than Borrowers.
 
1.125          “Other Taxes” shall have the meaning given to such term in
Section 6.5 hereof.
 
1.126          “Parent” shall mean American Biltrite Inc., a Delaware
corporation, and its successors and assigns.
 
1.127          “Participant” shall mean any financial institution that acquires
and holds a participation in the interest of any Lender in any of the Loans and
Letters of Credit in conformity with the provisions of Section 13.7 of this
Agreement governing participations.
 
1.128          “Pension Plan” shall mean a pension plan (as defined in Section
3(2) of ERISA) subject to Title IV of ERISA which any Borrower or Guarantor
sponsors, maintains, or to which any Borrower, Guarantor or ERISA Affiliate
makes, is making, or is obligated to make contributions, other than a
Multiemployer Plan.
 
1.129          “Permitted Holders” shall mean, with respect to each Borrower and
Guarantor, the persons set forth on Schedule 8.12 to the Information
Certificate.
 
1.130          “Person” or “person” shall mean any individual, sole
proprietorship, partnership, corporation (including any corporation which elects
subchapter S status under the Code), limited liability company, limited
liability partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.
 
1.131          “Plan” shall mean an employee benefit plan (as defined in Section
3(3) of ERISA) which any Borrower or Guarantor sponsors, maintains, or to which
it makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years or with respect to which any Borrower or Guarantor
may incur liability.
 
1.132          “PPSA” shall mean the Personal Property Security Act (Ontario),
the Civil Code of Québec or any other applicable  Canadian Federal or Provincial
statute pertaining to the granting, perfecting, priority or ranking of security
interests, liens, hypothecs on personal property, and any successor statutes,
together with any regulations thereunder, in each case as in effect from time to
time.  References to sections of the PPSA shall be construed to also refer to
any successor sections.
 

 
25

--------------------------------------------------------------------------------

 

1.133          “Priority Payables” shall mean, as to any Borrower or Guarantor
at any time, (a) the full amount of the liabilities of such Borrower or
Guarantor at such time which (i) have a trust imposed to provide for payment or
a security interest, pledge, lien, hypothec or charge ranking or capable of
ranking senior to or pari passu with security interests, liens, hypothecs or
charges securing the Obligations under Federal, Provincial, State, county,
district, municipal, or local law in Canada or (ii) have a right imposed to
provide for payment ranking or capable of ranking senior to or pari passu with
the Obligations under local or national law, regulation or directive, including,
but not limited to, claims for unremitted and/or accelerated rents, taxes,
wages, withholding taxes, VAT and other amounts payable to an insolvency
administrator, employee withholdings or deductions, severance pay, termination
pay and vacation pay, workers’ compensation obligations, government royalties or
pension fund obligations in each case to the extent such trust, or security
interest, lien or charge has been or may be imposed and (b) the amount equal to
the percentage applicable to Inventory in the calculation of the Borrowing Base
multiplied by the aggregate Value of the Eligible Inventory which Agent, in good
faith, considers is or may be subject to retention of title by a supplier or a
right of a supplier to recover possession thereof, where such supplier’s right
has priority over the security interests, liens or charges securing the
Obligations, including, without limitation, Eligible Inventory subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction (provided, that, to the extent such
Inventory has been identified and has been excluded from Eligible Inventory, the
amount owing to the supplier shall not be considered a Priority Payable).
 
1.134          “Pro Rata Share” shall mean as to any Lender, the fraction
(expressed as a percentage) the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate amount of all of the Commitments
of Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof; provided, that, if the Commitments have been terminated,
the numerator shall be the unpaid amount of such Lender’s Loans and its interest
in the Letters of Credit and the denominator shall be the aggregate amount of
all unpaid Loans and Letters of Credit.
 
1.135          “Provision for Taxes” shall mean an amount equal to all taxes
imposed on or measured by net income, whether Federal, State, Provincial, county
or local, and whether foreign or domestic, that are paid or payable by any
Person in respect of any period in accordance with GAAP.
 
1.136          “Real Property” shall mean all now owned and hereafter acquired
real property of each Borrower and Guarantor, including leasehold interests,
together with all buildings, structures, and other improvements located thereon
and all licenses, easements and appurtenances relating thereto, wherever
located.
 
1.137          “Receivables” shall mean all of the following now owned or
hereafter arising or acquired property of each Borrower and Guarantor: (a) all
Accounts, other than the Faunus Factored Accounts; (b) all interest, fees, late
charges, penalties, collection fees and other amounts due or to become due or
otherwise payable in connection with any Account; (c) all payment intangibles of
such Borrower or Guarantor (including, without limitation, any amounts payable
to such Borrower or Guarantor under the Faunus Factoring Documents in respect of
the Faunus Factored Accounts or otherwise, or under any other factoring
agreement); (d) letters of credit, indemnities, guarantees, security or other
deposits and proceeds thereof issued payable to any Borrower or Guarantor or
 

 
26

--------------------------------------------------------------------------------

 

otherwise in favor of or delivered to any Borrower or Guarantor in connection
with any Account; or (e) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Borrower or Guarantor, whether from the sale and lease of goods or other
property, licensing of any property (including Intellectual Property or other
general intangibles), rendition of services or from loans or advances by any
Borrower or Guarantor or to or for the benefit of any third person (including
loans or advances to any Affiliates or Subsidiaries of any Borrower or
Guarantor) or otherwise associated with any Accounts, Inventory or general
intangibles of any Borrower or Guarantor (including, without limitation, choses
in action, causes of action, tax refunds, tax refund claims, any funds which may
become payable to any Borrower or Guarantor in connection with the termination
of any Plan or other employee benefit plan and any other amounts payable to any
Borrower or Guarantor from any Plan or other employee benefit plan, rights and
claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which any Borrower or Guarantor is a beneficiary).
 
1.138          “Records” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s and Guarantor’s present and future books of account of every
kind or nature, purchase and sale agreements, invoices, ledger cards, bills of
lading and other shipping evidence, statements, correspondence, memoranda,
credit files and other data relating to the Collateral or any account debtor,
together with the tapes, disks, diskettes and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of any Borrower or Guarantor with respect to the
foregoing maintained with or by any other person).
 
1.139          “Register” shall have the meaning set forth in Section 13.7
hereof.
 
1.140          “Required Lenders” shall mean, at any time, those Lenders whose
Pro Rata Shares aggregate fifty-one (51%) percent or more of the aggregate of
the Commitments of all Lenders, or if the Commitments shall have been
terminated, Lenders to whom at least  fifty-one (51%) percent of the then
outstanding Obligations are owing.
 
1.141           “Reserves” shall mean as of any date of determination, such
amounts as Agent may from time to time establish and revise in good faith
reducing the amount of Loans and Letters of Credit that would otherwise be
available to any Borrower under the lending formula(s) provided for herein: (a)
to reflect events, conditions, contingencies or risks which, as determined by
Agent in good faith, adversely affect, or would have a reasonable likelihood of
adversely affecting, either (i) the Collateral or any other property which is
security for the Obligations or its value or (ii) the assets, business or
prospects of any Borrower or Obligor or (iii) the security interests and other
rights of Agent or any Lender in the Collateral (including the enforceability,
perfection and priority thereof) or (b) to reflect Agent’s good faith belief
that any collateral report or financial information furnished by or on behalf of
any Borrower or Obligor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect or (c) to reflect the amounts of Priority
Payables or (d) to reflect outstanding Letter of Credit Obligations as provided
in Section 2.2 hereof or (e) in respect of any state of facts which Agent
determines in good faith constitutes a Default or an Event of Default.  Without
limiting the generality of the foregoing, Reserves may, at Agent’s option, be
established to reflect, as may be reasonably determined by Agent: (i) dilution
with respect to the Accounts (based on the ratio of the aggregate amount of
non-cash reductions in Accounts for any period to the
 

 
27

--------------------------------------------------------------------------------

 

aggregate dollar amount of the sales of such Borrower for such period) as
calculated by Agent for any period is or is reasonably anticipated to be greater
than five (5%) percent; (ii) to reflect that the orderly liquidation value of
the Equipment or fair market value of any of the Real Property as set forth in
the most recent acceptable appraisals received by Agent with respect thereto has
declined so that the then outstanding principal amount of the Term Loan is
greater than such percentage with respect to such appraised values as Agent used
in establishing the original principal amount of the Term Loan multiplied by
such appraised values; (iii) returns, discounts, claims, credits and allowances
of any nature that are not paid pursuant to the reduction of Accounts; (iv)
sales, excise or similar taxes included in the amount of any Accounts reported
to Agent; (v) a change in the turnover, age or mix of the categories of
Inventory that adversely affects the aggregate value of all Inventory; (vi)
amounts due or to become due to owners and lessors of premises where any
Collateral is located, other than for those locations where Agent has received a
Collateral Access Agreement that Agent has accepted in writing; (vii) amounts
due or to become due to owners and licensors of trademarks and other
Intellectual Property used by any Borrower and (viii) obligations, liabilities
or indebtedness (contingent or otherwise) of Borrowers or Guarantors to Agent or
any Bank Product Provider arising under or in connection with any Bank Products
or as such Affiliate or Person may otherwise require in connection therewith to
the extent that such obligations, liabilities or indebtedness constitute
Obligations as such term is defined herein or otherwise receive the benefit of
the security interest of Agent in any Collateral.  The amount of any Reserve
established by Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Agent in good faith.
 
1.142           “Revolving Borrowers” shall mean, collectively, the US Revolving
Borrowers and the Canadian Borrower; each sometimes being referred to herein
individually as a “Revolving Borrower”.
 
1.143           “Revolving Loans” shall mean the loans now or hereafter made by
or on behalf of any Lender or by Agent for the account of any Lender on a
revolving basis pursuant to the Credit Facility (involving advances, repayments
and readvances) as set forth in Section 2.1 hereof.
 
1.144           “Secured Parties” shall mean, collectively, (a) Agent, (b)
Issuing Banks, (c) Lenders and (d) Bank Product Providers (to the extent
approved by Agent).
 
1.145           “Solvent” shall mean, at any time with respect to any Person,
that at such time such Person (a) is able to pay its debts as they mature and
has (and has a reasonable basis to believe it will continue to have) sufficient
capital (and not unreasonably small capital) to carry on its business consistent
with its practices as of the date hereof, and (b) the assets and properties of
such Person at a fair valuation (and including as assets for this purpose at a
fair valuation all rights of subrogation, contribution or indemnification
arising pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).
 
1.146           “Special Agent Advances” shall have the meaning set forth in
Section 12.11 hereof.
 

 
28

--------------------------------------------------------------------------------

 

1.147           “Subsidiary” or “subsidiary” shall mean, with respect to any
Person, any corporation, limited liability company, limited liability
partnership or other limited or general partnership, trust, association or other
business entity of which an aggregate of at least a majority of the outstanding
Capital Stock or other interests entitled to vote in the election of the board
of directors of such corporation (irrespective of whether, at the time, Capital
Stock of any other class or classes of such corporation shall have or might have
voting power by reason of the happening of any contingency), managers, trustees
or other controlling persons, or an equivalent controlling interest therein, of
such Person is, at the time, directly or indirectly, owned by such Person and/or
one or more subsidiaries of such Person.
 
1.148           “Term Loan” shall mean the term loan made by or on behalf of
Lenders to the Ideal Borrowing Group as provided for in Section 2.3 hereof.
 
1.149           “UCC” shall mean the Uniform Commercial Code as in effect in the
State of New York and any successor statute, as in effect from time to time
(except, that, terms used herein which are not otherwise defined herein and
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as Agent may otherwise
determine).
 
1.150           “US Base Rate” shall mean the higher of (a) the rate from time
to time publicly announced by Wachovia Bank, National Association, or its
successors, as its prime rate, whether or not such announced rate is the best
rate available at such bank or (b) the Federal Funds Effective Rate from time to
time plus one-half of one (0.50%) percent.  The term “Federal Funds Effective
Rate” shall mean, for any period, a fluctuating interest rate per annum equal,
for each day during such period, to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by Agent from three Federal Funds brokers of recognized standing
selected by it.
 
1.151           “US Base Rate Loans” shall mean any Loans or portion thereof
denominated in US Dollars and on which interest is payable based on the US Base
Rate in accordance with the terms hereof.
 
1.152           “US Borrowers” shall mean, collectively, the following (together
with their respective successors and assigns):  (a) Parent, (b) Ideal Tape Co.,
Inc., a Delaware corporation, (c) K&M Associates L.P., a Rhode Island limited
partnership, and (d) any other Person that at any time after the date hereof
becomes party to this Agreement as a US Borrower; each sometimes being referred
to herein individually as a “US Borrower”.
 
1.153           “US Borrowing Base” shall mean, at any time, as to each US
Revolving Borrower, the amount equal to (a) the lesser of: (i) the US Revolving
Loan Borrowing Limit and (ii) an amount equal to the sum of (A) eight-five (85%)
percent of the Eligible Accounts of such US Revolving Borrower plus (B) (I) in
the case of K&M Associates L.P., the lesser of (1)(x) for the calendar months of
September, October and November of each year, fifty (50%) percent multiplied by
the Value of Eligible Inventory of such US Revolving Borrower consisting of
finished goods, or
 

 
29

--------------------------------------------------------------------------------

 

(y) for all calendar months other than September, October and November, forty
four (44%) percent multiplied by the Value of Eligible Inventory of such US
Revolving Borrower consisting of finished goods, (2) eight-five (85%) percent of
the Net Recovery Percentage of such Eligible Inventory multiplied by the Value
of Eligible Inventory of such US Revolving Borrower or (3) the Inventory Loan
Limit of such US Revolving Borrower, or (II) in the case of the Ideal Borrowing
Group, the lesser of (1) the sum of (x) thirty six (36%) percent multiplied by
the Value of Eligible Inventory of such US Revolving Borrower consisting of raw
materials and (y) fifty (50%) percent multiplied by the Value of Eligible
Inventory of such US Revolving Borrower consisting of finished goods, (2)
eight-five (85%) percent of the Net Recovery Percentage of such Eligible
Inventory multiplied by the Value of Eligible Inventory of such US Revolving
Borrower or (3) the Inventory Loan Limit of such US Revolving Borrower, minus
(b) Reserves attributable to such US Revolving Borrower.
 
For purposes only of applying the Inventory Loan Limit, Agent may treat the then
undrawn amounts of outstanding Letters of Credit for the purpose of purchasing
Eligible Inventory as Revolving Loans to the extent Agent is in effect basing
the issuance of the Letter of Credit Obligations on the Value of the Eligible
Inventory being purchased with such Letters of Credit.  In determining the
actual amounts of such Letter of Credit Obligations to be so treated for
purposes of the sublimit, the outstanding Revolving Loans and Reserves shall be
attributed first to any components of the lending formulas set forth above that
are not subject to such sublimit, before being attributed to the components of
the lending formulas subject to such sublimit.  The amounts of Eligible
Inventory of such US Revolving Borrower shall, at Agent’s option, be determined
based on the lesser of the amount of Inventory set forth in the general ledger
of such US Revolving Borrower or the perpetual inventory record maintained by
such US Revolving Borrower.
 
1.154           “US Cash Equivalents” shall mean, at any time, (a) any evidence
of Indebtedness with a maturity date of ninety (90) days or less issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof; provided, that, the full faith and credit of
the United States of America is pledged in support thereof; (b) certificates of
deposit or bankers’ acceptances with a maturity of ninety (90) days or less of
any financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$1,000,000,000; (c) commercial paper (including variable rate demand notes) with
a maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $1,000,000,000; (e) repurchase agreements and reverse
repurchase agreements relating to marketable direct obligations issued or
unconditionally guaranteed by the United States of America or issued by any
governmental agency thereof and backed by the full faith and credit of the
United States of America, in each case maturing within ninety (90) days or less
from the date of acquisition; provided, that, the terms of such agreements
comply with the guidelines set forth in the Federal Financial Agreements of
Depository Institutions with Securities Dealers and Others, as adopted by the
Comptroller of the Currency on October 31, 1985; and (f) investments in money
market funds and mutual funds which invest substantially all of their assets in
securities of the types described in clauses (a) through (e) above.
 

 
30

--------------------------------------------------------------------------------

 

1.155           “US Collateral” shall mean all personal and real property and
fixtures, and interests in property and fixtures, of any US Loan Party, whether
now owned or hereafter acquired or existing, and wherever located.
 
1.156           “US Commitment” shall mean, at any time, as to each Lender, the
principal amount set forth below such Lender’s signature on the signatures pages
hereto designated as the US Commitment or on Schedule 1 to the Assignment and
Acceptance Agreement pursuant to which such Lender became a Lender hereunder in
accordance with the provisions of Section 13.7 hereof, as the same may be
adjusted from time to time in accordance with the terms hereof; sometimes being
collectively referred to herein as “US Commitments”.
 
1.157)          “US Credit Facility” shall mean the Loans and Letters of Credit
provided to or for the benefit of any US Borrower or a Guarantor pursuant to
Sections 2.1, 2.2 and 2.3 hereof.
 
1.158           “US Dollar Equivalent” shall mean at any time (a) as to any
amount denominated in US Dollars, the amount thereof at such time, and (b) as to
any amount denominated in any other currency, the equivalent amount in US
Dollars calculated by Agent in good faith at such time using the exchange rate
in effect on the Business Day of determination.
 
1.159           “US Dollars”, “US$” and “$” shall each mean lawful currency of
the United States of America.
 
1.160           “US Excess Availability” shall mean, as to each US Revolving
Borrower, the amount, as determined by Agent, calculated at any date, equal to:
(a) the lesser of: (i) the US Borrowing Base for such US Revolving Borrower and
(ii) the US Revolving Loan Borrowing Limit for such US Revolving Borrower, minus
(b) the sum of: (i) the amount of all then outstanding and unpaid US Obligations
of such US Revolving Borrower (but not including for this purpose any Term Loan,
US Obligations arising pursuant to any guarantees in favor of Agent and US
Lenders of the US Obligations of the other US Borrowers or any outstanding US
Letter of Credit Obligations), plus (ii) the amount of all Reserves then
established in respect of US Letter of Credit Obligations, plus (iii) the
aggregate amount of all then outstanding and unpaid trade payables and other
obligations of such US Revolving Borrower which are outstanding more than sixty
(60) days past due as of the end of the immediately preceding month or at
Agent’s option, as of a more recent date based on such reports as Agent may from
time to time specify (other than trade payables or other obligations being
contested or disputed by such US Revolving Borrower in good faith), plus (iv)
without duplication, the amount of checks issued by US Borrowers to pay trade
payables and other obligations which are more than sixty (60) days past due as
of the end of the immediately preceding month or at Agent’s option, as of a more
recent date based on such reports as Agent may from time to time specify (other
than trade payables or other obligations being contested or disputed by such US
Revolving Borrower in good faith), but not yet sent..
 
1.161           “US Guarantors” shall mean, collectively, the following
(together with their respective successors and assigns):  (a) 425 Dexter
Associates, L.P., a Rhode Island limited partnership, (b) Ocean State Jewelry,
Inc., a Rhode Island corporation, (c) Majestic Jewelry, Inc., a Delaware
corporation, (d) American Biltrite Far East, Inc., a Delaware corporation, and
(e) any other Person that at any time after the date hereof becomes party to a
guarantee in favor of Agent or any Lender or otherwise liable on or with respect
to the US Obligations or who is the owner of any property which is security for
the US Obligations (other than Borrowers); each sometimes being referred to
herein individually as a “US Guarantor”.
 

 
31

--------------------------------------------------------------------------------

 

1.162           “US Issuing Bank” shall mean Wachovia Bank, National Association
or any US Lender that is approved by Agent that shall issue a Letter of Credit
for the account of a US Borrower and have agreed in a manner satisfactory to
Agent to be subject to the terms hereof as a US Issuing Bank.
 
1.163           “US Lender” shall mean, at any time, each Lender having a US
Commitment or a Loan made to any US Borrower owing to it at such time; sometimes
being referred to herein collectively as “US Lenders”.
 
1.164           “US Letter of Credit Limit” shall mean $6,000,000, minus the
amount of all outstanding Canadian Letter of Credit Obligations.
 
1.165           “US Letter of Credit Obligations” shall mean, at any time, the
sum of (a) the aggregate undrawn amount of all Letters of Credit issued for the
account of a US Revolving Borrower outstanding at such time, plus (b) the
aggregate amount of all drawings under Letters of Credit for a US Revolving
Borrower for which Issuing Bank has not at such time been reimbursed, plus (c)
without duplication, the aggregate amount of all payments made by each Lender to
the US Issuing Bank with respect to such Lender’s participation in Letters of
Credit issued for the account of a US Revolving Borrower as provided in Section
2.2 for which US Revolving Borrowers have not at such time reimbursed the
Lenders, whether by way of a Revolving Loan or otherwise.
 
1.166           “US Loan Parties” shall mean Guarantors and Borrowers other than
the Canadian Loan Parties; each sometimes being referred to individually as a
“US Loan Party”.
 
1.167           “US Obligations” shall mean (a) any and all Loans, Letter of
Credit Obligations and all other obligations, liabilities and indebtedness of
every kind, nature and description owing by any or all of US Borrowers to Agent
or any Lender or any Issuing Bank, including principal, interest, charges, fees,
costs and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, arising under this Agreement or any of the other
Financing Agreements or on account of any Letter of Credit and all other Letter
of Credit Obligations, whether now existing or hereafter arising, whether
arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such US Borrower
under the United States Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) or any similar
statute (including the payment of interest and other amounts which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in such case), whether
direct or indirect, absolute or contingent, joint or several, due or not due,
primary or secondary, liquidated or unliquidated, or secured or unsecured and
(b) for purposes only of Section 5.1 hereof and subject to the priority in right
of payment set forth in Section 6.4 hereof, all obligations, liabilities and
indebtedness of every kind, nature and description owing by any or all of US
Borrowers or Guarantors to Agent or any Bank Product Provider arising under or
pursuant to any Bank Products, whether now existing or hereafter arising;
provided, that, (i) as to any such obligations, liabilities and indebtedness
arising under or pursuant to a Hedge Agreement, the same shall only be included
within the US Obligations if upon Agent’s request, Agent shall have entered into
an agreement, in form and substance satisfactory to Agent, with the Bank Product
Provider that is a counterparty to such Hedge Agreement, as acknowledged and
agreed to by Borrowers and Guarantors, providing for the delivery to Agent by
such counterparty of information with respect to
 

 
32

--------------------------------------------------------------------------------

 

the amount of such obligations and providing for the other rights of Agent and
such Bank Product Provider in connection with such arrangements, (ii) any Bank
Product Provider, other than Wachovia and its Affiliates, shall have delivered
written notice to Agent that (A) such Bank Product Provider has entered into a
transaction to provide Bank Products to a Borrower and Guarantor and (B) the
obligations arising pursuant to such Bank Products provided to US Borrowers and
Guarantors constitute Obligations entitled to the benefits of the security
interest of Agent granted hereunder, and Agent shall have accepted such notice
in writing and (iii) in no event shall any Bank Product Provider acting in such
capacity to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness except that each reference to the term “Lender” in
Sections 12.1, 12.2, 12.3(b), 12.6, 12.7, 12.9, 12.12 and 13.6 hereof shall be
deemed to include such Bank Product Provider and in no event shall the approval
of any such person in its capacity as Bank Product Provider be required in
connection with the release or termination of any security interest or lien of
Agent.
 
1.168           “US Payment Account” shall mean account no. 5000000030279 of
Agent at Wachovia Bank, National Association, or such other account of Agent as
Agent may from time to time designate to Administrative Borrower as the US
Payment Account for purposes of this Agreement and the other Financing
Agreements.
 
1.169           “US Reference Bank” shall mean Wachovia Bank, National
Association, or such other bank as Agent may from time to time designate.
 
1.170           “US Revolving Borrowers” shall mean, collectively, the following
(together with their respective successors and assigns): (a) the Ideal Borrowing
Group (as defined below), and (b) K&M Associates L.P., a Rhode Island limited
partnership, and (c) any other Person that at any time after the date hereof
becomes a US Revolver Borrower; each sometimes being referred to herein
individually as a “US Revolving Borrower”.
 
1.171           “US Revolving Loan Borrowing Limit” shall mean, as to each US
Revolving Borrower at any time, the amount equal to the US Revolving Loan
Maximum Amount minus (a) the then outstanding principal amount of the Revolving
Loans and Letters of Credit provided to the other US Revolving Borrowers and (b)
the US Dollar Equivalent of Revolving Loans and Letters of Credit Obligations
outstanding to the Canadian Borrower.
 
1.172           “US Revolving Loan Maximum Amount” shall mean $30,000,000.
 
1.173           “Value” shall mean, the US Dollar Equivalent as determined by
Agent in good faith, with respect to Inventory, the lower of (a) cost computed
on a first-in first-out basis in accordance with GAAP or (b) market value;
provided, that, for purposes of the calculation of the Borrowing Base, (i) the
Value of the Inventory shall not include:  (A) the portion of the value of
Inventory equal to the profit earned by any Affiliate on the sale thereof to any
Borrower or (B) write-ups or write-downs in value with respect to currency
exchange rates and (ii) notwithstanding anything to the contrary contained
herein, the cost of the Inventory shall be computed in the same manner and
consistent with the most recent appraisal of the Inventory received and accepted
by Agent prior to the date hereof, if any.
 

 
33

--------------------------------------------------------------------------------

 

1.174           “VAT” shall mean Value Added Tax imposed in Canada or any other
jurisdiction and any equivalent tax applicable in any jurisdiction (including
goods and services tax, harmonized sales tax and Québec sales tax).
 
1.175           “Voting Stock” shall mean with respect to any Person, (a) one
(1) or more classes of Capital Stock of such Person having general voting powers
to elect at least a majority of the board of directors, managers or trustees of
such Person, irrespective of whether at the time Capital Stock of any other
class or classes have or might have voting power by reason of the happening of
any contingency, and (b) any Capital Stock of such Person convertible or
exchangeable without restriction at the option of the holder thereof into
Capital Stock of such Person described in clause (a) of this definition.
 
1.176           “Wachovia” shall mean Wachovia Bank, National Association, a
Nevada corporation, in its individual capacity, and its successors and assigns.
 
1.177           “Wachovia Canada” shall mean Wachovia Capital Finance
Corporation (Canada), and its successors and assigns.
 
SECTION 2.
CREDIT FACILITIES

 
2.1           Loans.
 
(a)           Subject to and upon the terms and conditions contained herein, (i)
each US Lender severally (and not jointly) agrees to make its Pro Rata Share of
Revolving Loans in US Dollars (which Revolving Loans shall be repayable in US
Dollars) to each US Revolving Borrower from time to time in amounts requested by
such US Revolving Borrower (or Administrative Borrower on behalf of such US
Revolving Borrower) up to the aggregate amount outstanding for all US Lenders at
any time equal to the lesser of: (A) the US Borrowing Base of such US Revolving
Borrower or (B) the amount equal to (1) US Revolving Loan Maximum Amount minus
(2) the sum of (x) the US Dollar Equivalent of the aggregate amount of Revolving
Loans outstanding to the Canadian Borrower at such time, (y) the US Dollar
Equivalent of the Canadian Letter of Credit Obligations at such time and (z) the
aggregate amount of Revolving Loans and Letters of Credit outstanding in favor
of all other US Borrowers at such time, (ii) each Canadian Lender severally (and
not jointly) agrees to make its Pro Rata Share of Revolving Loans in Canadian
Dollars to Canadian Borrower (which Revolving Loans shall be repayable in the
currency in which such Revolving Loan was made) from time to time in amounts
requested by a Canadian Borrower (or Administrative Borrower on behalf of any
Canadian Borrower) up to the aggregate amount thereof outstanding for all
Canadian Lenders at any time equal to the lesser of: (A) the US Dollar
Equivalent of the Canadian Borrowing Base at such time or (B) an amount equal to
the US Dollar Equivalent of the Canadian Revolving Loan Maximum Amount minus the
sum of (1) the aggregate amount of Revolving Loans outstanding to the Canadian
Borrower at such time and (2) the Canadian Letter of Credit Obligations at such
time.  All Loans made by US Lenders to US Borrowers shall be US Dollar Loans and
all Loans made by Canadian Lenders to Canadian Borrower shall be Canadian Dollar
Loans or US Dollar Loans.
 

 
34

--------------------------------------------------------------------------------

 

(b)           Except with the consent of Agent and all Lenders, or as otherwise
provided herein, (i) the US Dollar Equivalent of the aggregate principal amount
of the Revolving Loans and the Letter of Credit Obligations outstanding at any
time shall not exceed US Revolving Loan Maximum Amount, (ii) the US Dollar
Equivalent of the aggregate principal amount of the Revolving Loans and Letters
of Credit Obligations of any US Revolving Borrowers outstanding at any time
shall not exceed the lesser of (A) the US Borrowing Base of such US Revolving
Borrower or (B) the US Revolving Loan Borrowing Limit of such US Revolving
Borrower, (iii) the US Dollar Equivalent of the aggregate principal amount of
the Revolving Loans and Letter of Credit Obligations of Canadian Borrower
outstanding at any time shall not exceed the lesser of (A) the Canadian
Borrowing Base or (B) the US Dollar Equivalent of the Canadian Revolving Loan
Maximum Amount, (iv) the aggregate principal amount of Revolving Loans
outstanding to any Borrower based on the Eligible Inventory of such Borrower
shall not exceed the Inventory Loan Limit of such Borrower and (v) the aggregate
principal amount of Revolving Loans to K&M outstanding at any time against
Eligible In-Transit Inventory shall not exceed $1,000,000.
 
(c)           In the event that (i) the US Dollar Equivalent of the aggregate
principal amount of the Loans and the Letter of Credit Obligations outstanding
at any time exceeds the US Revolving Loan Maximum Amount, or (ii) the US Dollar
Equivalent of the aggregate principal amount of the Revolving Loans and Letters
of Credit Obligations of any US Revolving Borrowers outstanding at any time
exceeds the lesser of (A) the US Borrowing Base of such US Revolving Borrower or
(B) the US Revolving Loan Borrowing Limit of such US Revolving Borrower, or
(iii) the US Dollar Equivalent of the aggregate principal amount of the
Revolving Loans and Letter of Credit Obligations of Canadian Borrower
outstanding at any time exceeds the lesser of (A) the Canadian Borrowing Base or
(B) the US Dollar Equivalent of the Canadian Revolving Loan Maximum Amount, (iv)
the aggregate principal amount of Revolving Loans outstanding to any Borrower
based on the Eligible Inventory of such Borrower exceeds the Inventory Loan
Limit of such Borrower, or (v) the aggregate principal amount of the Revolving
Loans to K&M outstanding at any time against Eligible In-Transit Inventory
exceeds $1,000,000, such event shall not limit, waive or otherwise affect any
rights of Agent or Lenders in such circumstances or on any future occasions and
Borrowers shall, upon demand by Agent, which may be made at any time or from
time to time, immediately repay to Agent the entire amount of any such
excess(es) for which payment is demanded.
 
2.2           Letters of Credit.
 
(a)           Subject to and upon the terms and conditions contained herein and
in the Letter of Credit Documents, (i) at the request of a US Revolving Borrower
(or Administrative Borrower on behalf of such US Revolving Borrower), Agent
agrees to cause US Issuing Bank to issue, and US Issuing Bank agrees to issue,
for the account of such US Revolving Borrower one or more Letters of Credit, for
the ratable risk of each US Lender according to its Pro Rata Share, containing
terms and conditions acceptable to Agent and Issuing Bank and (ii) at the
request of Canadian Borrower (or Administrative Borrower on behalf of Canadian
Borrower), Wachovia Canada agrees to cause Canadian Issuing Bank to issue for
the account of Canadian Borrower one or more Letters of Credit denominated in US
Dollars or Canadian Dollars, for the ratable risk of each Canadian Lender
according to its Pro Rata Share, containing terms and conditions acceptable to
Agent and Canadian Issuing Bank.
 

 
35

--------------------------------------------------------------------------------

 

(b)           The Borrower requesting such Letter of Credit (or Administrative
Borrower on behalf of such Borrower) shall give Agent and Issuing Bank three (3)
Business Days’ prior written notice of such Borrower’s request for the issuance
of a Letter of Credit.  Such notice shall be irrevocable and shall specify the
original face amount of the Letter of Credit requested, the effective date
(which date shall be a Business Day and in no event shall be a date less than
ten (10) days prior to the end of the then current term of this Agreement) of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the date on which such requested
Letter of Credit is to expire (which date shall be a Business Day and shall not
be more than one year from the date of issuance), the purpose for which such
Letter of Credit is to be issued, and the beneficiary of the requested Letter of
Credit.  The Borrower requesting the Letter of Credit (or Administrative
Borrower on behalf of such Borrower) shall attach to such notice the proposed
terms of the Letter of Credit.  The renewal or extension of any Letter of Credit
shall, for purposes hereof, be treated in all respects the same as the issuance
of a new Letter of Credit hereunder.
 
(c)           In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available unless each
of the following conditions precedent have been satisfied in a manner
satisfactory to Agent:  (i) the Borrower requesting such Letter of Credit (or
Administrative Borrower on behalf of such Borrower) shall have delivered to
Issuing Bank at such times and in such manner as Issuing Bank may require, an
application, in form and substance satisfactory to Issuing Bank and Agent, for
the issuance of the Letter of Credit and such other Letter of Credit Documents
as may be required pursuant to the terms thereof, and the form and terms of the
proposed Letter of Credit shall be satisfactory to Agent and Issuing Bank, (ii)
as of the date of issuance, no order of any court, arbitrator or other
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
Issuing Bank refrain from, the issuance of letters of credit generally or the
issuance of such Letter of Credit, (iii) after giving effect to the issuance of
such Letter of Credit, the Letter of Credit Obligations shall not exceed the
Letter of Credit Limit, and (iv) the Excess Availability, prior to giving effect
to any Reserves with respect to such Letter of Credit, on the date of the
proposed issuance of any Letter of Credit shall be equal to or greater than: (A)
if the proposed Letter of Credit is for the purpose of purchasing Eligible L/C
Inventory and if the conditions contained in the definition of Eligible L/C
Inventory are satisfied, the sum of (1) the percentage equal to one hundred
(100%) percent minus the then applicable percentage with respect to Eligible
Inventory set forth in the definition of the term Canadian Borrowing Base or US
Borrowing Base, as applicable, multiplied by the Value of such Eligible
Inventory, plus (2) freight, taxes, duty and other amounts which Agent estimates
must be paid in connection with such Inventory upon arrival and for delivery to
one of such Borrower’s locations for Eligible Inventory within the United States
of America or Canada and (B) if the proposed Letter of Credit is for any other
purpose or if the conditions contained in the definition of Eligible L/C
Inventory are not satisfied, an amount equal to one hundred (100%) percent of
the Letter of Credit Obligations with respect thereto.  Effective on the
issuance of each Letter of Credit, a Reserve shall be established in the
applicable amount set forth in Section 2.2(c)(iv)(A) or Section 2.2(c)(iv)(B).
 

 
36

--------------------------------------------------------------------------------

 

(d)           In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit shall be available to Canadian
Borrower unless each of the following conditions precedent have been satisfied
in a manner satisfactory to Agent:  (i) Canadian Borrower (or Administrative
Borrower on behalf of Canadian Borrower) shall have delivered to Canadian
Issuing Bank at such times and in such manner as Canadian Issuing Bank may
require, an application, in form and substance satisfactory to Canadian Issuing
Bank and Agent, for the issuance of the Letter of Credit and such other Letter
of Credit Documents as may be reasonably required pursuant to the terms thereof,
and the form and terms of the proposed Letter of Credit shall be satisfactory to
Agent and Canadian Issuing Bank, (ii) as of the date of issuance, no order of
any court, arbitrator or other Governmental Authority shall purport by its terms
to enjoin or restrain money center banks generally from issuing letters of
credit of the type and in the amount of the proposed Letter of Credit, and no
law, rule or regulation applicable to money center banks generally and no
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over money center banks generally shall
prohibit, or request that Canadian Issuing Bank refrain from, the issuance of
letters of credit generally or the issuance of such Letter of Credit, (iii)
after giving effect to the issuance of such Letter of Credit, the Canadian
Letter of Credit Obligations shall not exceed the Canadian Letter of Credit
Limit, and (iv) in the case of a Letter of Credit issued for the account of a
Canadian Borrower, the Canadian Excess Availability, on the date of the proposed
issuance of any Letter of Credit shall be equal to or greater than an amount
equal to one hundred (100%) percent of the Letter of Credit Obligations with
respect thereto.
 
(e)           Except with the consent of Agent and all Lenders, (i) the amount
of all outstanding US Letter of Credit Obligations shall not at any time exceed
the US Letter of Credit Limit and (ii) the amount of all outstanding Canadian
Letter of Credit Obligations shall not at any time exceed the Canadian Letter of
Credit Limit.
 
(f)           Each US Revolving Borrower shall reimburse immediately US Issuing
Bank for any draw under any Letter of Credit issued for the account of such US
Revolving Borrower and pay US Issuing Bank the amount of all other charges and
fees payable to US Issuing Bank in connection with any Letter of Credit issued
for the account of such US Revolving Borrower immediately when due, irrespective
of any claim, setoff, defense or other right which such US Revolving Borrower
may have at any time against Issuing Bank or any other Person.  Each drawing
under any Letter of Credit issued for the account of a US Revolving Borrower or
other amount payable in connection therewith when due shall constitute a request
by such US Revolving Borrower to Agent for a US Base Rate Loan in the amount of
such drawing or other amount then due, and shall be made by Agent on behalf of
US Lenders as a Revolving Loan (or Special Agent Advance, as the case may
be).  Each drawing under any Letter of Credit issued for the account of a
Canadian Borrower or other amount payable in connection therewith when due shall
constitute a request by such Canadian Borrower to Agent for a Canadian Dollar
Loan in the amount of such drawing or other amount then due, and shall be made
by Canadian Lenders as Revolving Loans according to their respective Pro Rata
Shares.  The date of such Loan shall be the date of the drawing or as to other
amounts, the due date therefor.  Any payments made by or on behalf of Agent or
any US Lender to Issuing Bank and/or related parties in connection with any
Letter of Credit shall constitute additional Revolving Loans to such US
Revolving Borrower pursuant to this Section 2 (or Special Agent Advances as the
case may be).
 

 
37

--------------------------------------------------------------------------------

 

(g)           Canadian Borrower shall reimburse immediately Canadian Issuing
Bank for any draw under any Letter of Credit issued for the account of Canadian
Borrower and pay Canadian Issuing Bank the amount of all other charges and fees
payable to Canadian Issuing Bank in connection with any Letter of Credit issued
for the account of Canadian Borrower immediately when due, irrespective of any
claim, setoff, defense or other right which Canadian Borrower may have at any
time against Canadian Issuing Bank or any other Person.  Each drawing under any
Letter of Credit issued for the account of Canadian Borrower or other amount
payable in connection therewith when due shall constitute a request by Canadian
Borrower to Agent for a Canadian Dollar Loan in the amount of such drawing or
other amount then due, and shall be made by Canadian Lenders as Revolving Loans
according to their respective Pro Rata Shares.  The date of such Loan shall be
the date of the drawing or as to other amounts, the due date therefor.  Any
payments made by or on behalf of Agent or any Canadian Lender to Canadian
Issuing Bank and/or related parties in connection with any Letter of Credit
shall constitute additional Revolving Loans to Canadian Borrower pursuant to
this Section 2 (or Special Agent Advances as the case may be).
 
(h)           Borrowers and Guarantors shall indemnify and hold Agent and
Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Agent or any Lender may suffer or incur in
connection with any Letter of Credit and any documents, drafts or acceptances
relating thereto, including any losses, claims, damages, liabilities, costs and
expenses due to any action taken by Issuing Bank or correspondent with respect
to any Letter of Credit, except for such losses, claims, damages, liabilities,
costs or expenses that are a direct result of the gross negligence or willful
misconduct of Agent or any Lender as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.  Each Borrower and
Guarantor assumes all risks with respect to the acts or omissions of the drawer
under or beneficiary of any Letter of Credit and for such purposes the drawer or
beneficiary shall be deemed such Borrower’s agent.  Each Borrower and Guarantor
assumes all risks for, and agrees to pay, all foreign, Federal, State and local
taxes, duties and levies relating to any goods subject to any Letter of Credit
or any documents, drafts or acceptances thereunder.  Each Borrower and Guarantor
hereby releases and holds Agent and Lenders harmless from and against any acts,
waivers, errors, delays or omissions with respect to or relating to any Letter
of Credit, except for the gross negligence or willful misconduct of Agent or any
Lender as determined pursuant to a final, non-appealable order of a court of
competent jurisdiction.  The provisions of this Section 2.2(f) shall survive the
payment of Obligations and the termination of this Agreement.
 
(i)           In connection with Inventory purchased pursuant to any Letter of
Credit, Borrowers and Guarantors shall, at Agent’s request, instruct all
suppliers, carriers, forwarders, customs brokers, warehouses or others receiving
or holding cash, checks, Inventory, documents or instruments in which Agent
holds a security interest that upon Agent’s request, such items are to be
delivered to Agent and/or subject to Agent’s order, and if they shall come into
such Borrower’s or Guarantor’s possession, to deliver them, upon Agent’s
request, to Agent in their original form.  Except as otherwise provided herein,
Agent shall not exercise such right to request such items so long as no Default
or Event of Default shall exist or have occurred and be continuing.  Except as
Agent may otherwise specify, Borrowers shall designate Issuing Bank as the
consignee on all bills of lading and other negotiable and non-negotiable
documents.
 

 
38

--------------------------------------------------------------------------------

 

(j)           Each Borrower and Guarantor hereby irrevocably authorizes and
directs Issuing Bank to name such Borrower or Guarantor as the account party
therein and to deliver to Agent all instruments, documents and other writings
and property received by Issuing Bank pursuant to the Letter of Credit and to
accept and rely upon Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the Letter of Credit
Documents with respect thereto.  Nothing contained herein shall be deemed or
construed to grant any Borrower or Guarantor any right or authority to pledge
the credit of Agent or any Lender in any manner.  Agent and Lenders shall have
no liability of any kind with respect to any Letter of Credit provided by
Issuing Bank unless Agent has duly executed and delivered to Issuing Bank the
application or a guarantee or indemnification in writing with respect to such
Letter of Credit.  Borrowers and Guarantors shall be bound by any reasonable
interpretation made in good faith by Agent, or Issuing Bank under or in
connection with any Letter of Credit or any documents, drafts or acceptances
thereunder, notwithstanding that such interpretation may be inconsistent with
any instructions of any Borrower or Guarantor.
 
(k)           Immediately upon the issuance or amendment of any Letter of Credit
issued for the account of a US Revolving Borrower, each US Lender shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, an undivided interest and participation to the extent of
such US Lender’s Pro Rata Share of the liability with respect to such Letter of
Credit and the obligations of Borrowers with respect thereto (including all
Letter of Credit Obligations with respect thereto).  Each US Lender shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to US Issuing Bank therefor and discharge
when due, its Pro Rata Share of all of such obligations arising under such
Letter of Credit.  Without limiting the scope and nature of each US Lender’s
participation in any such Letter of Credit, to the extent that US Issuing Bank
has not been reimbursed or otherwise paid as reasonably required hereunder with
respect to any such Letter of Credit or under any such Letter of Credit, each
such US Lender shall pay to US Issuing Bank its Pro Rata Share of such
unreimbursed drawing or other amounts then due to US Issuing Bank in connection
therewith.
 
(l)           Immediately upon the issuance or amendment of any Letter of Credit
issued for the account of Canadian Borrower, each Canadian Lender shall be
deemed to have irrevocably and unconditionally purchased and received, without
recourse or warranty, an undivided interest and participation to the extent of
such Canadian Lender’s Pro Rata Share in the liability with respect to such
Letter of Credit and the obligations of Canadian Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto).  Each
Canadian Lender shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and be obligated to pay to Canadian Issuing
Bank therefor and discharge when due, its Pro Rata Share of all of such
obligations arising under such Letter of Credit.  Without limiting the scope and
nature of each Canadian Lender’s participation in any such Letter of Credit, to
the extent that Canadian Issuing Bank or other issuer has not been reimbursed or
otherwise paid as required hereunder or under any such Letter of Credit, each
Canadian Lender shall pay to Canadian Issuing Bank its Pro Rata Share of such
unreimbursed drawing or other amounts then due to Canadian Issuing Bank in
connection therewith.
 

 
39

--------------------------------------------------------------------------------

 

(m)           The obligations of US Revolving Borrowers to pay each Letter of
Credit Obligation, the obligations of Canadian Borrower to pay each Canadian
Letter of Credit Obligation, the obligations of Canadian Lenders to make
payments to Agent for the account of Canadian Letter of Credit Issuer with
respect to Letters of Credit issued for the account of Canadian Borrower and the
obligations of US Lenders to make payments to Agent for the account of US
Issuing Bank with respect to Letters of Credit shall be absolute, unconditional
and irrevocable and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances, whatsoever, notwithstanding the
occurrence or continuance of any Default, Event of Default, the failure to
satisfy any other condition set forth in Section 4 or any other event or
circumstance.  If such amount is not made available by a Lender when due, Agent
shall be entitled to recover such amount on demand from such Lender with
interest thereon, for each day from the date such amount was due until the date
such amount is paid to Agent at the interest rate then payable by any Borrower
in respect of Loans that are US Base Rate Loans (in the case of a Lender that is
a US Lender) or Canadian Dollar Loans (in the case of a Lender that is a
Canadian Lender).  Any such reimbursement shall not relieve or otherwise impair
the obligation of Borrowers to reimburse US Issuing Bank or Canadian Issuing
Bank, as applicable, under any Letter of Credit or make any other payment in
connection therewith.
 
(n)           Any rights, remedies, duties or obligations granted or undertaken
by any Borrower to Issuing Bank in any application for any Letter of Credit, or
any other agreement in favor of Issuing Bank relating to any Letter of Credit,
shall be deemed to have been granted or undertaken by such Borrower to
Agent.  Any duties or obligations undertaken by Agent to Issuing Bank in any
application for any Letter of Credit, or any other agreement by Agent in favor
of Issuing Bank relating to any Letter of Credit, shall be deemed to have been
undertaken by Borrowers to Agent and to apply in all respects to Borrowers.
 
2.3           Term Loan.
 
(a)           Subject to and upon the terms and conditions contained herein,
each US Lender severally (and not jointly) agrees to make a Term Loan to the
Ideal Borrowing Group in an amount equal to its Pro Rata Share of the aggregate
original principal amount of $8,000,000.
 
(b)           The Term Loan is (i) evidenced by a Term Promissory Note in such
original principal amount duly executed and delivered by the Ideal Borrowing
Group to Agent concurrently herewith; (ii) to be repaid, together with interest
and other amounts, in accordance with this Agreement, such Term Promissory Note,
and the other Financing Agreements; and (iii) secured by all of the
Collateral.  The principal amount of the Term Loan shall be repaid in
seventy-two (72) consecutive monthly installments (or earlier as provided
herein) payable on the first day of each month commencing August 1, 2009, of
which the first seventy-one (71) installments shall each be in the amount of
$111,111 and the last installment shall be in the amount of the entire unpaid
balance of the Term Loan.
 
2.4           Commitments.  The aggregate amount of each Lender’s Pro Rata Share
of the Loans and Letter of Credit Obligations shall not exceed the amount of
such Lender’s Commitment, as the same may from time to time be amended in
accordance with the provisions hereof.
 
SECTION 3.
INTEREST AND FEES

 
3.1           Interest.
 

 
40

--------------------------------------------------------------------------------

 

(a)           US Borrowers shall pay to Agent, for the benefit of Lenders,
interest on the outstanding principal amount of the US Dollar Loans at the
Interest Rate.  Canadian Borrower shall pay to Agent, for the benefit of
Canadian Lenders, interest on the outstanding principal amount of the Canadian
Dollar Loans at the Interest Rate.  All interest accruing hereunder on and after
the date of any Event of Default or termination hereof shall be payable on
demand.
 
(b)           Each Borrower (or Administrative Borrower on behalf of such
Borrower) may from time to time request Eurodollar Rate Loans or may request
that US Base Rate Loans be converted to Eurodollar Rate Loans or that any
existing Eurodollar Rate Loans continue for an additional Interest Period.  Such
request from a Borrower (or Administrative Borrower on behalf of such Borrower)
shall specify the amount of the Eurodollar Rate Loans or the amount of the US
Base Rate Loans to be converted to Eurodollar Rate Loans or the amount of the
Eurodollar Rate Loans to be continued (subject to the limits set forth below)
and the Interest Period to be applicable to such Eurodollar Rate Loans.  Subject
to the terms and conditions contained herein, three (3) Business Days after
receipt by Agent of such a request from a Borrower (or Administrative Borrower
on behalf of such Borrower), such Eurodollar Rate Loans shall be made or US Base
Rate Loans shall be converted to Eurodollar Rate Loans or such Eurodollar Rate
Loans shall continue, as the case may be; provided, that, (i) no Event of
Default shall exist or have occurred and be continuing, (ii) no party hereto
shall have sent any notice of termination of this Agreement, (iii) such Borrower
(or Administrative Borrower on behalf of such Borrower) shall have complied with
such customary procedures as are established by Agent and specified by Agent to
Administrative Borrower from time to time for requests by Borrowers for
Eurodollar Rate Loans, (iv) no more than six (6) Interest Periods may be in
effect at any one time, (v) the aggregate amount of the Eurodollar Rate Loans
must be in an amount not less than $2,000,000 or an integral multiple of
$250,000 in excess thereof, and (vi) Agent and each Lender shall have determined
that the Interest Period or Adjusted Eurodollar Rate is available to Agent and
such Lender and can be readily determined as of the date of the request for such
Eurodollar Rate Loan by such Borrower.  Any request by or on behalf of a
Borrower for Eurodollar Rate Loans or to convert US Base Rate Loans to
Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans shall be
irrevocable.  Notwithstanding anything to the contrary contained herein, Agent
and Lenders shall not be required to purchase United States Dollar deposits in
the London interbank market or other applicable Eurodollar Rate market to fund
any Eurodollar Rate Loans, but the provisions hereof shall be deemed to apply as
if Agent and Lenders had purchased such deposits to fund the Eurodollar Rate
Loans.
 
(c)           Any Eurodollar Rate Loans shall automatically convert to US Base
Rate Loans upon the last day of the applicable Interest Period, unless Agent has
received and approved a request to continue such Eurodollar Rate Loan at least
three (3) Business Days prior to such last day in accordance with the terms
hereof.  Any Eurodollar Rate Loans shall, at Agent’s option, upon notice by
Agent to Administrative Borrower, be subsequently converted to Base Rate Loans
in the event that this Agreement shall terminate or not be renewed.  Borrowers
shall pay to Agent, for the benefit of Lenders, upon demand by Agent (or Agent
may, at its option, charge any loan account of any Borrower) any amounts
required to compensate any Lender or Participant for any loss (including loss of
anticipated profits), cost or expense incurred by such person, as a result of
the conversion of Eurodollar Rate Loans to Base Rate Loans pursuant to any of
the foregoing.
 

 
41

--------------------------------------------------------------------------------

 

(d)           Interest shall be payable by Borrowers to Agent, for the account
of Lenders, monthly in arrears not later than the first day of each calendar
month and shall be calculated on the basis of (i) in the case of US Base Rate
Loans and Eurodollar Rate Loans a three hundred sixty (360) day year, (ii) in
the case of Canadian Base Rate Loans, on the basis of a three hundred and
sixty-five (365) day year or three hundred and sixty-six (366) day year, in each
case based on actual days elapsed.  The interest rate on non-contingent
Obligations (other than Eurodollar Rate Loans) shall increase or decrease by an
amount equal to each increase or decrease in the US Base Rate or Canadian Base
Rate, as applicable, effective on the day of any change in such Base Rate.  In
no event shall charges constituting interest payable by Borrowers to Agent and
Lenders exceed the maximum amount or the rate permitted under any applicable law
or regulation, and if any such part or provision of this Agreement is in
contravention of any such law or regulation, such part or provision shall be
deemed amended to conform thereto.
 
(e)           For purposes of disclosure under the Interest Act (Canada), where
interest is calculated pursuant thereto at a rate based upon a year of 360, 365
or 366 days, as the case may be (the “First Rate”), the rate or percentage of
interest on a yearly basis is equivalent to such First Rate multiplied by the
actual number of days in the year divided by 360, 365 or 366, as the case may
be.
 
(f)           If any provision of this Agreement or any of the other Financing
Agreements would obligate a Canadian Borrower or Canadian Guarantor to make any
payment of interest or other amount payable to the Agent or a Lender in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by the Agent or such Lender of interest at a criminal rate (as
construed under the Criminal Code (Canada)), then notwithstanding that
provision, that amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or result in a receipt by the Agent or
such Lender of interest at a criminal rate, the adjustment to be effected, to
the extent necessary, as follows:
 
(i)           first, by reducing the amount or rate of interest required to be
paid to the Agent or applicable Lender under this Section 3.1; and
 
(ii)           thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the Agent or the applicable Lender which would
constitute interest for purposes of the Criminal Code (Canada).
 
(iii)           Notwithstanding this Section 3.1(f), and after giving effect to
all adjustments contemplated hereby, if the Agent or any Lender shall have
received an amount in excess of the maximum permitted by the Criminal Code
(Canada), then the Canadian Borrower or Canadian Guarantor, as applicable, shall
be entitled, by notice in writing to the Agent or the affected Lender, as the
case may be, to obtain reimbursement from the Agent or such Lender, as the case
may be, in an amount equal to the excess, and pending reimbursement, the amount
of the excess shall be deemed to be an amount payable by the Agent or such
Lender, as the case may be, to the Canadian Borrower.
 

 
42

--------------------------------------------------------------------------------

 

(iv)           Any amount or rate of interest referred to in this Section 3.1(f)
shall be determined in accordance with generally accepted actuarial practices
and principles as an effective annual rate of interest over the term that any
Obligation remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be pro-rated
over that period of time and otherwise be pro-rated over the period from the
date of the incurrence of the Obligation to its relevant maturity date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Agent shall be conclusive for the purposes of that
determination.
 
3.2           Fees.
 
(a)           Borrowers shall pay to Agent, for the account of Lenders, monthly
an unused line fee at a rate equal to five-eighths of one (0.625%) percent per
annum calculated upon the amount by which the US Revolving Loan Maximum Amount
exceeds the average daily principal balance of the outstanding Revolving Loans
and Letters of Credit during the immediately preceding month (or part thereof)
while this Agreement is in effect and for so long thereafter as any of the
Obligations are outstanding, which fee shall be payable on the first day of each
month in arrears.
 
(b)           In the case of letters of credit, Borrowers shall pay to Agent,
for the account of Lenders, a fee at a rate equal to four (4%) percent per annum
on the average daily maximum amount available to be drawn under all of such
Letters of Credit for the immediately preceding month (or part thereof), payable
in arrears as of the first day of each succeeding month, computed for each day
from the date of issuance to the date of expiration; except, that, Borrowers
shall pay, at Agent’s option, without notice, such fee at a rate two (2%)
percent greater than the otherwise applicable rate on such average daily maximum
amount for:  (i) the period from and after the date of termination or
non-renewal hereof until Lenders have received full and final payment of all
Obligations (notwithstanding entry of a judgment against any Borrower or
Guarantor) and (ii) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Agent.  Such letter of credit fees shall be calculated on the
basis of a three hundred sixty five (365) or three hundred sixty six (366), as
applicable, day year as to Letters of Credit denominated in Canadian Dollars and
a three hundred sixty (360) day year as to Letters of Credit denominated in US
Dollars, and in each case, actual days elapsed and the obligation of Borrowers
to pay such fee as set forth in this Section 3.2(b) shall survive the
termination of this Agreement or non-renewal of this Agreement.  In addition to
the letter of credit fees provided above, Borrowers shall pay to Issuing Bank
for its own account (without sharing with Lenders) the letter of credit fronting
fee of one-eighth (0.125%) percent per annum and the other customary charges
from time to time of Issuing Bank with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit.
 
(c)           Borrowers shall pay to Agent the other fees and amounts set forth
in the Fee Letter in the amounts and at the times specified therein.  To the
extent payment in full of the applicable fee is received by Agent from Borrowers
on or about the date hereof, Agent shall pay to each Lender its share of such
fees in accordance with the terms of the arrangements of Agent with such Lender.
 
3.3           Changes in Laws and Increased Costs of Loans.
 
(a)           If after the date hereof, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to any Lender or
any banking or financial institution from whom any Lender borrows funds or
obtains credit (a “Funding Bank”), or (ii) a Funding Bank, any Lender or Issuing
Bank complies with any future guideline or request from any central bank or
other Governmental Authority or (iii) a Funding Bank, Issuing Bank or any Lender
determines that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any Governmental Authority, central
 

 
43

--------------------------------------------------------------------------------

 

bank or comparable agency charged with the interpretation or administration
thereof has or would have the effect described below, or a Funding Bank, any
Lender or Issuing Bank complies with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank or comparable agency, and in the case of any event set forth in this clause
(iii), such adoption, change or compliance has or would have the direct or
indirect effect of reducing the rate of return on any Lender’s or Issuing Bank’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or Issuing Bank could have achieved but for such adoption,
change or compliance (taking into consideration the Funding Bank’s or Lender’s
or Issuing Bank’s policies with respect to capital adequacy) by an amount deemed
by such Lender or Issuing Bank to be material, and the result of any of the
foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to any Lender or Issuing Bank of funding or maintaining the
Loans, the Letters of Credit or its Commitment, then Borrowers and Guarantors
shall from time to time upon demand by Agent pay to Agent additional amounts
sufficient to indemnify such Lender or Issuing Bank against such increased cost
on an after-tax basis (after taking into account applicable deductions and
credits in respect of the amount indemnified).  A certificate as to the amount
of such increased cost shall be submitted to Administrative Borrower by Agent or
the applicable Lender and shall be conclusive, absent manifest error.
 
(b)           If prior to the first day of any Interest Period, (i) Agent shall
have determined in good faith (which determination shall be conclusive and
binding upon Borrowers and Guarantors) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Adjusted Eurodollar Rate such Interest Period, (ii) Agent has
received notice from the Required Lenders that the Adjusted Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Lenders of making or maintaining Eurodollar Rate
Loans during such Interest Period, or (iii) Dollar deposits in the principal
amounts of the Eurodollar Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market, Agent
shall give telecopy or telephonic notice thereof to Administrative Borrower as
soon as practicable thereafter, and will also give prompt written notice to
Administrative Borrower when such conditions no longer exist.  If such notice is
given (A) any Eurodollar Rate Loans requested to be made on the first day of
such Interest Period shall be made as US Base Rate Loans, (B) any Loans that
were to have been converted on the first day of such Interest Period to or
continued as Eurodollar Rate Loans shall be converted to or continued as US Base
Rate Loans and (C) each outstanding Eurodollar Rate Loan shall be converted, on
the last day of the then-current Interest Period thereof, to Base Rate
Loans.  Until such notice has been withdrawn by Agent, no further Eurodollar
Rate Loans shall be made or continued as such, nor shall any Borrower (or
Administrative Borrower on behalf of any Borrower) have the right to convert US
Base Rate Loans to Eurodollar Rate Loans.
 
(c)           Notwithstanding any other provision herein, if the adoption of or
any change in any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority or in
the interpretation or application thereof occurring after the date hereof shall
make it unlawful for Agent or any Lender to make or maintain Eurodollar Rate
Loans as contemplated by this Agreement, (i) Agent or such Lender shall promptly
give written notice of such circumstances to Administrative Borrower (which
notice shall be withdrawn whenever such circumstances no longer exist), (ii) the
commitment of such Lender hereunder to make Eurodollar Rate Loans, continue
Eurodollar Rate Loans as such and convert US Base Rate Loans to Eurodollar Rate
Loans shall forthwith be canceled and, until such time as it shall no longer
 

 
44

--------------------------------------------------------------------------------

 

be unlawful for such Lender to make or maintain Eurodollar Rate Loans, such
Lender shall then have a commitment only to make a Base Rate Loan when a
Eurodollar Rate Loan is requested and (iii) such Lender’s Loans then outstanding
as Eurodollar Rate Loans, if any, shall be converted automatically to US Base
Rate Loans on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law.  If any
such conversion of a Eurodollar Rate Loan occurs on a day which is not the last
day of the then current Interest Period with respect thereto, Borrowers and
Guarantors shall pay to such Lender such amounts, if any, as may be required
pursuant to Section 3.3(d) below.
 
(d)           Borrowers and Guarantors shall indemnify Agent and each Lender and
to hold Agent and each Lender harmless from any loss or expense which Agent or
such Lender may sustain or incur as a consequence of (i) default by Borrower in
making a borrowing of, conversion into or extension of Eurodollar Rate Loans
after such Borrower (or Administrative Borrower on behalf of such Borrower) has
given a notice requesting the same in accordance with the provisions of this
Loan Agreement, (ii) default by any Borrower in making any prepayment of a
Eurodollar Rate Loan after such Borrower has given a notice thereof in
accordance with the provisions of this Agreement, and (iii) the making of a
prepayment of Eurodollar Rate Loans on a day which is not the last day of an
Interest Period with respect thereto.  With respect to Eurodollar Rate Loans,
such indemnification may include an amount equal to the excess, if any, of (A)
the amount of interest which would have accrued on the amount so prepaid, or not
so borrowed, converted or extended, for the period from the date of such
prepayment or of such failure to borrow, convert or extend to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or extend, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Rate Loans provided for herein over (B) the amount of interest (as determined by
such Agent or such Lender) which would have accrued to Agent or such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank Eurodollar market.  This covenant shall survive
the termination or non-renewal of this Agreement and the payment of the
Obligations.
 
SECTION 4.
CONDITIONS PRECEDENT

 
4.1           Conditions Precedent to Initial Loans and Letters of Credit.
 
  The obligation of Lenders to make the initial Loans or of Issuing Bank to
provide for the initial Letters of Credit hereunder is subject to the
satisfaction of, or waiver of, immediately prior to or concurrently with the
making of such Loan or the issuance of such Letter of Credit of each of the
following conditions precedent:
 
(a)           Agent shall have received, in form and substance satisfactory to
Agent, all releases, terminations and such other documents as Agent may request
to evidence and effectuate the termination by the Existing Lenders of their
respective financing arrangements with Borrowers and Guarantors and release of
any security interest in and to any assets and properties of each Borrower and
Guarantor that is not a lien indicated on Schedule 8.4 to the Information
Certificate and the other liens permitted under Section 9.8 hereof, duly
authorized, executed and delivered by it or each of them, including, but not
limited to, (i) UCC termination statements for all UCC financing statements
previously filed by it or any of them or their predecessors, as secured party
and with respect to any such interests that is not a liens indicated on Schedule
8.4 to the Information
 

 
45

--------------------------------------------------------------------------------

 

Certificate and the other liens permitted under Section 9.8 hereof, filed
against any Borrower or Guarantor, as debtor; (ii) PPSA terminations or
discharges for all PPSA financing statements previously filed with respect to
any such interests that is not a lien indicated on Schedule 8.4 to the
Information Certificate and the other liens permitted under Section 9.8 hereof,
filed against any Borrower or Guarantor, as debtor; and (iii) satisfactions and
discharges of any mortgages, deeds of trust or deeds to secure debt by any
Borrower or Guarantor that is not a liens indicated on Schedule 8.4 to the
Information Certificate and the other liens permitted under Section 9.8 hereof,
in form acceptable for recording with the appropriate Governmental Authority;
 
(b)           all requisite corporate action and proceedings in connection with
this Agreement and the other Financing Agreements shall be satisfactory in form
and substance to Agent, and Agent shall have received all information and copies
of all documents, including records of requisite corporate action and
proceedings which Agent may have requested in connection therewith, such
documents where requested by Agent or its counsel to be certified by appropriate
corporate officers or Governmental Authority (and including a copy of the
certificate of incorporation, articles of association, certificate of formation,
limited liability agreement, limited partnership agreement or other
organizational documents of each Borrower and Guarantor certified by the
Secretary of State (or equivalent Governmental Authority) which shall set forth
the same complete corporate, limited liability or partnership name of such
Borrower or Guarantor as is set forth herein and such document as shall set
forth the organizational identification number of each Borrower or Guarantor, if
one is issued in its jurisdiction of incorporation);
 
(c)           no material adverse change shall have occurred in the assets or
business of Borrowers since the date of Agent’s latest field examination (not
including for this purpose the field review referred to in clause (d) below) and
no change or event shall have occurred which would materially impair the ability
of any Borrower or Guarantor to perform its obligations hereunder or under any
of the other Financing Agreements to which it is a party or of Agent or any
Lender to enforce the Obligations or realize upon the Collateral;
 
(d)           Agent shall have completed a field review of the Records and such
other information with respect to the Collateral as Agent may require to
determine the amount of Loans available to Borrowers (including, without
limitation, current perpetual Inventory records and/or roll-forwards of Accounts
through the date of closing and test counts of the Inventory in a manner
satisfactory to Agent, together with such supporting documentation as may be
necessary or appropriate, and other documents and information that will enable
Agent to accurately identify and verify the Collateral), the results of which in
each case shall be satisfactory to Agent, not more than three (3) Business Days
prior to the date hereof or such earlier date as Agent may agree;
 
(e)           Agent shall have received, in form and substance satisfactory to
Agent, all consents, waivers, acknowledgments and other agreements from third
persons which Agent may deem necessary in order to permit, protect and perfect
its security interests in and liens upon the Collateral or to effectuate the
provisions or purposes of this Agreement and the other Financing Agreements;
 
(f)           the Global Excess Availability as determined by Agent, as of the
date hereof, shall be not less than $7,000,000 after giving effect to the
initial Loans made or to be made and Letters of Credit issued or to be issued in
connection with the initial transactions hereunder;
 

 
46

--------------------------------------------------------------------------------

 

(g)           Agent shall have received, in form and substance satisfactory to
Agent, Deposit Account Control Agreements by and among Agent, each Borrower and
Guarantor, as the case may be and each bank where such Borrower (or Guarantor)
maintains its principal concentration account(s) and related lockboxes (if any),
in each case, duly authorized, executed and delivered by such bank and Borrower
or Guarantor, as the case may be (or Agent shall be the bank’s customer with
respect to such deposit account as Agent may specify);
 
(h)           Agent shall have received evidence, in form and substance
satisfactory to Agent, that Agent has a valid perfected first priority security
interest or hypothec in all of the Collateral, other than the Faunus Factored
Accounts, which Faunus Factored Accounts shall be subject to Agent’s valid and
perfected second priority security interest therein;
 
(i)           Agent shall have received and reviewed lien search results for the
jurisdiction of organization of each Borrower and Guarantor, and judgment and
tax search results for the jurisdiction of organization and the jurisdiction of
the chief executive office of each Borrower and Guarantor, which search results
shall be in form and substance satisfactory to Agent;
 
(j)           Agent shall have received a Borrowing Base Certificate setting
forth the Borrowing Base as at the date set forth therein, which shall be
completed in a manner reasonably satisfactory to Agent and duly authorized,
executed and delivered by Borrowers;
 
(k)           Agent shall have received originals of the shares of the stock
certificates representing all of the issued and outstanding shares of the
Capital Stock of each Borrower and Guarantor (other than Parent) and owned by
any Borrower or Guarantor, in each case together with stock powers duly executed
in blank with respect thereto;
 
(l)           Agent shall have received evidence of insurance and loss payee
endorsements required hereunder and under the other Financing Agreements, in
form and substance satisfactory to Agent, and certificates of insurance policies
and/or endorsements naming Agent as loss payee;
 
(m)           Agent shall have received, in form and substance satisfactory to
Agent, the opinion letter(s) of counsel(s) to Borrowers with respect to
Financing Agreements and the security interests, hypothecs and liens of Agent
with respect to the Collateral and such other matters as Agent may request;
 
(n)           Agent shall have received environmental audits of the Real
Property to be subject to the Mortgages conducted by an independent
environmental engineering firm acceptable to Agent, and in form, scope and
methodology satisfactory to Agent, the results of which shall be satisfactory to
Agent;
 
(o)           Agent shall have received, in form and substance satisfactory to
Agent, a valid and effective title insurance policy issued by a company and
agent acceptable to Agent: (i) insuring the priority, amount and sufficiency of
the Mortgages, (ii) insuring against matters that would be disclosed by surveys
and (iii) containing any legally available endorsements, assurances or
affirmative coverage requested by Agent for protection of its interests;
 

 
47

--------------------------------------------------------------------------------

 

(p)           the other Financing Agreements and all instruments and documents
hereunder and thereunder shall have been duly executed and delivered to Agent,
in form and substance satisfactory to Agent; and
 
(q)           Agent shall have received (i) true, complete and correct copies of
each of the Faunus Factoring Documents, all of which shall be in form and
substance reasonably satisfactory to Agent, and (ii) the Faunus Intercreditor
Agreement, in form and substance reasonably satisfactory to Agent, duly
authorized, executed and delivered by Faunus.
 
4.2           Conditions Precedent to All Loans and Letters of Credit.  The
obligation of Lenders to make the Loans, including the initial Loans, or of
Issuing Bank to issue any Letter of Credit, including the initial Letters of
Credit, is subject to the satisfaction of, or waiver of, immediately prior to or
concurrently with the making of each such Loan or the issuance of such Letter of
Credit of each of the following conditions precedent:
 
(a)           all representations and warranties contained herein and in the
other Financing Agreements shall be true and correct in all material respects on
and as of the date of such Loan or issuance of such Letter of Credit with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit and after giving effect thereto, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date);
 
(b)           no law, regulation, order, judgment or decree of any Governmental
Authority shall exist, and no action, suit, investigation, litigation or
proceeding shall be pending or threatened in any court or before any arbitrator
or Governmental Authority, which (i) purports to enjoin, prohibit, restrain or
otherwise affect (A) the making of the Loans or providing the Letters of Credit,
or (B) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements or (ii) has or has a reasonable
likelihood of having a Material Adverse Effect; and
 
(c)           no Default or Event of Default shall exist or have occurred and be
continuing on and as of the date of the making of such Loan or providing each
such Letter of Credit and after giving effect thereto.
 
SECTION 5.
GRANT AND PERFECTION OF SECURITY INTEREST

 
5.1           Grant of Security Interest.  To secure payment and performance of
all Obligations, each US Loan Party hereby grants to Agent, for itself and the
benefit of Secured Parties, and to secure the payment and performance of all
Canadian Obligations, each Canadian Loan Party hereby grants to Agent, for
itself and the benefit of Secured Parties, a continuing security interest in, a
lien upon, and a right of set off against, and hereby collaterally assigns to
Agent, for itself and the benefit of Secured Parties, all right, title and
interest in and to the following personal and real property and fixtures, and
interests in property and fixtures, of each Borrower and Guarantor, whether now
owned or hereafter acquired or existing, and wherever located (together with all
other collateral security for the Obligations at any time granted to or held or
acquired by Agent or any Lender, collectively, the “Collateral”):
 

 
48

--------------------------------------------------------------------------------

 

(a)           all Accounts;
 
(b)           all general intangibles, including, without limitation, all
Intellectual Property;
 
(c)           all goods, including, without limitation, Inventory and Equipment;
 
(d)           all Real Property and fixtures;
 
(e)           all chattel paper, including, without limitation, all tangible and
electronic chattel paper;
 
(f)           all instruments, including, without limitation, all promissory
notes;
 
(g)           all documents;
 
(h)           all deposit accounts;
 
(i)           all letters of credit, banker’s acceptances and similar
instruments and including all letter-of-credit rights;
 
(j)           all supporting obligations and all present and future liens,
security interests, rights, remedies, title and interest in, to and in respect
of any of the Collateral, including (i) rights and remedies under or relating to
guaranties, contracts of suretyship, letters of credit and credit and other
insurance related to the Collateral, (ii) rights of stoppage in transit,
replevin, repossession, reclamation and other rights and remedies of an unpaid
vendor, lienor or secured party, (iii) goods, documents, contracts or
instruments with respect to, or otherwise representing or evidencing any of the
Collateral, including returned, repossessed and reclaimed goods, and (iv)
deposits by and property of account debtors or other persons securing the
obligations of account debtors;
 
(k)           all (i) investment property (including securities, whether
certificated or uncertificated, securities accounts, security entitlements,
commodity contracts or commodity accounts) and (ii) monies, credit balances,
deposits and other property of any Borrower or Guarantor now or hereafter held
or received by or in transit to Agent, any Lender or its Affiliates or at any
other depository or other institution from or for the account of any Borrower or
Guarantor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;
 
(l)           all commercial tort claims, including, without limitation, those
identified in the Information Certificate;
 
(m)           to the extent not otherwise described above, all Receivables;
 
(n)           all Records; and
 

 
49

--------------------------------------------------------------------------------

 

(o)           all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.
 
Notwithstanding anything to the contrary contained in Section 5.1 above, the
grant of security interest hereunder and the term “Collateral” shall not include
the Excluded Property.
 
5.2           Perfection of Security Interests.
 
(a)           Each Borrower and Guarantor irrevocably and unconditionally
authorizes Agent (or its agent) to file at any time and from time to time such
financing statements with respect to the Collateral naming Agent or its designee
as the secured party and such Borrower or Guarantor as debtor, as Agent may
require, and including any other information with respect to such Borrower or
Guarantor or otherwise required by part 5 of Article 9 of the UCC or under the
PPSA of such jurisdiction as Agent may determine, together with any amendment
and continuations with respect thereto, which authorization shall apply to all
financing statements filed on, prior to or after the date hereof.  Each Borrower
and Guarantor hereby ratifies and approves all financing statements naming Agent
or its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Agent prior to the date
hereof and ratifies and confirms the authorization of Agent to file such
financing statements (and amendments, if any).  Each Borrower and Guarantor
hereby authorizes Agent to adopt on behalf of such Borrower and Guarantor any
symbol required for authenticating any electronic filing and any financing
statements filed by the Agent may describe the Collateral covered thereby by any
description that the Agent determines, including, without limitation,
descriptions as “all assets of the Debtor now owned or hereafter acquired” or
using words of similar import.  In the event that the description of the
collateral in any financing statement naming Agent or its designee as the
secured party and any Borrower or Guarantor as debtor includes assets and
properties of such Borrower or Guarantor that do not at any time constitute
Collateral, whether hereunder, under any of the other Financing Agreements or
otherwise, the filing of such financing statement shall nonetheless be deemed
authorized by such Borrower or Guarantor to the extent of the Collateral
included in such description and it shall not render the financing statement
ineffective as to any of the Collateral or otherwise affect the financing
statement as it applies to any of the Collateral.  In no event shall any
Borrower or Guarantor at any time file, or permit or cause to be filed, any
correction statement or termination statement with respect to any financing
statement (or amendment or continuation with respect thereto) naming Agent or
its designee as secured party and such Borrower or Guarantor as debtor.
 
(b)           Each Borrower and Guarantor does not have any chattel paper
(whether tangible or electronic) or instruments as of the date hereof, except as
set forth in the Information Certificate.  In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the date hereof, Borrowers and Guarantors shall promptly notify Agent
thereof in writing.  Promptly upon the receipt thereof by or on behalf of any
Borrower or Guarantor (including by any agent or representative), such Borrower
or Guarantor shall deliver, or cause to be delivered to Agent, all tangible
chattel paper and instruments that such Borrower or Guarantor has or may at any
time acquire, accompanied by such instruments of transfer or assignment duly
executed in blank as Agent may from time to time specify, in each case except as
Agent may otherwise agree.  At Agent’s option, each Borrower and Guarantor
shall, or Agent may at
 

 
50

--------------------------------------------------------------------------------

 

any time on behalf of any Borrower or Guarantor, cause the original of any such
instrument or chattel paper to be conspicuously marked in a form and manner
acceptable to Agent with the following legend referring to chattel paper or
instruments as applicable: “This [chattel paper][instrument] is subject to the
security interest of Wachovia Bank, National Association and any sale, transfer,
assignment or encumbrance of this [chattel paper][instrument] violates the
rights of such secured party”.
 
(c)           In the event that any Borrower or Guarantor shall at any time hold
or acquire an interest in any electronic chattel paper or any “transferable
record” (as such term is defined in Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or in Section 16 of the Uniform
Electronic Transactions Act as in effect in any relevant jurisdiction), such
Borrower or Guarantor shall promptly notify Agent thereof in writing.  Promptly
upon Agent’s request, such Borrower or Guarantor shall take, or cause to be
taken, such actions as Agent may request to give Agent control of such
electronic chattel paper under Section 9-105 of the UCC and control of such
transferable record under Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or, as the case may be, Section 16 of the
Uniform Electronic Transactions Act, as in effect in such jurisdiction.
 
(d)           Each Borrower and Guarantor does not have any deposit accounts as
of the date hereof, except as set forth in the Information
Certificate.  Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any deposit account unless each of
the following conditions is satisfied:  (i) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the bank at which
such account is to be opened or established, the individual at such bank with
whom such Borrower or Guarantor is dealing and the purpose of the account, (ii)
the bank where such account is opened or maintained shall be acceptable to
Agent, and (iii) on or before the opening of such deposit account, such Borrower
or Guarantor shall as Agent may specify either (A) deliver to Agent a Deposit
Account Control Agreement with respect to such deposit account duly authorized,
executed and delivered by such Borrower or Guarantor and the bank at which such
deposit account is opened and maintained or (B) arrange for Agent to become the
customer of the bank with respect to the deposit account on terms and conditions
acceptable to Agent.  The terms of this subsection (d) shall not apply to
Excluded Accounts.
 
(e)           No Borrower or Guarantor owns or holds, directly or indirectly,
beneficially or as record owner or both, any investment property, as of the date
hereof, or have any investment account, securities account, commodity account or
other similar account with any bank or other financial institution or other
securities intermediary or commodity intermediary as of the date hereof, in each
case except as set forth in the Information Certificate.
 
(i)           In the event that any Borrower or Guarantor shall be entitled to
or shall at any time after the date hereof hold or acquire any certificated
securities in respect of investment property that constitutes Collateral, such
Borrower or Guarantor shall promptly endorse, assign and deliver the same to
Agent, accompanied by such instruments of transfer or assignment duly executed
in blank as Agent may from time to time specify.  If any securities, now or
hereafter acquired by any Borrower or Guarantor are uncertificated and are
issued to such Borrower or Guarantor or its nominee directly by Issuing Bank,
such Borrower or Guarantor shall immediately notify Agent thereof and shall as
Agent may specify, either (A) cause Issuing Bank to agree to comply with
instructions from Agent as to such securities, without further consent of any
Borrower or Guarantor or such nominee, or (B) arrange for Agent to become the
registered owner of the securities.
 

 
51

--------------------------------------------------------------------------------

 

(ii)           Borrowers and Guarantors shall not, directly or indirectly, after
the date hereof open, establish or maintain any investment account, securities
account, commodity account or any other similar account (other than a deposit
account) with any securities intermediary or commodity intermediary unless each
of the following conditions is satisfied: (A) Agent shall have received not less
than five (5) Business Days prior written notice of the intention of such
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Agent the name of the
account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower or
Guarantor is dealing and the purpose of the account, (B) the securities
intermediary or commodity intermediary (as the case may be) where such account
is opened or maintained shall be acceptable to Agent, and (C) on or before the
opening of such investment account, securities account or other similar account
with a securities intermediary or commodity intermediary, such Borrower or
Guarantor shall as Agent may specify either (1) execute and deliver, and cause
to be executed and delivered to Agent, an Investment Property Control Agreement
with respect thereto duly authorized, executed and delivered by such Borrower or
Guarantor and such securities intermediary or commodity intermediary or (2)
arrange for Agent to become the entitlement holder with respect to such
investment property on terms and conditions acceptable to Agent.
 
(f)           Borrowers and Guarantors are not the beneficiary or otherwise
entitled to any right to payment under any letter of credit, banker’s acceptance
or similar instrument as of the date hereof, except as set forth in the
Information Certificate.  In the event that any Borrower or Guarantor shall be
entitled to or shall receive any right to payment under any letter of credit,
banker’s acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the date hereof, such Borrower or Guarantor shall promptly
notify Agent thereof in writing.  Such Borrower or Guarantor shall promptly, as
Agent may specify, either (i) deliver, or cause to be delivered to Agent, with
respect to any such letter of credit, banker’s acceptance or similar instrument,
the written agreement of Issuing Bank and any other nominated person obligated
to make any payment in respect thereof (including any confirming or negotiating
bank), in form and substance satisfactory to Agent, consenting to the assignment
of the proceeds of the letter of credit to Agent by such Borrower or Guarantor
and agreeing to make all payments thereon directly to Agent or as Agent may
otherwise direct or (ii) cause Agent to become, at Borrowers’ expense, the
transferee beneficiary of the letter of credit, banker’s acceptance or similar
instrument (as the case may be).
 
(g)           Borrowers and Guarantors do not have any commercial tort claims as
of the date hereof, except as set forth in the Information Certificate.  In the
event that any Borrower or Guarantor shall at any time after the date hereof
have any commercial tort claims, such Borrower or Guarantor shall promptly
notify Agent thereof in writing, which notice shall (i) set forth in reasonable
detail the basis for and nature of such commercial tort claim and (ii) include
the express grant by such Borrower or Guarantor to Agent of a security interest
in such commercial tort claim (and the proceeds thereof).  In the event that
such notice does not include such grant of a security interest, the sending
thereof by such Borrower or Guarantor to Agent shall be deemed to constitute
such grant to Agent. Upon the sending of such notice, any commercial tort claim
described therein shall constitute part of the Collateral and shall be deemed
included therein.  Without limiting the authorization of Agent provided in
Section 5.2(a) hereof or otherwise arising by the execution by such Borrower or
Guarantor of this Agreement or any of the other Financing Agreements, Agent is
hereby irrevocably authorized from time to time and at any time to file such
financing statements naming Agent or its designee as secured party and such
Borrower or Guarantor as debtor, or any amendments to any financing statements,
covering any such commercial tort claim as Collateral. In addition, each
Borrower and Guarantor shall promptly upon Agent’s request, execute and deliver,
or cause to be executed and delivered, to Agent such other agreements, documents
and instruments as Agent may require in connection with such commercial tort
claim.
 

 
52

--------------------------------------------------------------------------------

 

(h)           Borrowers and Guarantors do not have any goods, documents of title
or other Collateral in the custody, control or possession of a third party as of
the date hereof, except as set forth in the Information Certificate and except
for goods located in the United States or Canada in transit to a location of a
Borrower or Guarantor permitted herein in the ordinary course of business of
such Borrower or Guarantor in the possession of the carrier transporting such
goods.  In the event that any goods, documents of title or other Collateral are
at any time after the date hereof in the custody, control or possession of any
other person not referred to in the Information Certificate or such carriers,
Borrowers and Guarantors shall promptly notify Agent thereof in
writing.  Promptly upon Agent’s request, Borrowers and Guarantors shall deliver
to Agent a Collateral Access Agreement duly authorized, executed and delivered
by such person and the Borrower or Guarantor that is the owner of such
Collateral.
 
(i)           Borrowers and Guarantors shall take any other actions reasonably
requested by Agent from time to time to cause the attachment, perfection and
first priority of, and the ability of Agent to enforce, the security interest of
Agent in any and all of the Collateral, including, without limitation, (i)
executing, delivering and, where appropriate, filing financing statements and
amendments relating thereto under the UCC, the PPSA or other applicable law, to
the extent, if any, that any Borrower’s or Guarantor’s signature thereon is
required therefor, (ii) causing Agent’s name to be noted as secured party on any
certificate of title for a titled good if such notation is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iii) complying with any
provision of any statute, regulation or treaty of the United States or Canada as
to any Collateral if compliance with such provision is a condition to
attachment, perfection or priority of, or ability of Agent to enforce, the
security interest of Agent in such Collateral, (iv) obtaining the consents and
approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC
or the PPSA or by other law, as applicable in any relevant jurisdiction.
 
5.3           Special Provisions Relating to Collateral.
 
(a)           The grant of a security interest in the Collateral of each
Canadian Loan Party in favor of Agent under the laws of Canada and the Provinces
thereof is further evidenced by other Financing Agreements and subject to the
terms of the other Financing Agreements.
 
(b)           Notwithstanding anything to the contrary contained in this
Agreement or the other Financing Agreements to the contrary, (i) Canadian
Borrower and Canadian Guarantors (whether as guarantor or otherwise) shall not
be liable in respect of any US Obligations except as otherwise agreed by Agent
and such Canadian Loan Party, (ii) no security interest granted by any Canadian
Borrower or Canadian Loan Party under any of the Financing Agreements shall
secure any US Obligations, (iii) all amounts received by Agent or any Lender on
account of the Canadian Obligations by any Canadian Borrower or Canadian
Guarantor shall be applied or credited solely to the Canadian Obligations, and
(iv) the liability or obligation of any Canadian Loan Party with respect to the
Obligations shall not exceed that portion of the Total Obligations which is
attributable only to the Canadian Borrower, the Canadian Obligations, their
Collateral, the Canadian Dollar Loans, the Canadian Commitments or the Canadian
Letter of Credit Obligations (as the case may be) or such other greater amount
as may be agreed to in writing by Agent and the Canadian Borrower.
 

 
53

--------------------------------------------------------------------------------

 

SECTION 6.
COLLECTION AND ADMINISTRATION

 
6.1           Borrowers’ Loan Accounts.  Agent shall maintain one or more loan
account(s) on its books in which shall be recorded (a) all Loans, Letters of
Credit and other Obligations and the Collateral, (b) all payments made by or on
behalf of any Borrower or Guarantor and (c) all other appropriate debits and
credits as provided in this Agreement, including fees, charges, costs, expenses
and interest.  All entries in the loan account(s) shall be made in accordance
with Agent’s customary practices as in effect from time to time.
 
6.2           Statements.  Agent shall render to Administrative Borrower each
month a statement setting forth the balance in Borrowers’ loan account(s)
maintained by Agent for Borrowers pursuant to the provisions of this Agreement,
including principal, interest, fees, costs and expenses.  Each such statement
shall be subject to subsequent adjustment by Agent but shall, absent manifest
errors or omissions, be considered correct and deemed accepted by Borrowers and
Guarantors and conclusively binding upon Borrowers and Guarantors as an account
stated except to the extent that Agent receives a written notice from
Administrative Borrower of any specific exceptions of Administrative Borrower
thereto within thirty (30) days after the date such statement has been received
by Administrative Borrower.  Until such time as Agent shall have rendered to
Administrative Borrower a written statement as provided above, the balance in
any Borrower’s loan account(s) shall be presumptive evidence of the amounts due
and owing to Agent and Lenders by Borrowers and Guarantors.
 
6.3           Collection of Accounts.
 
(a)           Borrowers shall establish and maintain, at their expense, blocked
accounts or lockboxes and related blocked accounts (in either case, “Blocked
Accounts”), as Agent may specify, with such banks as are acceptable to Agent
into which Borrowers shall promptly deposit and direct their respective account
debtors to directly remit all payments on Receivables and all payments
constituting proceeds of Inventory or other Collateral in the identical form in
which such payments are made, whether by cash, check or other manner.  Borrowers
shall deliver, or cause to be delivered to Agent a Deposit Account Control
Agreement duly authorized, executed and delivered by each bank where a Blocked
Account is maintained as provided in Section 5.2 hereof or at any time and from
time to time Agent may become the bank’s customer with respect to any of the
Blocked Accounts and promptly upon Agent’s request, Borrowers shall execute and
deliver such agreements and documents as Agent may require in connection
therewith.  Each Borrower and Guarantor agrees that all payments made to such
Blocked Accounts or other funds received and collected by Agent or any Lender,
whether in respect of the Receivables, as proceeds of Inventory or other
Collateral or otherwise shall be treated as payments to Agent and Lenders in
respect of the Obligations and therefore shall constitute the property of Agent
and Lenders to the extent of the then outstanding Obligations; except, that, no
Deposit Account Control Agreement shall be required with respect to any Excluded
Account.
 

 
54

--------------------------------------------------------------------------------

 

(b)           For purposes of calculating the amount of the Loans available to
each Borrower, such payments will be applied (conditional upon final collection)
to the Obligations on the Business Day of receipt by Agent of immediately
available funds in the Agent Payment Account provided such payments and notice
thereof are received in accordance with Agent’s usual and customary practices as
in effect from time to time and within sufficient time to credit such Borrower’s
loan account on such day, and if not, then on the next Business Day.  For the
purposes of calculating interest on the Obligations, such payments or other
funds received will be applied (conditional upon final collection) to the
Obligations one (1) Business Day following the date of receipt of immediately
available funds by Agent in the Agent Payment Account provided such payments or
other funds and notice thereof are received in accordance with Agent’s usual and
customary practices as in effect from time to time and within sufficient time to
credit such Borrower’s loan account on such day, and if not, then on the next
Business Day.  In the event that at any time or from time to time there are no
Revolving Loans outstanding, Agent shall be entitled to an administrative fee in
an amount calculated based on the Interest Rate for Base Rate Loans (on a per
annum basis) multiplied by the amount of the funds received in the Blocked
Account for such day as calculated by Agent in accordance with its customary
practice. The economic benefit of the timing in the application of payments (and
the administrative charge with respect thereto, if applicable) shall be for the
sole benefit of Agent.
 
(c)           Each Borrower and Guarantor and their respective shareholders,
directors, employees, agents and Subsidiaries or other Affiliates shall, acting
as trustee for Agent, receive, as the property of Agent, any monies, checks,
notes, drafts or any other payment relating to and/or proceeds of Accounts or
other Collateral which come into their possession or under their control and
immediately upon receipt thereof, shall deposit or cause the same to be
deposited in the Blocked Accounts, or remit the same or cause the same to be
remitted, in kind, to Agent.  In no event shall the same be commingled with any
Borrower’s or Guarantor’s own funds.  Borrowers agree to reimburse Agent on
demand for any amounts owed or paid to any bank or other financial institution
at which a Blocked Account or any other deposit account or investment account is
established or any other bank, financial institution or other person involved in
the transfer of funds to or from the Blocked Accounts arising out of Agent’s
payments to or indemnification of such bank, financial institution or other
person.  The obligations of Borrowers to reimburse Agent for such amounts
pursuant to this Section 6.3 shall survive the termination of this Agreement.
 
6.4           Payments.
 
(a)           All Obligations of US Borrowers and Guarantors shall be payable to
the US Payment Account and all Obligations of Canadian Borrower shall be payable
to the Canadian Payment Account.  Agent shall apply payments received or
collected from any US Borrower or US Guarantor or for the account of any US
Borrower or US Guarantor (including the monetary proceeds of collections or of
realization upon any US Collateral) as follows: first, to pay any fees,
indemnities or expense reimbursements then due to Agent from any US Borrower or
US Guarantor; second, to pay any fees, indemnities, or expense reimbursements
then due to Lenders from any US Borrower or US Guarantor; third, to pay interest
due in respect of any US Obligations (and including any Special Agent Advances);
fourth, to pay principal in respect of Special Agent Advances; fifth, to pay
principal in respect of all US Loans and to pay or prepay US Obligations then
due arising under or pursuant to any Hedge Agreements of a US Borrower or US
Guarantor with a Bank Product Provider (up to the amount of any then effective
US Reserve established in respect of such US
 

 
55

--------------------------------------------------------------------------------

 

Obligations), on a pro rata basis; sixth, to pay or prepay any other US
Obligations whether or not then due, in such order and manner as Agent
determines or to be held as cash collateral in connection with any Letter of
Credit Obligations or other contingent US Obligations (but not including for
this purpose any Obligations arising under or pursuant to any Bank Products) on
a pro rata basis; and seventh, to pay any of the Canadian
Obligations.  Notwithstanding anything to the contrary contained in this
Agreement, (i) unless so directed by Administrative Borrower, on behalf of
Borrowers, or unless an Event of Default shall exist or have occurred and be
continuing, Agent shall not apply any payments which it receives to any
Eurodollar Rate Loans, except (A) on the expiration date of the Interest Period
applicable to any such Eurodollar Rate Loans or (B) in the event that there are
no outstanding US Base Rate Loans and (ii) to the extent any US Borrower uses
any proceeds of the US Loans or Letters of Credit to acquire rights in or the
use of any US Collateral or to repay any Indebtedness used to acquire rights in
or the use of any US Collateral, payments in respect of the Obligations shall be
deemed applied first to the Obligations arising from US Loans and Letter of
Credit Obligations that were not used for such purposes, and second, to the US
Obligations arising from US Loans and Letter of Credit Obligations the proceeds
of which were used to acquire rights in or the use of any US Collateral in the
chronological order in which such US Borrower acquired such rights in or the use
of such US Collateral.
 
(b)           Agent shall apply payments received or collected from Canadian
Borrower or any Guarantor of the Canadian Obligations (including any payments
made by US Borrowers and Guarantors pursuant to the Canadian Guarantee) or for
the account of Canadian Borrower or any Canadian Guarantor of the Canadian
Obligations (including the monetary proceeds of collections or of realization
upon any Canadian Collateral) as follows: first, to pay any fees, indemnities or
expense reimbursements then due to Agent from Canadian Borrower; second, to pay
any fees, indemnities, or expense reimbursements then due to Canadian Lenders
from Canadian Borrower; third, to pay interest due in respect of any Canadian
Obligations (and including any Special Agent Advances); fourth, to pay principal
in respect of Canadian Special Agent Advances; fifth, to pay principal then due
in respect of the Canadian Obligations; sixth, to pay or prepay Canadian Loans
and Canadian Obligations arising under or pursuant to any Hedge Agreements of
Canadian Borrower with a Bank Product Provider (up to the amount of any then
effective Reserve established in respect of such Canadian Obligations), on a pro
rata basis; seventh, to pay or prepay any other Canadian Obligations whether or
not then due, in such order and manner as Agent determines or to be held as cash
collateral in connection with any Letter of Credit Obligations or other
contingent Canadian Obligations on a pro rata basis.  Notwithstanding anything
to the contrary contained in this Agreement, (i) unless so directed by
Administrative Borrower, on behalf of Borrowers, or unless a Default or an Event
of Default shall exist or have occurred and be continuing, Agent shall not apply
any payments which it receives to any Canadian Obligations, except (A) on the
expiration date of the Interest Period applicable to any such Canadian
Obligations or (B) in the event that there are no outstanding Canadian
Obligations and (ii) to the extent any Borrower uses any proceeds of the Loans
to acquire rights in or the use of any Canadian Collateral or to repay any
Indebtedness used to acquire rights in or the use of any Canadian Collateral,
payments in respect of the Canadian Obligations shall be deemed applied first to
the Canadian Obligations arising from the Loans or Letters of Credit that were
not used for such purposes and second, to the Canadian Obligations arising from
Loans and Letters of Credit the proceeds of which were used to acquire rights in
or the use of any Canadian Collateral in the chronological order in which
Canadian Borrower acquired such rights in or the use of such Canadian
Collateral.
 

 
56

--------------------------------------------------------------------------------

 

(c)           Notwithstanding anything to the contrary set forth in any of the
Financing Agreements, (i) all payments by or on behalf of Canadian Borrower and
Canadian Guarantors shall be applied only to the Canadian Obligations, (ii) all
payments by or on behalf of a US Borrower or Guarantor shall be applied to US
Obligations then due until paid in full, (iii) all payments in respect of the
Canadian Obligations shall be applied to Canadian Obligations denominated in the
same currency as the payments received; provided, that, with respect to this
clause (iii), (A) payments and collections received in any currency other than
the currency in which any outstanding Obligations are denominated will be
accepted and/or applied at the discretion of the applicable Agent, (B) in the
event that any Agent elects to accept and apply such amounts when there are no
Obligations (other than Letter of Credit Obligations or other contingent
Obligations) then outstanding in the same currency, such Agent may, at its
option (but is not obligated to), convert such currency received to the currency
in which the Obligations are denominated at the Exchange Rate on such date and
(C) in such event, Borrowers shall pay the costs of such conversion (or such
Agent may, at its option, charge such costs to the loan account of any Borrower
maintained by such Agent) and (iv) to the extent any Borrower or Guarantor,
directly or indirectly, uses any proceeds of the applicable Loans or Letter of
Credit Obligations to acquire rights in or the use of any Collateral or to repay
any Indebtedness used to acquire rights in or the use of any Collateral,
payments in respect of the Obligations shall be deemed applied first to the
Obligations arising from Loans and Letter of Credit Obligations that were not
used for such purposes and second to the Obligations arising from Loans and
Letter of Credit Obligations the proceeds of which were used to acquire rights
in or the use of any Collateral in the chronological order in which such
Borrower acquired such rights in or the use of such Collateral.
 
(d)           Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by Administrative Borrower, or unless a Default or
an Event of Default shall exist or have occurred and be continuing, Agent shall
not apply any payments which it receives to any Eurodollar Rate Loans, except
(i) on the expiration date of the Interest Period applicable to any such
Eurodollar Rate Loans or (ii) in the event that there are no outstanding US Base
Rate Loans provided, however, that Agent will attempt to honor any written
request received from Administrative Borrower to hold such payment until the
expiration of the applicable Interest Period, it being understood and agreed
that Agent shall have no liability for any failure to do so.  To the extent
Agent or any Lender receives any payments or collections in respect of the
Obligations in a currency other than US Dollars, or in respect of the Canadian
Obligations, in a currency other than Canadian Dollars, each of Agent and
Wachovia Canada may, at its option (but is not obligated to), convert such other
currency to US Dollars (and, as to the Canadian Obligations, Canadian Dollars)
at the Exchange Rate on such date and in such market as Agent or Wachovia Canada
may select.  US Borrowers shall pay the costs of such conversion (or Agent may,
at its option, charge such costs to the loan account of any US Borrower
maintained by Agent).  Payments and collections received in any currency other
than the currency in which any outstanding Obligations are denominated will be
accepted and/or applied at the discretion of Agent and Wachovia Canada.  Any and
all payments by or on account of the Obligations shall be made without setoff,
counterclaim or deduction.
 

 
57

--------------------------------------------------------------------------------

 

(e)           For purposes of this Section 6.4, “Paid in full” and “payment in
full” and “prepayment in full” means payment of all amounts owing under the
Financing Agreements according to the terms thereof, including loan fees,
service fees, professional fees, interest (and specially including interest
accrued after the commencement of any case under the U.S. bankruptcy code or any
similar domestic or foreign similar statute), default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any case under the United States
Bankruptcy Code, the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) or any similar statute in any jurisdiction,
but excluding (A) interest to the extent paid in excess of amounts based on the
pre-default rates (but not any other interest) and (B) fees paid in respect of
the waiver of an Event of Default, in each case as to amounts under clauses (A)
and (B) above only to the extent that such amounts are disallowed in any case
under the United States Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada) or any similar
statute in any jurisdiction.
 
(f)           At Agent’s option, all principal, interest, fees, costs, expenses
and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of Borrowers
maintained by Agent with respect to each Borrower’s respective Obligations.  If
after receipt of any payment of, or proceeds of Collateral applied to the
payment of, any of the Obligations, Agent, any Lender or Issuing Bank is
required to surrender or return such payment or proceeds to any Person for any
reason, then the Obligations intended to be satisfied by such payment or
proceeds shall be reinstated and continue and this Agreement shall continue in
full force and effect as if such payment or proceeds had not been received by
Agent or such Lender.  Borrowers and Guarantors shall be liable to pay to Agent,
and do hereby indemnify and hold Agent and Lenders harmless for the amount of
any payments or proceeds surrendered or returned.  This Section 6.4(b) shall
remain effective notwithstanding any contrary action which may be taken by Agent
or any Lender in reliance upon such payment or proceeds.  This Section 6.4 shall
survive the payment of the Obligations and the termination of this Agreement.
 
6.5           Taxes.
 
(a)           Any and all payments by or on account of any of the Obligations
shall be made free and clear of and without deduction or withholding for or on
account of, any setoff, counterclaim, defense, duties, taxes, levies, imposts,
fees, deductions, charges, withholdings, liabilities, restrictions or conditions
of any kind, excluding (i) in the case of each Lender, Issuing Bank and Agent
(A) taxes measured by its net income, and franchise taxes imposed on it, by the
jurisdiction (or any political subdivision thereof) under the laws of which such
Lender, Issuing Bank or Agent (as the case may be) is organized and (B) any
United States or Canadian withholding taxes payable with respect to payments
under the Financing Agreements under laws (including any statute, treaty or
regulation) in effect on the date hereof (or, in the case of an Eligible
Transferee, the date of the Assignment and Acceptance) applicable to such
Lender, Issuing Bank or Agent, as the case may be, but not excluding any United
States or Canadian withholding taxes payable as a result of any change in such
laws occurring after the date hereof (or the date of such Assignment and
Acceptance) and (ii) in the case of each Lender, Issuing Bank or Agent taxes
measured by its net income, and franchise taxes imposed on it as a result of a
present or former business carried on by such Lender in the jurisdiction of the
Governmental Authority imposing such tax (all such non-excluded taxes, levies,
imposts, fees, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).
 

 
58

--------------------------------------------------------------------------------

 

(b)           If any Taxes shall be required by law to be deducted from or in
respect of any sum payable in respect of the Obligations to any Lender, Issuing
Bank or Agent (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 6.5), such Lender, Issuing Bank or
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the relevant Borrower or
Guarantor shall make such deductions, (iii) the relevant Borrower or Guarantor
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (iv) the relevant Borrower or
Guarantor shall deliver to Agent evidence of such payment.
 
(c)           In addition, each Borrower and Guarantor agrees to pay any present
or future stamp or documentary taxes or any other excise or property taxes,
charges or similar levies of the United States or Canada or any political
subdivision thereof or any applicable foreign jurisdiction, and all liabilities
with respect thereto, in each case arising from any payment made hereunder or
under any of the other Financing Agreements or from the execution, delivery or
registration of, or otherwise with respect to, this Agreement or any of the
other Financing Agreements (collectively, “Other Taxes”).
 
(d)           Borrowers and Guarantors shall indemnify and hold harmless Agent,
Issuing Bank and Lenders for the full amount of Taxes or Other Taxes paid by
Agent, any Issuing Bank or any Lender (including any Taxes or Other Taxes
imposed by any jurisdiction on amounts payable under this Section, but not
including Other Taxes that arise as a result of Agent’s, any Issuing Bank’s or
any Lender’s activities with the applicable taxing jurisdiction, if any, and not
as a result of this Agreement) and any liability (including penalties, interest
and expenses (including reasonable attorney’s fees and expenses) other than
those resulting solely from a failure by Agent, any Issuing Bank or any Lender
to pay any Taxes or Other Taxes which it is required to pay and for which it
received an indemnity payment) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted by
the relevant Governmental Authority; provided, that, Borrowers and Guarantors
shall not be required to indemnify Agent, any Issuing Bank or any Lender with
respect to any Taxes or Other Taxes which are attributable to such Agent’s,
Issuing Bank’s or Lender’s failure to comply with the provisions of Section
6.5(g), (h), (j) or (k) hereof.  Payment under this indemnification shall be
made within ten (10) days after the date Agent, any Issuing Bank or any Lender
makes written demand therefor on Administrative Borrower.  If Borrowers
reasonably believe that such Taxes or Other Taxes were not correctly or legally
asserted, Agent, such Issuing Bank or such Lender shall, upon Administrative
Borrower’s request and at Borrowers’ expense, provide such documents to
Administrative Borrower in form and substance reasonably satisfactory to Agent,
as Administrative Borrower may reasonably request, to enable Borrowers to
contest such Taxes or Other Taxes pursuant to appropriate proceedings then
available to Borrowers (so long as providing such documents shall not, in the
good faith determination of Agent, have a reasonable likelihood of resulting in
any liability of Agent, any Issuing Bank or any Lender).
 
(e)           Within thirty (30) days after the date of any payment by any
Borrower or Guarantor of Taxes or Other Taxes, such Borrower or Guarantor shall
furnish to Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment reasonably satisfactory to Agent.
 

 
59

--------------------------------------------------------------------------------

 

(f)           If any Borrower or Guarantor otherwise would be required to pay
additional amounts to Agent, an Issuing Bank or a Lender pursuant to Section
6.5(b) hereof, then upon Administrative Borrower’s written request such Lender
shall use reasonable efforts at Borrowers’ expense (consistent with legal and
regulatory restrictions) to take such action, including changing the
jurisdiction of its lending office, so as to eliminate or reduce any such
additional payment by such Borrower or Guarantor which may thereafter accrue.
 
(g)           In the event a US Lender shall assign the Obligations and its
rights hereunder to an assignee which is organized under the laws of a
jurisdiction outside the United States of America on or prior to the effective
date of any such assignment, such assignee of a Lender shall provide
Administrative Borrower with an IRS Form W-8BEN or Form W-8ECI or other
applicable form, certificate or document prescribed by the Internal Revenue
Service certifying as to such assignee’s being entitled to full exemption from
United States of America withholding tax with respect to all payments to be made
by the US Loan Parties to such assignee hereunder and under any of the other
Financing Agreements (unless such assignee of a Lender is unable to do so by
reason of a change in law, including, without limitation, any statute, treaty,
ruling, determination or regulation occurring subsequent to the effective date
of such assignment).  In the event that a Canadian Lender shall assign the
Obligations and its rights hereunder to an assignee, on or prior to the
effective date of any such assignment, such assignee shall provide
Administrative Borrower with a document (on a form prescribed by the relevant
Governmental Authority, if any) certifying that any amount payable to such
assignee pursuant to this Agreement is, as of the date of such assignment, not
subject to Canadian withholding tax.
 
(h)           Notwithstanding anything to the contrary contained in this Section
6.5, unless Administrative Borrower has received forms or other documents
indicating that payments by the US Loan Parties to a US Lender or US Issuing
Bank, which US Lender or US Issuing Bank is also a Foreign Lender, hereunder or
under any of the other Financing Agreements are not subject to United States of
America withholding or backup withholding tax, US Borrowers shall, (i) withhold
taxes from such payments at the applicable statutory rate, or at a rate reduced
by an applicable tax treaty, and (ii) pay such assignee such payment net of any
taxes so withheld (and not be required to pay any additional amounts pursuant to
this Section 6.5, except with respect to Taxes and in accordance with Section
6.5(b) or (d) hereof).  Such US Lender or US Issuing Bank, which US Lender or US
Issuing Bank is also a Foreign Lender, will be required to use reasonable
efforts (including reasonable efforts to change its lending office) to avoid or
to minimize any amounts which might otherwise be payable by any Borrower or
Guarantor pursuant to this Section 6.5; provided, that, such efforts shall not
cause the imposition on such assignee of any additional costs or legal or
regulatory burdens deemed by such assignee in good faith to be material.
 
(i)           If Agent, any Issuing Bank or any Lender receives a permanent tax
benefit in respect of any Taxes or Other Taxes for which Agent, such Issuing
Bank or such Lender has received an indemnification payment or additional
amounts from any Borrower or Guarantor hereunder, so long as no Event of Default
shall exist or have occurred and be continuing, Agent, such Issuing Bank or such
Lender (as the case may be) shall credit to the loan account of Borrowers the
amount of such tax benefit.
 

 
60

--------------------------------------------------------------------------------

 

(j)           Each Person that is a US Lender or US Issuing Bank, which US
Lender or US Issuing Bank is also a Foreign Lender, as of the date of this
Agreement and each Person that becomes a US Lender or US Issuing Bank, which US
Lender or US Issuing Bank is also a Foreign Lender, after the date of this
Agreement (i) agrees to furnish to Agent and Administrative Borrower prior to
the time that Agent or such Borrower is required to make any payment of
principal, interest or fees hereunder, duplicate executed originals of any of
the following, as applicable (but only if such Foreign Lender is legally
entitled to do so):  (A) duly completed copies of Internal Revenue Service Form
W-8BEN claiming exemption from, or a reduction to, withholding tax under an
income tax treaty, or any successor form, (B) duly completed copies of Internal
Revenue Service Form W-8ECI claiming exemption from withholding because the
income is effectively connection with a U.S. trade or business or any successor
form, (C) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Sections 871(h) or 881(c) of the Code, (1) a
certificate of the Lender to the effect that such Lender is not a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a
Borrower within the meaning of Section 881(c)(3)(B) of the Code or a “controlled
foreign corporation” described and Section 881(c)(3)(C) of the Code and (2) duly
completed copies of Internal Revenue Service Form W-8BEN claiming exemption from
withholding under the portfolio interest exemption or any successor form, or (D)
any other applicable form, certificate or document prescribed by applicable law
as a basis for claiming exemption from or a reduction in United States
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit a Borrower to determine the
withholding or deduction required to be made, and (ii) agrees to comply with all
applicable U.S. laws and regulations with regard to such withholding tax
exemption.  Each Person that is a Canadian Lender or a Canadian Issuing Bank as
of the date of this Agreement and each Person that becomes a Canadian Lender or
a Canadian Issuing Bank after the date of this Agreement agrees to furnish to
Agent and Administrative Borrower prior to the time that Agent or Borrowers is
required to make any payment of principal, interest or fees hereunder, a
document (on a form prescribed by the relevant Governmental Authority, if any)
certifying that any such amount is, as of the date of such document, not subject
to Canadian withholding tax and further agrees to comply with all applicable
Canadian laws and regulations with regard to such withholding tax exemption.
 
(k)           Each US Lender or US Issuing Bank (other than any such US Lender
or US Issuing Bank that is entitled to a presumption under applicable Treasury
Regulations that it is a domestic corporation for U.S. federal income tax
purposes) shall deliver to Agent (or, in the case of an assignee of a US Lender
which (i) is an Affiliate of such US Lender or an Approved Fund of such US
Lender and (ii) does not deliver an Assignment and Acceptance to Agent pursuant
to Section 13.7(a) hereof for recordation pursuant to Section 13.7(b) hereof, to
the assigning US Lender only) and Administrative Borrower two properly completed
and duly executed copies of U.S. Internal Revenue Service Form W-9 certifying
that such US Lender is exempt from U.S. backup withholding tax.  Such forms
shall be delivered by each such US Lender on or before the date it becomes a
party to this Agreement and thereafter within twenty (20) days after receipt of
a written request therefor from Agent.  Notwithstanding any other provision of
this Section 6.5(l), a US Lender or US Issuing Bank described in this Section
6.5(l) shall not be required to deliver any form pursuant to this Section 6.5(l)
that such US Lender or US Issuing Bank is not legally able to deliver.
 

 
61

--------------------------------------------------------------------------------

 

6.6           Authorization to Make Loans.  Agent and Lenders are authorized to
make the Loans and provide the Letters of Credit based upon telephonic or other
instructions received from anyone purporting to be an officer of Administrative
Borrower or any Borrower or other authorized person or, at the discretion of
Agent, if such Loans are necessary to satisfy any Obligations.  All requests for
Loans or Letters of Credit hereunder shall specify the date on which the
requested advance is to be made or Letters of Credit established (which day
shall be a Business Day) and the amount of the requested Loan.  Requests
received after 11:00 a.m. New York City time on any day shall be deemed to have
been made as of the opening of business on the immediately following Business
Day.  All Loans and Letters of Credit under this Agreement shall be conclusively
presumed to have been made to, and at the request of and for the benefit of, any
Borrower or Guarantor when deposited to the credit of any Borrower or Guarantor
or otherwise disbursed or established in accordance with the instructions of any
Borrower or Guarantor or in accordance with the terms and conditions of this
Agreement.
 
6.7           Use of Proceeds.  Borrowers shall use the initial proceeds of the
Loans and Letters of Credit hereunder only for: (a) payments to each of the
persons listed in the disbursement direction letter furnished by Borrowers to
Agent on or about the date hereof and (b) costs, expenses and fees in connection
with the preparation, negotiation, execution and delivery of this Agreement and
the other Financing Agreements.  All other Loans made or Letters of Credit
provided to or for the benefit of any Borrower pursuant to the provisions hereof
shall be used by such Borrower only for general operating, working capital and
other proper corporate or limited partnership purposes of such Borrower not
otherwise prohibited by the terms hereof.  None of the proceeds will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security or for the purposes of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System, as amended.
 
6.8           Appointment of Administrative Borrower as Agent for Requesting
Loans and Receipts of Loans and Statements.
 
(a)           Each Borrower hereby irrevocably appoints and constitutes
Administrative Borrower as its agent and attorney-in-fact to request and receive
Loans and Letters of Credit pursuant to this Agreement and the other Financing
Agreements from Agent or any Lender in the name or on behalf of such
Borrower.  Agent and Lenders may disburse the Loans to such bank account of
Administrative Borrower or a Borrower or otherwise make such Loans to a Borrower
and provide such Letters of Credit to a Borrower as Administrative Borrower may
designate or direct, without notice to any other Borrower or
Guarantor.  Notwithstanding anything to the contrary contained herein, Agent may
at any time and from time to time require that Loans to or for the account of
any Borrower be disbursed directly to an operating account of such Borrower.
 
(b)           Administrative Borrower hereby accepts the appointment by
Borrowers to act as the agent and attorney-in-fact of Borrowers pursuant to this
Section 6.8. Administrative Borrower shall ensure that the disbursement of any
Loans to each Borrower requested by or paid to or for the account of Parent, or
the issuance of any Letter of Credit for a Borrower hereunder, shall be paid to
or for the account of such Borrower.
 

 
62

--------------------------------------------------------------------------------

 

(c)           Each Borrower and other Guarantor hereby irrevocably appoints and
constitutes Administrative Borrower as its agent to receive statements on
account and all other notices from Agent and Lenders with respect to the
Obligations or otherwise under or in connection with this Agreement and the
other Financing Agreements.
 
(d)           Any notice, election, representation, warranty, agreement or
undertaking by or on behalf of any other Borrower or any Guarantor by
Administrative Borrower shall be deemed for all purposes to have been made by
such Borrower or Guarantor, as the case may be, and shall be binding upon and
enforceable against such Borrower or Guarantor to the same extent as if made
directly by such Borrower or Guarantor.
 
(e)           No purported termination of the appointment of Administrative
Borrower as agent as aforesaid shall be effective, except after ten (10) days’
prior written notice to Agent.
 
6.9           Pro Rata Treatment.  Except to the extent otherwise provided in
this Agreement or as otherwise agreed by Lenders:  (a) the making and conversion
of Loans to the US Borrowers shall be made among the US Lenders based on their
respective Pro Rata Shares as to the Loans made to the US Borrowers, (b) the
making and conversion of Loans to the Canadian Borrower shall be made among the
Canadian Lenders based on their respective Pro Rata Shares as to the Loans made
to the Canadian Borrower and (c) each payment on account of any Obligations or
Canadian Obligations, as the case may be, to or for the account of one or more
Lenders in respect of any Obligations or Canadian Obligations, as the case may
be, due on a particular day shall be allocated among the Lenders entitled to
such payments based on their respective Pro Rata Shares and shall be distributed
accordingly.
 
6.10           Sharing of Payments, Etc.
 
(a)           Each Borrower and Guarantor agrees that, in addition to (and
without limitation of) any right of setoff, banker’s lien or counterclaim Agent
or any Lender may otherwise have, each Lender shall be entitled, at its option
(but subject, as among Agent and Lenders, to the provisions of Section 12.3(b)
hereof), to offset balances held by it for the account of such Borrower or
Guarantor at any of its offices, in dollars or in any other currency, against
any principal of or interest on any Loans owed to such Lender or any other
amount payable to such Lender hereunder, that is not paid when due (regardless
of whether such balances are then due to such Borrower or Guarantor), in which
case it shall promptly notify Administrative Borrower and Agent thereof;
provided, that, such Lender’s failure to give such notice shall not affect the
validity thereof.
 
(b)           If any Lender (including Agent) shall obtain from any Borrower or
Guarantor payment of any principal of or interest on any Loan owing to it or
payment of any other amount under this Agreement or any of the other Financing
Agreements through the exercise of any right of setoff, banker’s lien or
counterclaim or similar right or otherwise (other than from Agent as provided
herein), and, as a result of such payment, such Lender shall have received more
than its Pro Rata Share of the principal of the Loans or more than its share of
such other amounts then due hereunder or thereunder by any Borrower or Guarantor
to such Lender than the percentage thereof received by any other Lender, it
shall promptly pay to Agent, for the benefit of Lenders, the amount of such
excess and simultaneously purchase from such other Lenders a participation in
the Loans or such other amounts, respectively, owing to such other Lenders (or
such interest due thereon, as the case
 

 
63

--------------------------------------------------------------------------------

 

may be) in such amounts, and make such other adjustments from time to time as
shall be equitable, to the end that all Lenders shall share the benefit of such
excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) in accordance with their respective
Pro Rata Shares or as otherwise agreed by Lenders.  To such end all Lenders
shall make appropriate adjustments among themselves (by the resale of
participation sold or otherwise) if such payment is rescinded or must otherwise
be restored.
 
(c)           Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.
 
(d)           Nothing contained herein shall require any Lender to exercise any
right of setoff, banker’s lien, counterclaims or similar rights or shall affect
the right of any Lender to exercise, and retain the benefits of exercising, any
such right with respect to any other Indebtedness or obligation of any Borrower
or Guarantor.  If, under any applicable bankruptcy, insolvency or other similar
law, any Lender receives a secured claim in lieu of a setoff to which this
Section applies, such Lender shall, to the extent practicable, assign such
rights to Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.
 
6.11           Settlement Procedures.
 
(a)           In order to administer the Credit Facility in an efficient manner
and to minimize the transfer of funds between Agent and Lenders, Agent may, at
its option, subject to the terms of this Section, make available, on behalf of
Lenders, the full amount of the Revolving Loans requested or charged to any
Borrower’s loan account(s) or otherwise to be advanced by Lenders pursuant to
the terms hereof, without requirement of prior notice to Lenders of the proposed
Revolving Loans.
 
(b)           With respect to all Revolving Loans made by Agent on behalf of
Lenders, the amount of each Lender’s Pro Rata Share of the outstanding Revolving
Loans shall be computed weekly, and shall be adjusted upward or downward on the
basis of the amount of the outstanding Revolving Loans as of 5:00 p.m. New York
City time on the Business Day immediately preceding the date of each settlement
computation; provided, that, Agent retains the absolute right at any time or
from time to time to make the above described adjustments at intervals more
frequent than weekly, but in no event more than twice in any week.  Agent shall
deliver to each of the Lenders after the end of each week, or at such period or
periods as Agent shall determine, a summary statement of the amount of
outstanding Revolving Loans for such period (such week or other period or
periods being hereinafter referred to as a “Settlement Period”).  If the summary
statement is sent by Agent and received by a Lender prior to 12:00 p.m. New York
City time, then such Lender shall make the settlement transfer described in this
Section by no later than 3:00 p.m. New York City time on the same Business Day
and if received by a Lender after 12:00 p.m. New York City time, then such
Lender shall make the settlement transfer by not later than 3:00 p.m. New York
City time on the next Business Day following the date of receipt.  If, as of the
end of any Settlement Period, the
 

 
64

--------------------------------------------------------------------------------

 

amount of a Lender’s Pro Rata Share of the outstanding Revolving Loans is more
than such Lender’s Pro Rata Share of the outstanding Revolving Loans as of the
end of the previous Settlement Period, then such Lender shall forthwith (but in
no event later than the time set forth in the preceding sentence) transfer to
Agent by wire transfer in immediately available funds the amount of the
increase.  Alternatively, if the amount of a Lender’s Pro Rata Share of the
outstanding Revolving Loans in any Settlement Period is less than the amount of
such Lender’s Pro Rata Share of the outstanding Revolving Loans for the previous
Settlement Period, Agent shall forthwith transfer to such Lender by wire
transfer in immediately available funds the amount of the decrease.  The
obligation of each of the Lenders to transfer such funds and effect such
settlement shall be irrevocable and unconditional and without recourse to or
warranty by Agent and may occur at any time a Default or Event of Default exists
or has occurred and whether or not the conditions set forth in Section 4.2 are
satisfied (except if there is an Event of Default under Section 10.1(g) and
10.1(h), in which case the funds shall be in respect of each Lender’s
participation).  Agent and each Lender agrees to mark its books and records at
the end of each Settlement Period to show at all times the dollar amount of its
Pro Rata Share of the outstanding Revolving Loans and Letters of Credit.  Each
Lender shall only be entitled to receive interest on its Pro Rata Share of the
Revolving Loans to the extent such Revolving Loans have been funded by such
Lender.  Because the Agent on behalf of Lenders may be advancing and/or may be
repaid Revolving Loans prior to the time when Lenders will actually advance
and/or be repaid such Revolving Loans, interest with respect to Revolving Loans
shall be allocated by Agent in accordance with the amount of Revolving Loans
actually advanced by and repaid to each Lender and the Agent and shall accrue
from and including the date such Revolving Loans are so advanced to but
excluding the date such Revolving Loans are either repaid by Borrowers or
actually settled with the applicable Lender as described in this Section.
 
(c)           To the extent that Agent has made any such amounts available and
the settlement described above shall not yet have occurred, upon repayment of
any Revolving Loans by a Borrower, Agent may apply such amounts repaid directly
to any amounts made available by Agent pursuant to this Section.  In lieu of
settlements, Agent may, at its option, at any time require each Lender to
provide Agent with immediately available funds representing its Pro Rata Share
of each Revolving Loan, prior to Agent’s disbursement of such Revolving Loan to
a Borrower.  In such event, Agent shall notify each Lender promptly after
Agent’s receipt of the request for the Revolving Loans from a Borrower (or
Administrative Borrower on behalf of such Borrower) or any deemed request
hereunder and each Lender shall provide its Pro Rata Share of such requested
Loan to the account specified by Agent in immediately available funds not later
than 2:00 p.m. New York City time on the requested funding date, so that all
such Revolving Loans shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares.  No Lender shall be responsible for
any default by any other Lender in the other Lender’s obligation to make a Loan
requested hereunder nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in the other Lender’s
obligation to make a Loan hereunder.
 
(d)           Upon the making of any Revolving Loan by Agent as provided herein,
without further action by any party hereto, each Lender shall be deemed to have
irrevocably and unconditionally purchased and received from Agent, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Pro Rata Share in such Loan.  To the extent that there is no
settlement in accordance with the terms hereof, Agent may at any time require
the Lenders to fund their participations.  From and after the date, if any, on
which any Lender has funded its participation in any such Revolving Loan, Agent
shall promptly distribute to such Lender, such Lender’s Pro Rata Share of all
payments of principal and interest received by Agent in respect of such
Revolving Loan.
 

 
65

--------------------------------------------------------------------------------

 

(e)           As to any Revolving Loan funded by Agent on behalf of a Lender
whether pursuant to Sections 6.11(a), 6.11(b) or 6.11(c) above, Agent may assume
that each Lender will make available to Agent such Lender’s Pro Rata Share of
the Revolving Loan requested or otherwise made on such day in the case of
Revolving Loans funded pursuant to Section 6.11(c) above or otherwise on the
applicable settlement date.  If Agent makes amounts available to a Borrower and
such corresponding amounts are not in fact made available to Agent by such
Lender, Agent shall be entitled to recover such corresponding amount on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. New York City time on that day by each of the three leading
brokers of Federal funds transactions in New York selected by Agent) and if such
amounts are not paid within three (3) days of Agent’s demand, at the highest
Interest Rate provided for in Section 3.1 hereof applicable to Base Rate
Revolving Loans.  During the period in which such Lender has not paid such
corresponding amount to Agent, notwithstanding anything to the contrary
contained in this Agreement or any of the other Financing Agreements, the amount
so advanced by Agent to or for the benefit of any Borrower shall, for all
purposes hereof, be a Loan made by Agent for its own account.
 
(f)           Upon any failure by a Lender to pay Agent pursuant to the
settlement described in Section 6.11(b) above or to pay Agent pursuant to
Section 6.11(c), 6.11(d) or Section 6.11(e), Agent shall promptly thereafter
notify Administrative Borrower of such failure and Borrowers shall pay such
corresponding amount to Agent for its own account within five (5) Business Days
of Administrative Borrower’s receipt of such notice.  The term “Defaulting
Lender” shall mean (i) any Lender that has failed to fund any portion of the
Revolving Loans or participations in Letter of Credit Obligations required to be
funded by it hereunder within one (1) Business Day of the date required to be
funded by it hereunder, or has otherwise failed to pay over to Agent or any
other Lender any other amount required to be paid by it hereunder within one (1)
Business Day of the date when due, (ii) any Lender that has notified Agent, any
Lender, Issuing Bank, or any Borrower or Guarantor in writing that it will not
or does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to the effect that it will not or does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it has agreed to make Revolving Loans or provide other
financial accommodations, or (iii) any Lender that becomes or is insolvent or
has a parent company that has become or is insolvent or becomes the subject of a
bankruptcy or insolvency proceeding, or has a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment and has not obtained all required orders, approvals or consents of
any court or other Governmental Authority to continue to fulfill its obligations
hereunder, in form and substance satisfactory to Agent.
 
(g)           Agent shall not be obligated to transfer to a Defaulting Lender
any payments received by Agent for the Defaulting Lender’s benefit, nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder
(including any principal, interest or fees, whether in respect of Revolving
Loans, the Term Loan, participation interests or otherwise).  For purposes of
voting or consenting to matters with respect to this Agreement and the other
Financing Agreements and determining Pro Rata Shares, such Defaulting Lender
shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
deemed to be zero (0).  So long as there is a Defaulting Lender, the
 

 
66

--------------------------------------------------------------------------------

 

maximum amount of the Revolving Loans and Letters of Credit shall not exceed the
aggregate amount of the Commitments for Revolving Loans of the Lenders that are
not Defaulting Lenders plus the Pro Rata Share of the Defaulting Lender
(determined immediately prior to its being a Defaulting Lender) of the Revolving
Loans and Letters of Credit outstanding as of the date that the Defaulting
Lender has become a Defaulting Lender.  At any time that there is a Defaulting
Lender, payments received for application to the Obligations payable to Lenders
in accordance with the terms of this Agreement shall be distributed to Lenders
based on their Pro Rata Shares calculated after giving effect to the reduction
of the Defaulting Lender’s Commitment to zero as provided herein or at Agent’s
option, Agent may instead receive and retain such amounts that would be
otherwise attributable to the Pro Rata Share of a Defaulting Lender (which for
such purpose shall be such Pro Rata Share as in effect immediately prior to its
being a Defaulting Lender).  To the extent that Agent elects to receive and
retain such amounts, Agent may hold such amounts (which shall not accrue
interest) and, in its reasonable discretion, relend such amounts to a
Borrower.  To the extent that Agent exercises its option to relend such amounts,
such amounts shall be treated as Revolving Loans for the account of Agent in
addition to the Revolving Loans that are made by the Lenders other than a
Defaulting Lender based on their respective Pro Rata Shares as calculated after
giving effect to the reduction of such Defaulting Lender’s Commitment to zero
(0) as provided herein but shall be repaid in the same order of priority as the
principal amount of the Revolving Loans on a pro rata basis for purposes of
Section 6.4 hereof.  Agent shall determine whether any Revolving Loans requested
shall be made from relending such amounts or from Revolving Loans from the
Lenders (other than a Defaulting Lender) and any allocation of requested
Revolving Loans between them.  The rights of a Defaulting Lender shall be
limited as provided herein until such time as the Defaulting Lender has made all
payments to Agent of the amounts that it had failed to pay causing it to become
a Defaulting Lender and such Lender is otherwise in compliance with the terms of
this Agreement (including making any payments as it would have been required to
make as a Lender during the period that it was a Defaulting Lender other than in
respect of the principal amount of Revolving Loans, which payments as to the
principal amount of Revolving Loans shall be made based on the outstanding
balance thereof on the date of the cure by Defaulting Lender or at such other
time thereafter as Agent may specify) or has otherwise provided evidence in form
and substance satisfactory to Agent that such Defaulting Lender will be able to
fund its Pro Rata Share (as in effect immediately prior to its being a
Defaulting Lender) in accordance with the terms hereof.  Upon the cure by
Defaulting Lender of the event that is the basis for it to be a Defaulting
Lender by making such payment or payments and such Lender otherwise being in
compliance with the terms hereof, such Lender shall cease to be a Defaulting
Lender and shall only be entitled to payment of interest accrued during the
period that such Lender was a Defaulting Lender to the extent previously
received and retained by Agent from or for the account of Borrowers on the funds
constituting Loans funded by such Lender prior to the date of it being a
Defaulting Lender (and not previously paid to such Lender) and shall otherwise,
on and after such cure, make Revolving Loans and settle in respect of the
Revolving Loans and other Obligations in accordance with the terms hereof.  The
existence of a Defaulting Lender and the operation of this Section shall not be
construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by any Borrower or Guarantor of its duties and
obligations hereunder (including, but not limited to, the obligation of such
Borrower or Guarantor to make any payments hereunder, whether in respect of
Revolving Loans or the Term Loan by a Defaulting Lender or otherwise).
 

 
67

--------------------------------------------------------------------------------

 

(h)           Notwithstanding anything to the contrary contained in this
Agreement, in the event that there is a Defaulting Lender, if there are any
Letters of Credit outstanding, within one (1) Business Day after the written
request of Issuing Bank, Borrowers shall pay to Agent an amount equal to the Pro
Rata Share of the Defaulting Lender (calculated as in effect immediately prior
to such Lender becoming a Defaulting Lender) of the Letter of Credit Obligations
then outstanding to be held by Agent on terms and conditions satisfactory to
Agent and Issuing Bank as cash collateral for the Obligations and for so long as
there is a Defaulting Lender, Issuing Bank shall not be required to issue any
Letter of Credit, or increase or extend or otherwise amend any Letter of Credit,
unless upon the request of Issuing Bank, Agent has cash collateral from
Borrowers in an amount equal to the Pro Rata Share of the Defaulting Lender
(calculated as in effect immediately prior to such Lender becoming a Defaulting
Lender) of the Letter of Credit Obligations outstanding after giving effect to
any such requested Letter of Credit (or increase, extension or other amendment)
to be held by Agent on its behalf on terms and conditions satisfactory to Agent
and Issuing Bank or there are other arrangements reasonably satisfactory to
Issuing Bank with respect to the participation in Letters of Credit by such
Defaulting Lender.  Such cash collateral shall be applied first to the Letter of
Credit Obligations before application to any other Obligations, notwithstanding
anything to the contrary contained in Section 6.4 hereof.
 
(i)           Nothing in this Section or elsewhere in this Agreement or the
other Financing Agreements shall be deemed to require Agent to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
Commitment hereunder or to prejudice any rights that any Borrower may have to
commence any legal action against a Lender as a result of any default by such
Lender hereunder in fulfilling its Commitment.
 
6.12           Obligations Several; Independent Nature of Lenders’ Rights.  The
obligation of each Lender hereunder is several, and no Lender shall be
responsible for the obligation or commitment of any other Lender
hereunder.  Nothing contained in this Agreement or any of the other Financing
Agreements and no action taken by the Lenders pursuant hereto or thereto shall
be deemed to constitute the Lenders to be a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Lender shall be a separate and independent debt, and subject to Section
12.3 hereof, each Lender shall be entitled to protect and enforce its rights
arising out of this Agreement and it shall not be necessary for any other Lender
to be joined as an additional party in any proceeding for such purpose.
 
6.13           Bank Products.  Borrowers and Guarantors, or any of their
Subsidiaries, may (but no such Person is required to) request that the Bank
Product Providers provide or arrange for such Person to obtain Bank Products
from Bank Product Providers, and each Bank Product Provider may, in its sole
discretion, provide or arrange for such Person to obtain the requested Bank
Products.  Borrowers and Guarantors or any of their Subsidiaries that obtains
Bank Products shall indemnify and hold Agent, each Lender and their respective
Affiliates harmless from any and all obligations now or hereafter owing to any
other Person by any Bank Product Provider in connection with any Bank Products
other than for gross negligence or willful misconduct on the part of any such
indemnified Person.  This Section 6.13 shall survive the payment of the
Obligations and the termination of this Agreement.  Borrower and its
Subsidiaries acknowledge and agree that the obtaining of Bank Products from Bank
Product Providers (a) is in the sole discretion of such Bank Product Provider,
and (b) is subject to all rules and regulations of such Bank Product Provider.
 

 
68

--------------------------------------------------------------------------------

 

SECTION 7.
COLLATERAL REPORTING AND COVENANTS

 
7.1           Collateral Reporting.
 
(a)           Borrowers shall provide Agent with the following documents in a
form satisfactory to Agent in each case setting out the information for the US
Borrowers and Canadian Borrower on a separate basis:
 
(i)           on a regular basis as requested by Agent, schedules of sales made
(other than with respect to the Faunus Factored Accounts), credits issued and
cash received;
 
(ii)           as soon as possible after the end of each week (but in any event
within three (3) Business Days after the end thereof), on a weekly basis or more
frequently as Agent may request, a Borrowing Base Certificate with respect to
each of the Ideal Borrowing Group, K&M and Canadian Borrower, setting forth the
calculation of the Borrowing Base with respect to each such Borrower as of the
last Business Day of the immediately preceding period, duly completed and
executed by the chief executive officer, chief financial officer, vice president
of finance, controller or other financial or senior officer of each such
Borrower, together with all schedules (including schedules of sales made,
credits issues and cash received) required pursuant to the terms of each
Borrowing Base Certificate duly completed;
 
(iii)           as soon as possible after the end of each month (but in any
event within thirty (30) days after the end thereof), on a monthly basis or more
frequently as Agent may request, (A) a perpetual Inventory report, (B) an
Inventory report (1) for Inventory being stored at the premises of third parties
and (2) for Inventory transferred by the Ideal Borrowing Group to the Belgian
Tape Division, (C) an Inventory report, by licensor, for Inventory that is
subject to a license agreement with such licensor, (D) agings of accounts
receivable (together with a reconciliation to the previous month’s aging and
general ledger), (E) a schedule of Belgian Tape Division Factored Accounts, (F)
agings of accounts payable (and including information indicating the amounts
owing to owners and lessors of leased premises, warehouses and other third
parties from time to time in possession of any Collateral), and (G) a
certificate in form and substance reasonably satisfactory to Agent identifying
the Eligible In-Transit Inventory and Eligible L/C Inventory as of the close of
business of the immediately preceding period, duly completed and executed by the
chief executive officer, chief financial officer, vice president of finance,
controller or other financial or senior officer of K&M (or Administrative
Borrower on behalf of K&M);
 
(iv)           upon Agent’s request, (A) copies of customer statements, purchase
orders, sales invoices, credit memos, remittance advices and reports, and copies
of deposit slips and bank statements, (B) copies of shipping and delivery
documents, and (C) copies of purchase orders, invoices and shipping and delivery
documents for Inventory and Equipment acquired by any Borrower or Guarantor,
including copies of all packing slips, invoices and bills of lading with respect
to all Eligible In-Transit Inventory and Eligible L/C Inventory; and
 
(v)           such other reports as to the Collateral (including, without
limitation, a schedule of Far East Factored Accounts) as Agent shall request
from time to time.
 

 
69

--------------------------------------------------------------------------------

 

(b)           If any Borrower’s or Guarantor’s records or reports of the
Collateral are prepared or maintained by an accounting service, contractor,
shipper or other agent, such Borrower and Guarantor hereby irrevocably
authorizes such service, contractor, shipper or agent to deliver such records,
reports, and related documents to Agent and to follow Agent’s instructions with
respect to further services at any time that an Event of Default exists or has
occurred and is continuing.
 
(c)           All of the documents, reports and schedules provided by or on
behalf of any Borrower or Guarantor to Agent hereunder for Receivables payable
in any currency other than US Dollars and Inventory located outside the United
States of America shall set forth the US Dollar Equivalent for the amount of the
Receivables and Value of the Equipment included in any such documents, reports
or schedules.  For purposes hereof, Agent may, at its option, provide to
Administrative Borrower, at least five (5) days prior to the date any such
documents, reports or schedules are required to be provided by Borrowers or
Guarantors to Agent hereunder, the exchange rates required to set forth the US
Dollar Equivalent in such documents, reports and schedules and in the event
Agent does not do so, Borrowers shall use such rates of exchange with respect to
the applicable currencies as Borrowers and Guarantors use for such purpose in
the ordinary course of business consistent with current practices as of the date
hereof and shall identify such rates of exchange in any such documents, reports
and schedules.
 
7.2           Accounts Covenants.
 
(a)           Borrowers shall notify Agent promptly of: (i) any material delay
in any Borrower’s performance of any of its material obligations to any account
debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any account debtor, or any material disputes with account
debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Borrower or Guarantor relating to the financial
condition of any account debtor, and (iii) any event or circumstance which, in
each case, to the best of any Borrower’s or Guarantor’s knowledge, would cause
Agent to consider any then existing Accounts as no longer constituting Eligible
Accounts.  No credit, discount, allowance or extension or agreement for any of
the foregoing shall be granted to any account debtor without Agent’s consent,
except (A) in the ordinary course of a Borrower’s or Guarantor’s business in
accordance with practices and policies previously disclosed in writing to Agent,
(B) with respect to the Faunus Factored Accounts and (C) as set forth in the
schedules delivered to Agent pursuant to Section 7.1(a) above.  So long as no
Event of Default exists or has occurred and is continuing, Borrowers and
Guarantors shall settle, adjust or compromise any claim, offset, counterclaim or
dispute with any account debtor.  At any time that an Event of Default exists or
has occurred and is continuing, Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with account debtors or grant any credits, discounts or allowances, except with
respect to the Faunus Factored Accounts.
 
(b)           With respect to each Account:  (i) the amounts shown on any
invoice delivered to Agent or schedule thereof delivered to Agent shall be true
and complete, (ii) except with respect to the Faunus Factored Accounts, no
payments shall be made thereon except payments immediately delivered to Agent
pursuant to the terms of this Agreement, (iii) no credit, discount, allowance or
extension or agreement for any of the foregoing shall be granted to any account
debtor except as reported to Agent in accordance with this Agreement and except
for credits, discounts,
 

 
70

--------------------------------------------------------------------------------

 

allowances or extensions made or given in the ordinary course of each Borrower’s
business in accordance with practices and policies previously disclosed to
Agent, (iv) there shall be no setoffs, deductions, contras, defenses,
counterclaims or disputes existing or asserted with respect thereto except as
reported to Agent in accordance with the terms of this Agreement, (v) none of
the transactions giving rise thereto will violate any applicable foreign,
Federal, State or local laws or regulations, all documentation relating thereto
will be legally sufficient under such laws and regulations and all such
documentation will be legally enforceable in accordance with its terms.
 
(c)           Agent shall have the right at any time or times, in Agent’s name
or in the name of a nominee of Agent, to verify the validity, amount or any
other matter relating to any Receivables or other Collateral, by mail,
telephone, facsimile transmission or otherwise.
 
7.3           Inventory Covenants.  With respect to the Inventory: (a) each
Borrower and Guarantor shall at all times maintain inventory records reasonably
satisfactory to Agent, keeping correct and accurate records itemizing and
describing the kind, type, quality and quantity of Inventory, such Borrower’s or
Guarantor’s cost therefor and daily withdrawals therefrom and additions thereto;
(b) Borrowers and Guarantors shall conduct a physical count of the Inventory at
least once each year but at any time or times as Agent may request on or after
an Event of Default, and promptly following such physical inventory shall supply
Agent with a report in the form and with such specificity as may be satisfactory
to Agent concerning such physical count; (c) Borrowers and Guarantors shall not
remove any Inventory from the locations set forth or permitted herein, without
the prior written consent of Agent, except for sales of Inventory in the
ordinary course of its business and except to move Inventory directly from one
location set forth or permitted herein to another such location and except for
Inventory shipped from the manufacturer thereof to such Borrower or Guarantor
which is in transit to the locations set forth or permitted herein; (d) upon
Agent’s request, Borrowers shall, at their expense, no more than two (2) times
in any twelve (12) month period, but at any time or times as Agent may request
on or after an Event of Default, deliver or cause to be delivered to Agent
written appraisals as to the Inventory in form, scope and methodology acceptable
to Agent and by an appraiser acceptable to Agent, addressed to Agent and Lenders
and upon which Agent and Lenders are expressly permitted to rely; (e) Borrowers
and Guarantors shall produce, use, store and maintain the Inventory with all
reasonable care and caution and in accordance with applicable standards of any
insurance and in conformity with applicable laws (including the requirements of
the Federal Fair Labor Standards Act of 1938, as amended and all rules,
regulations and orders related thereto); (f) none of the Inventory or other
Collateral constitutes farm products or the proceeds thereof; (g) each Borrower
and Guarantor assumes all responsibility and liability arising from or relating
to the production, use, sale or other disposition of the Inventory; (h)
Borrowers and Guarantors shall not sell Inventory to any customer on approval,
or any other basis which entitles the customer to return or may obligate any
Borrower or Guarantor to repurchase such Inventory; (i) Borrowers and Guarantors
shall keep the Inventory in good and marketable condition; and (j) Borrowers and
Guarantors shall not, without prior written notice to Agent or the specific
identification of such Inventory in a report with respect thereto provided by
Administrative Borrower to Agent pursuant to Section 7.1(a) hereof, acquire or
accept any Inventory on consignment or approval.
 

 
71

--------------------------------------------------------------------------------

 

7.4           Equipment and Real Property Covenants.  With respect to the
Equipment and Real Property:  (a) upon Agent’s request, Borrowers and Guarantors
shall, at their expense, no more than one (1) time in any twelve (12) month
period, but at any time or times as Agent may request on or after an Event of
Default, deliver or cause to be delivered to Agent written appraisals as to the
Equipment and/or the Real Property in form, scope and methodology acceptable to
Agent and by an appraiser acceptable to Agent, addressed to Agent and upon which
Agent is expressly permitted to rely; (b) Borrowers and Guarantors shall keep
the Equipment in good order, repair, running and marketable condition (ordinary
wear and tear excepted); (c) Borrowers and Guarantors shall use the Equipment
and Real Property with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with all applicable
laws; (d) the Equipment is and shall be used in the business of Borrowers and
Guarantors and not for personal, family, household or farming use; (e) Borrowers
and Guarantors shall not remove any Equipment from the locations set forth or
permitted herein, except to the extent necessary to have any Equipment repaired
or maintained in the ordinary course of its business or to move Equipment
directly from one location set forth or permitted herein to another such
location and except for the movement of motor vehicles used by or for the
benefit of such Borrower or Guarantor in the ordinary course of business; (f)
the Equipment is now and shall remain personal property and Borrowers and
Guarantors shall not permit any of the Equipment to be or become a part of or
affixed to real property; and (g) each Borrower and Guarantor assumes all
responsibility and liability arising from the use of the Equipment and Real
Property.
 
7.5           Power of Attorney.  Each Borrower and Guarantor hereby irrevocably
designates and appoints Agent (and all persons designated by Agent) as such
Borrower’s and Guarantor’s true and lawful attorney-in-fact, and authorizes
Agent, in such Borrower’s, Guarantor’s or Agent’s name, to: (a) at any time an
Event of Default exists or has occurred and is continuing (i) demand payment on
Receivables or other Collateral, (ii) enforce payment of Receivables by legal
proceedings or otherwise, (iii) exercise all of such Borrower’s or Guarantor’s
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Agent deems advisable, (v) settle, adjust, compromise, extend or renew an
Account, (vi) discharge and release any Receivable, (vii) prepare, file and sign
such Borrower’s or Guarantor’s name on any proof of claim in bankruptcy or other
similar document against an account debtor or other obligor in respect of any
Receivables or other Collateral, (viii) notify the post office authorities to
change the address for delivery of remittances from account debtors or other
obligors in respect of Receivables or other proceeds of Collateral to an address
designated by Agent, and open and dispose of all mail addressed to such Borrower
or Guarantor and handle and store all mail relating to the Collateral; and (ix)
do all acts and things which are necessary, in Agent’s determination, to fulfill
such Borrower’s or Guarantor’s obligations under this Agreement and the other
Financing Agreements and (b) at any time to (i) take control in any manner of
any item of payment in respect of Receivables or constituting Collateral or
otherwise received in or for deposit in the Blocked Accounts or otherwise
received by Agent or any Lender, (ii) have access to any lockbox or postal box
into which remittances from account debtors or other obligors in respect of
Receivables or other proceeds of Collateral are sent or received, (iii) endorse
such Borrower’s or Guarantor’s name upon any items of payment in respect of
Receivables or constituting Collateral or otherwise received by Agent and any
Lender and deposit the same in Agent’s account for application to the
Obligations, (iv) endorse such Borrower’s or Guarantor’s name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills
 

 
72

--------------------------------------------------------------------------------

 

of lading and other negotiable or non-negotiable documents, (v) clear Inventory
the purchase of which was financed with a Letter of Credit through U.S. Customs
or foreign export control authorities in such Borrower’s or Guarantor’s name,
Agent’s name or the name of Agent’s designee, and to sign and deliver to customs
officials powers of attorney in such Borrower’s or Guarantor’s name for such
purpose, and to complete in such Borrower’s or Guarantor’s or Agent’s name, any
order, sale or transaction, obtain the necessary documents in connection
therewith and collect the proceeds thereof, and (vi) sign such Borrower’s or
Guarantor’s name on any verification of Receivables and notices thereof to
account debtors or any secondary obligors or other obligors in respect
thereof.  Each Borrower and Guarantor hereby releases Agent and Lenders and
their respective officers, employees and designees from any liabilities arising
from any act or acts under this power of attorney and in furtherance thereof,
whether of omission or commission, except as a result of Agent’s or any Lender’s
own gross negligence or willful misconduct as determined pursuant to a final
non-appealable order of a court of competent jurisdiction.
 
7.6           Right to Cure.  Agent may, at its option, upon notice to
Administrative Borrower, (a) cure any default by any Borrower or Guarantor under
any material agreement with a third party that affects the Collateral, its value
or the ability of Agent to collect, sell or otherwise dispose of the Collateral
or the rights and remedies of Agent or any Lender therein or the ability of any
Borrower or Guarantor to perform its obligations hereunder or under any of the
other Financing Agreements, (b) pay or bond on appeal any judgment entered
against any Borrower or Guarantor, (c) discharge taxes, liens, security
interests or other encumbrances at any time levied on or existing with respect
to the Collateral and (d) pay any amount, incur any expense or perform any act
which, in Agent’s judgment, is necessary or appropriate to preserve, protect,
insure or maintain the Collateral and the rights of Agent and Lenders with
respect thereto.  Agent may add any amounts so expended to the Obligations and
charge any Borrower’s account therefor, such amounts to be repayable by
Borrowers on demand.  Agent and Lenders shall be under no obligation to effect
such cure, payment or bonding and shall not, by doing so, be deemed to have
assumed any obligation or liability of any Borrower or Guarantor.  Any payment
made or other action taken by Agent or any Lender under this Section shall be
without prejudice to any right to assert an Event of Default hereunder and to
proceed accordingly.
 
7.7           Access to Premises.  From time to time as requested by Agent, at
the cost and expense of Borrowers, (a) Agent or its designee shall have complete
access to all of each Borrower’s and Guarantor’s premises during normal business
hours and after reasonable notice to Administrative Borrower, or at any time and
without notice to Administrative Borrower if an Event of Default exists or has
occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of each Borrower’s and Guarantor’s books and
records, including the Records, and (b) each Borrower and Guarantor shall
promptly furnish to Agent such copies of such books and records or extracts
therefrom as Agent may request, and Agent or any Lender or Agent’s designee may
use during normal business hours such of any Borrower’s and Guarantor’s
personnel, equipment, supplies and premises as may be reasonably necessary for
the foregoing and if an Event of Default exists or has occurred and is
continuing for the collection of Receivables and realization of other
Collateral.
 
7.8           Bills of Lading and Other Documents of Title.
 

 
73

--------------------------------------------------------------------------------

 

(a)           On and after the date hereof, K&M shall cause all bills of lading
or other documents of title relating to goods purchased by K&M which are outside
the United States of America and in transit to the premises of K&M or the
premises of a Freight Forwarder in the United States of America (i) to be issued
in a form so as to constitute negotiable documents as such term is defined in
the UCC and (ii) other than those relating to goods being purchased pursuant to
a Letter of Credit, to be issued either to the order of Agent or such other
person as the Agent may from time to time designate for such purpose as
consignee or Borrower as consignee, as Agent may specify.
 
(b)           There shall be no more than three (3) originals of any bills of
lading and other documents of title relating to goods being purchased by K&M
which are outside the United States of America and in transit to the premises of
K&M or the premises of a Freight Forwarder in the United States of America.  As
to any such bills of lading or other documents of title, unless and until Agent
shall direct otherwise, (i) two (2) originals of each of such bill of lading or
other document of title shall be delivered to such Freight Forwarder as K&M may
specify and that is party to a Collateral Access Agreement and (ii) one (1)
original of each such bill of lading or other document of title shall be
delivered to Agent.  To the extent that the terms of this Section have not been
satisfied as to any Inventory, such Inventory shall not constitute Eligible
Inventory, except as Agent may otherwise agree.
 
SECTION 8.
REPRESENTATIONS AND WARRANTIES

 
Each Borrower and Guarantor hereby represents and warrants to Agent, Lenders and
Issuing Bank the following (which shall survive the execution and delivery of
this Agreement), the truth and accuracy of which are a continuing condition of
the making of Loans and providing Letters of Credit to Borrowers:
 
8.1           Existence, Power and Authority.  Each Borrower and Guarantor is a
corporation or limited partnership duly organized and in good standing under the
laws of its jurisdiction of organization and is duly qualified as a foreign
corporation, as applicable, or extra provincial corporation and in good standing
in all states or other jurisdictions where the nature and extent of the business
transacted by it or the ownership of assets makes such qualification necessary,
except for those jurisdictions in which the failure to so qualify would not have
a Material Adverse Effect.  The execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereunder and thereunder (a) are all within each Borrower’s and Guarantor’s
corporate or limited partnership powers, (b) have been duly authorized, (c) are
not in contravention of law or the terms of any Borrower’s or Guarantor’s
certificate of incorporation, articles of association, certificate of formation,
limited liability agreement, limited partnership agreement or other
organizational documentation, or any indenture, agreement or undertaking to
which any Borrower or Guarantor is a party or by which any Borrower or Guarantor
or its property are bound and (d) will not result in the creation or imposition
of, or require or give rise to any obligation to grant, any lien, security
interest, charge or other encumbrance upon any property of any Borrower or
Guarantor, except pursuant to this Agreement and the other Financing
Agreements.  This Agreement and the other Financing Agreements to which any
Borrower or Guarantor is a party constitute legal, valid and binding obligations
of such Borrower and Guarantor enforceable in accordance with their respective
terms.
 
8.2           Name; Jurisdiction of Organization; Chief Executive Office;
Collateral Locations.
 

 
74

--------------------------------------------------------------------------------

 

(a)           The exact legal name of each Borrower and Guarantor is as set
forth on the signature page of this Agreement and in the Information
Certificate.  No Borrower or Guarantor has, during the five years prior to the
date of this Agreement, been known by or used any other corporate or fictitious
name or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its property
or assets out of the ordinary course of business, except as set forth in the
Information Certificate.
 
(b)           Each Borrower and Guarantor is an organization of the type and
organized in the jurisdiction set forth in the Information Certificate.  The
Information Certificate accurately sets forth the organizational identification
number of each Borrower and Guarantor or accurately states that such Borrower or
Guarantor has none and accurately sets forth the federal employer identification
number and business identification number of each Borrower and Guarantor.
 
(c)           The chief executive office and mailing address of each Borrower
and Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts
are located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral, if any, are the addresses set forth in Schedule 8.2 to
the Information Certificate, subject to the rights of any Borrower or Guarantor
to establish new locations in accordance with Section 9.2 below.  The
Information Certificate correctly identifies any of such locations which are not
owned by a Borrower or Guarantor and sets forth the owners and/or operators
thereof.
 
8.3           Financial Statements; No Material Adverse Change.  All financial
statements relating to any Borrower or Guarantor which have been or may
hereafter be delivered by any Borrower or Guarantor to Agent and Lenders have
been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor as at the dates and for the periods set forth therein.  Except as
disclosed in any interim financial statements furnished by Borrowers and
Guarantors to Agent prior to the date of this Agreement, there has been no act,
condition or event which has had or is reasonably likely to have a Material
Adverse Effect since the date of the most recent audited financial statements of
any Borrower or Guarantor furnished by any Borrower or Guarantor to Agent prior
to the date of this Agreement.  The projections dated June 11, 2009 for the
fiscal years ending 2009 through 2011 that have been delivered to Agent or any
projections hereafter delivered to Agent have been prepared in light of the past
operations of the businesses of Borrowers and Guarantors and are based upon
estimates and assumptions stated therein, all of which Borrowers and Guarantors
have determined to be reasonable and fair in light of the then current
conditions and current facts and reflect the good faith and reasonable estimates
of Borrowers and Guarantors of the future financial performance of Parent and
its Subsidiaries and of the other information projected therein for the periods
set forth therein.
 
8.4           Priority of Liens; Title to Properties.  The security interests,
liens and hypothecs granted to Agent under this Agreement and the other
Financing Agreements constitute valid and perfected first priority liens and
security interests in and upon the Collateral subject only to the liens
indicated on Schedule 8.4 to the Information Certificate and the other liens
permitted under Section 9.8 hereof.  Each Borrower and Guarantor has good and
marketable fee simple title to or valid leasehold interests in all of its Real
Property and good, valid and merchantable title to all of its other properties
and assets subject to no liens, mortgages, pledges, security interests,
encumbrances or charges of any kind, except those granted to Agent and such
others as are specifically listed on Schedule 8.4 to the Information Certificate
or permitted under Section 9.8 hereof.
 

 
75

--------------------------------------------------------------------------------

 

8.5           Tax Returns.  Each Borrower and Guarantor has filed, or caused to
be filed, in a timely manner all federal and other material tax returns, reports
and declarations which are required to be filed by it.  All information in such
tax returns, reports and declarations is complete and accurate in all material
respects.  Each Borrower and Guarantor has paid all federal and other material
taxes due and payable or claimed due and payable in any assessment received by
it, except taxes the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower or
Guarantor and with respect to which adequate reserves have been set aside on its
books.  Adequate provision has been made for the payment of all accrued and
unpaid Federal, State, county, local, foreign and other taxes whether or not yet
due and payable and whether or not disputed.
 
8.6           Litigation.  Except as set forth on Schedule 8.6 to the
Information Certificate, (a) there is no investigation by any Governmental
Authority pending, or to the best of any Borrower’s or Guarantor’s knowledge
threatened, against or affecting any Borrower or Guarantor, its or their assets
or business and (b) there is no action, suit, proceeding or claim by any Person
pending, or to the best of any Borrower’s or Guarantor’s knowledge threatened,
against any Borrower or Guarantor or its or their assets or goodwill, or against
or affecting any transactions contemplated by this Agreement, in each case,
which if adversely determined against such Borrower or Guarantor has or could
reasonably be expected to have a Material Adverse Effect.
 
8.7           Compliance with Other Agreements and Applicable Laws.
 
(a)           Borrowers and Guarantors are not in default in any respect under,
or in violation in any respect of the terms of, any Material Contract and
Borrowers and Guarantors are in compliance with the requirements of all
applicable laws, rules, regulations and orders of any Governmental Authority
relating to their respective businesses, including, without limitation, those
set forth in or promulgated pursuant to the Occupational Safety and Health Act
of 1970, as amended, the Fair Labor Standards Act of 1938, as amended, ERISA,
the Code, as amended, and the rules and regulations thereunder, and all
Environmental Laws, in each case, where the failure to comply has or could
reasonably be expected to have a Material Adverse Effect.
 
(b)           Borrowers and Guarantors have obtained all material permits,
licenses, approvals, consents, certificates, orders or authorizations of any
Governmental Authority required for the lawful conduct of its business (the
“Permits”); except, that, as to Permits required under Environmental Laws, such
Permits have been obtained in accordance with Section 8.8(d) hereof and except
where the failure to have such Permit has or could reasonably be expected to
have a Material Adverse Effect.  Except as set forth on Schedule 8.7 to the
Information Certificate, all of the Permits are valid and subsisting and in full
force and effect.  There are no actions, claims or proceedings pending or to the
best of any Borrower’s or Guarantor’s knowledge, threatened that seek the
revocation, cancellation, suspension or modification of any of the Permits where
any such action has or could reasonably be expected to have a Material Adverse
Effect.
 

 
76

--------------------------------------------------------------------------------

 

8.8           Environmental Compliance.
 
(a)           Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors and any Subsidiary of any Borrower or
Guarantor have not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any applicable Environmental Law or Permit, and the operations
of Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor
complies in all material respects with all Environmental Laws and all Permits,
in each case above, where any such violation or failure has or could reasonably
be expected to have a Material Adverse Effect.
 
(b)           Except as set forth on Schedule 8.8 to the Information
Certificate, there has been no investigation by any Governmental Authority or
any proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person nor is any pending or to the best of
any Borrower’s or Guarantor’s knowledge threatened, with respect to any non
compliance with or violation of the requirements of any Environmental Law by any
Borrower or Guarantor and any Subsidiary of any Borrower or Guarantor or the
release, spill or discharge, threatened or actual, of any Hazardous Material or
the generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which has or could reasonably be expected to have a
Material Adverse Effect.
 
(c)           Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors and their Subsidiaries have no material
liability (contingent or otherwise) in connection with a release, spill or
discharge, threatened or actual, of any Hazardous Materials or the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials, which has or could reasonably be expected
to have a Material Adverse Effect.
 
(d)           Except as set forth on Schedule 8.8 to the Information
Certificate, Borrowers, Guarantors and their Subsidiaries have all Permits
required to be obtained or filed in connection with the operations of Borrowers
and Guarantors under any Environmental Law and all of such licenses,
certificates, approvals or similar authorizations and other Permits are valid
and in full force and effect, in each case above, where the failure to have any
of the same has or could reasonably be expected to have a Material Adverse
Effect.
 
8.9           Employee Benefits.
 
(a)           Except as could not reasonably be expected to have a Material
Adverse Effect:  (i) each Plan is in compliance in all material respects with
the applicable provisions of ERISA, the Code and other Federal or State law;
(ii) each Plan which is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service and
to the best of any Borrower’s or Guarantor’s knowledge, nothing has occurred
which would reasonably be expected to cause the loss of such qualification; and
(iii) each Borrower and its ERISA Affiliates have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan.
 

 
77

--------------------------------------------------------------------------------

 

(b)           Except as could not reasonably be expected to have a Material
Adverse Effect:  (i) there are no pending, or to the best of any Borrower’s or
Guarantor’s knowledge, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan; and (ii) there has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan.
 
(c)           Except as could not reasonably be expected to have a Material
Adverse Effect:  (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) based on the latest valuation of each Pension Plan and on the
actuarial methods and assumptions employed for such valuation (determined in
accordance with the assumptions used for funding such Pension Plan pursuant to
Section 412 of the Code), the aggregate current value of accumulated benefit
liabilities of such Pension Plan under Section 4001(a)(16) of ERISA does not
exceed the aggregate current value of the assets of such Pension Plan; (iii)
each Borrower and Guarantor, and their ERISA Affiliates, have not incurred and
do not reasonably expect to incur, any liability under Title IV of ERISA with
respect to any Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) each Borrower and Guarantor, and their ERISA Affiliates,
have not incurred and do not reasonably expect to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) each Borrower and Guarantor, and their ERISA
Affiliates, have not engaged in a transaction that would be subject to Section
4069 or 4212(c) of ERISA.
 
(d)           With respect to any Canadian Pension Plan, to the best of the
knowledge of each Borrower and Guarantor, except as could not reasonably be
expected to have a Material Adverse Effect, (i) the Canadian Pension Plans are
duly registered under all applicable Federal and Provincial pension benefits
legislation, (ii) all statutory obligations of any Borrower or Guarantor
required to be performed in connection with the Canadian Pension Plans or the
funding agreements therefor have been performed in a timely fashion and there
are no outstanding disputes concerning the assets held pursuant to any such
funding agreement, (iii) all contributions or premiums required to be made by
any Borrower or Guarantor to the Canadian Pension Plans have been made in a
timely fashion in accordance with the terms of the Canadian Pension Plans and
applicable laws and regulations, (iv) all employee contributions to the Canadian
Pension Plans required to be made by way of authorized payroll deduction have
been properly withheld by any Borrower or Guarantor and fully paid into the
Canadian Pension Plans in a timely fashion, (v) all reports and disclosures
relating to the Canadian Pension Plans required by any applicable laws or
regulations have been filed or distributed in a timely fashion, (vi) no amount
is owing by any of the Canadian Pension Plans under the Income Tax Act (Canada)
or any provincial taxation statute, (vii) the Canadian Pension Plans are funded
to the extent required by applicable law both on an ongoing basis and on a
solvency basis (using actuarial assumptions and methods which are consistent
with the valuations last filed with the applicable governmental authorities and
which are consistent with generally accepted actuarial principles), and (viii)
none of the Canadian Pension Plans is the subject of an investigation,
proceeding, action or claim and there exists no state of facts which after
notice or lapse of time or both could reasonably be expected to give rise to any
such proceeding, action or claim.
 
8.10           Bank Accounts.  All of the deposit accounts, investment accounts
or other accounts in the name of or used by any Borrower or Guarantor maintained
at any bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of each Borrower and Guarantor to
establish new accounts in accordance with Section 5.2 hereof.
 

 
78

--------------------------------------------------------------------------------

 

8.11           Intellectual Property. Each Borrower and Guarantor owns or
licenses or otherwise has the right to use all Intellectual Property necessary
for the operation of its business as presently conducted or proposed to be
conducted.  As of the date hereof, Borrowers and Guarantors do not have any
Intellectual Property registered, or subject to pending applications, in the
United States Patent and Trademark Office or any similar office or agency in the
United States, any State thereof, any political subdivision thereof or in any
other country, other than those described in Schedule 8.11 to the Information
Certificate and has not granted any licenses with respect thereto other than as
set forth in Schedule 8.11 to the Information Certificate.  To the best of any
Borrower’s and Guarantor’s knowledge, no event has occurred which permits or
would permit after notice or passage of time or both, the revocation, suspension
or termination of such rights.  To the best of any Borrower’s and Guarantor’s
knowledge, no slogan or other advertising device, product, process, method,
substance or other Intellectual Property or goods bearing or using any
Intellectual Property presently contemplated to be sold by or employed by any
Borrower or Guarantor infringes any patent, trademark, servicemark, trade name,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or threatened against or
affecting any Borrower or Guarantor contesting its right to sell or use any such
Intellectual Property.  Schedule 8.11 to the Information Certificate sets forth
all of the agreements or other arrangements of each Borrower and Guarantor
pursuant to which such Borrower or Guarantor has a license or other right to use
any trademarks, logos, designs, representations or other Intellectual Property
owned by another person as in effect on the date hereof and the dates of the
expiration of such agreements or other arrangements of such Borrower or
Guarantor as in effect on the date hereof (collectively, together with such
agreements or other arrangements as may be entered into by any Borrower or
Guarantor after the date hereof, collectively, the “License Agreements” and
individually, a “License Agreement”).  No trademark, servicemark, copyright or
other Intellectual Property at any time used by any Borrower or Guarantor which
is owned by another person, or owned by such Borrower or Guarantor subject to
any security interest, lien, collateral assignment, pledge or other encumbrance
in favor of any person other than Agent, is affixed to any Eligible Inventory,
except (a) to the extent permitted under the term of the license agreements
listed on Schedule 8.11 to the Information Certificate and (b) to the extent the
sale of Inventory to which such Intellectual Property is affixed is permitted to
be sold by such Borrower or Guarantor under applicable law (including the United
States Copyright Act of 1976).
 
8.12           Subsidiaries; Affiliates; Capitalization; Solvency.
 
(a)           Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate.
 
(b)           Each Borrower and Guarantor is the record and beneficial owner of
all of the issued and outstanding shares of Capital Stock of each of the
Subsidiaries listed on Schedule 8.12 to the Information Certificate as being
owned by such Borrower or Guarantor and there are no proxies, irrevocable or
otherwise, with respect to such shares and no equity securities of any of the
Subsidiaries are or may become required to be issued by reason of any options,
warrants, rights to subscribe to, calls or commitments of any kind or nature and
there are no contracts, commitments, understandings or arrangements by which any
Subsidiary is or may become bound to issue additional shares of it Capital Stock
or securities convertible into or exchangeable for such shares.
 

 
79

--------------------------------------------------------------------------------

 

(c)           The issued and outstanding shares of Capital Stock of each
Borrower and Guarantor are directly and beneficially owned and held by the
persons indicated in the Information Certificate, and in each case all of such
shares have been duly authorized and are fully paid and non-assessable, free and
clear of all claims, liens, pledges and encumbrances of any kind, except as
disclosed in writing to Agent prior to the date hereof.
 
(d)           Each Borrower and Guarantor is Solvent and will continue to be
Solvent after the creation of the Obligations, the security interests of Agent
and the other transaction contemplated hereunder.
 
8.13           Labor Disputes.
 
(a)           Set forth on Schedule 8.13 to the Information Certificate is a
list (including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the date hereof.
 
(b)           Except as could not reasonably be expected to have a Material
Adverse Effect, there is (i) no unfair labor practice complaint pending against
any Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no grievance or significant arbitration proceeding arising out of or under any
collective bargaining agreement is pending on the date hereof against any
Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s knowledge,
threatened against it, and (ii) no strike, labor dispute, slowdown or stoppage
is pending against any Borrower or Guarantor or, to the best of any Borrower’s
or Guarantor’s knowledge, threatened against any Borrower or Guarantor.
 
8.14           Restrictions on Subsidiaries.  Except for restrictions contained
in this Agreement or in any other agreement with respect to Indebtedness of any
Borrower or Guarantor permitted hereunder as in effect on the date hereof, there
are no contractual or consensual restrictions on any Borrower or Guarantor or
any of its Subsidiaries which prohibit or otherwise restrict (a) the transfer of
cash or other assets (i) between any Borrower or Guarantor and any of its or
their Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor
or (b) the ability of any Borrower or Guarantor or any of its or their
Subsidiaries to incur Indebtedness or grant security interests to Agent or any
Lender in the Collateral.
 
8.15           Material Contracts.  Schedule 8.15 to the Information Certificate
sets forth all Material Contracts to which any Borrower or Guarantor is a party
or is bound as of the date hereof.  Borrowers and Guarantors have delivered
true, correct and complete copies of such Material Contracts to Agent on or
before the date hereof.  Borrowers and Guarantors are not in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of the intention of any other party thereto to terminate any
Material Contract.
 
8.16           Payable Practices.  Each Borrower and Guarantor have not made any
material change in the historical accounts payable practices from those in
effect immediately prior to the date hereof.
 
8.17           Accuracy and Completeness of Information.  All information
furnished by or on behalf of any Borrower or Guarantor in writing to Agent or
any Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby, including all
information on the Information Certificate is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading.  No event or circumstance has occurred which has had or could
reasonably be expected to have a Material Adverse Affect, which has not been
fully and accurately disclosed to Agent in writing prior to the date hereof.
 

 
80

--------------------------------------------------------------------------------

 

8.18           Survival of Warranties; Cumulative.  All representations and
warranties contained in this Agreement or any of the other Financing Agreements
shall survive the execution and delivery of this Agreement and shall be deemed
to have been made again to Agent and Lenders on the date of each additional
borrowing or other credit accommodation hereunder and shall be conclusively
presumed to have been relied on by Agent and Lenders regardless of any
investigation made or information possessed by Agent or any Lender.  The
representations and warranties set forth herein shall be cumulative and in
addition to any other representations or warranties which any Borrower or
Guarantor shall now or hereafter give, or cause to be given, to Agent or any
Lender.
 
SECTION 9.
AFFIRMATIVE AND NEGATIVE COVENANTS

 
9.1           Maintenance of Existence.
 
(a)           Each Borrower and Guarantor shall at all times preserve, renew and
keep in full force and effect its corporate or limited liability company or
limited partnership existence and rights and franchises with respect thereto and
maintain in full force and effect all licenses, trademarks, trade names,
approvals, authorizations, leases, contracts and Permits necessary to carry on
the business as presently or proposed to be conducted, except as to any
Guarantor other than Parent as permitted in Section 9.7 hereto and except where
the failure to so maintain could not reasonably be expected to have a Material
Adverse Effect.
 
(b)           No Borrower or Guarantor shall change its name unless each of the
following conditions is satisfied: (i) Agent shall have received not less than
ten (10) days prior written notice from Administrative Borrower of such proposed
change in its corporate name, which notice shall accurately set forth the new
name; and (ii) Agent shall have received a copy of the amendment to the
certificate of incorporation, articles of association, certificate of formation,
limited liability agreement, limited partnership agreement or other
organizational documents of such Borrower or Guarantor providing for the name
change certified by the Secretary of State of the jurisdiction of incorporation
or organization of such Borrower or Guarantor as soon as it is available.
 
(c)           No Borrower or Guarantor shall change its chief executive office
or its mailing address or organizational identification number (or if it does
not have one, shall not acquire one) unless Agent shall have received not less
than ten (10) days’ prior written notice from Administrative Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Agent may require and Agent shall have received such agreements as
Agent may reasonably require in connection therewith.  No Borrower or Guarantor
shall change its type of organization, jurisdiction of organization or other
legal structure.
 
9.2           New Collateral Locations.  Each Borrower and Guarantor may only
open any new location within the continental United States provided such
Borrower or Guarantor (a) gives Agent ten (10) days prior written notice of the
intended opening of any such new location and (b) executes and delivers, or
causes to be executed and delivered, to Agent such agreements, documents, and
instruments as Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location.
 

 
81

--------------------------------------------------------------------------------

 

9.3           Compliance with Laws, Regulations, Etc.
 
(a)           Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, at all times, comply in all material respects with all laws, rules,
regulations, licenses, approvals, orders and other Permits applicable to it and
duly observe all requirements of any foreign, Federal, State, Provincial or
local Governmental Authority, except where the failure to so comply has or could
reasonably be expected to have a Material Adverse Effect.
 
(b)           Borrowers and Guarantors shall give written notice to Agent
immediately upon any Borrower’s or Guarantor’s receipt of any notice of, or any
Borrower’s or Guarantor’s otherwise obtaining knowledge of, (i) the occurrence
of any event involving the release, spill or discharge, threatened or actual, of
a material amount of any Hazardous Material that has or could reasonably be
expected to have a Material Adverse Effect or (ii) any investigation,
proceeding, complaint, order, directive, claims, citation or written notice with
respect to any of the following that has or could reasonably be expected to have
a Material Adverse Effect: (A) any non-compliance with or violation of any
Environmental Law by any Borrower or Guarantor or (B) the release, spill or
discharge, threatened or actual, of any Hazardous Material other than in the
ordinary course of business and other than as permitted under any applicable
Environmental Law.  When such notice is required, copies of all environmental
surveys, audits, assessments, feasibility studies and results of remedial
investigations shall be promptly furnished, or caused to be furnished, by such
Borrower or Guarantor to Agent.  Each Borrower and Guarantor shall take prompt
action to respond to any non-compliance with any of the Environmental Laws that
has or could reasonably be expected to have a Material Adverse Effect and shall
report to Agent on any such response.
 
(c)           Without limiting the generality of the foregoing, whenever Agent
reasonably determines that there is non-compliance that has or could reasonably
be expected to have a Material Adverse Effect or any condition which requires
any action by or on behalf of any Borrower or Guarantor in order to avoid any
non-compliance that has or could reasonably be expected to have a Material
Adverse Effect with any Environmental Law, Borrowers shall, at Agent’s request
and Borrowers’ expense:  (i) cause an independent environmental engineer
reasonably acceptable to Agent to conduct such tests or other appropriate review
of the site where non-compliance or alleged non compliance with such
Environmental Laws has occurred as to such non-compliance and prepare and
deliver to Agent a report as to such non-compliance setting forth the results of
such tests or review, a proposed plan for responding to any environmental
problems described therein, and an estimate of the costs thereof and (ii)
provide to Agent a supplemental report of such engineer whenever the scope of
such non-compliance, or such Borrower’s or Guarantor’s response thereto or the
estimated costs thereof, shall change in any material respect.
 
(d)           Each Borrower and Guarantor shall indemnify and hold harmless
Agent and Lenders and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, costs, and expenses (including reasonable
attorneys’ fees and expenses) directly or indirectly arising out of or
attributable to the use, generation, manufacture, reproduction, storage,
release, spill, discharge, disposal or presence of a Hazardous Material,
including the costs of any required or necessary repair, cleanup or other
remedial work with respect to any property of any Borrower or Guarantor and the
preparation and implementation of any closure, remedial or other required
plans.  All representations, warranties, covenants and indemnifications in this
Section 9.3 shall survive the payment of the Obligations and the termination of
this Agreement.
 

 
82

--------------------------------------------------------------------------------

 

9.4           Payment of Taxes and Claims.  Each Borrower and Guarantor shall,
and shall cause any Subsidiary to, duly pay and discharge all federal and other
material taxes, assessments, contributions and governmental charges upon or
against it or its properties or assets, except for taxes the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, Guarantor or Subsidiary, as the case may be, and
with respect to which adequate reserves have been set aside on its
books.  Subject to Section 6.5 hereof, each Borrower and Guarantor shall be
liable for any Taxes or Other Taxes imposed on Agent or any Lender as a result
of the financing arrangements provided for herein and each Borrower and
Guarantor agrees to indemnify and hold Agent harmless with respect to the
foregoing, and to repay to Agent, for the benefit of Lenders, on demand the
amount thereof, and until paid by such Borrower or Guarantor such amount shall
be added and deemed part of the Loans; provided, that, nothing contained herein
shall be construed to require any Borrower or Guarantor to pay any income or
franchise taxes attributable to the income of Lenders from any amounts charged
or paid hereunder to Lenders.  The foregoing indemnity shall survive the payment
of the Obligations and the termination of this Agreement to the extent required
by GAAP.
 
9.5           Insurance.  Each Borrower and Guarantor shall, and shall cause any
Subsidiary to, at all times, maintain with financially sound and reputable
insurers insurance with respect to the Collateral against loss or damage and all
other insurance of the kinds and in the amounts customarily insured against or
carried by corporations of established reputation engaged in the same or similar
businesses and similarly situated.  Said policies of insurance shall be
reasonably satisfactory to Agent as to form, amount and insurer.  Borrowers and
Guarantors shall furnish certificates, policies or endorsements to Agent as
Agent shall reasonably require as proof of such insurance, and, if any Borrower
or Guarantor fails to do so, Agent is authorized, but not required, to obtain
such insurance at the expense of Borrowers.  Except as Agent may otherwise agree
(it being acknowledged that the insurance certificates delivered to Agent on the
date hereof are in form and substance satisfactory to Agent), all policies shall
provide for at least thirty (30) days prior written notice to Agent of any
cancellation or reduction of coverage and that Agent may act as attorney for
each Borrower and Guarantor in obtaining, and at any time an Event of Default
exists or has occurred and is continuing, adjusting, settling, amending and
canceling such insurance.  Borrowers and Guarantors shall cause Agent to be
named as a loss payee and an additional insured (but without any liability for
any premiums) under such insurance policies and Borrowers and Guarantors shall
obtain non-contributory lender’s loss payable endorsements to all insurance
policies in form and substance satisfactory to Agent.  Such lender’s loss
payable endorsements shall specify that the proceeds of such insurance shall be
payable to Agent as its interests may appear and further specify that Agent and
Lenders shall be paid regardless of any act or omission by any Borrower,
Guarantor or any of its or their Affiliates. Without limiting any other rights
of Agent or Lenders, any insurance proceeds received by Agent at any time may be
applied to payment of the Obligations, whether or not then due, in any order and
in such manner as Agent may determine.  Upon application of such proceeds to the
Revolving Loans, Revolving Loans may be available subject and pursuant to the
terms hereof to be used for the costs of repair or replacement of the Collateral
lost or damages resulting in the payment of such insurance proceeds.
 

 
83

--------------------------------------------------------------------------------

 

9.6           Financial Statements and Other Information.
 
(a)           Each Borrower and Guarantor shall, and shall cause any Subsidiary
to, keep proper books and records in which true and complete entries shall be
made of all dealings or transactions of or in relation to the Collateral and the
business of such Borrower, Guarantor and its Subsidiaries in accordance with
GAAP.  Borrowers and Guarantors shall promptly furnish to Agent and Lenders all
such financial and other information as Agent shall reasonably request relating
to the Collateral and the assets, business and operations of Borrowers and
Guarantors, and Borrower shall notify the auditors and accountants of Borrowers
and Guarantors that Agent is authorized to obtain such information directly from
them.  Without limiting the foregoing, Borrowers shall furnish or cause to be
furnished to Agent, the following:
 
(i)           within thirty (30) days after the end of each fiscal month,
monthly unaudited consolidated financial statements, and unaudited consolidating
financial statements (including in each case balance sheets, statements of
income and loss, statements of cash flow, and statements of shareholders’
equity), all in reasonable detail, fairly presenting in all material respects
the financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and through such fiscal month, certified to be
correct by the chief financial officer of Parent, subject to normal year-end
adjustments and accompanied by a compliance certificate substantially in the
form of Exhibit C hereto, along with a schedule in a form reasonably
satisfactory to Agent of the calculations used in determining, as of the end of
such month, whether Borrowers and Guarantors were in compliance with the
covenants set forth in Section 9.17 of this Agreement for such month, and
 
(ii)           within one hundred twenty (120) days after the end of each fiscal
year, audited consolidated financial statements and unaudited consolidating
financial statements of Parent and its Subsidiaries (including in each case
balance sheets, statements of income and loss, statements of cash flow, and
statements of shareholders’ equity), and the accompanying notes thereto, all in
reasonable detail, fairly presenting in all material respects the financial
position and the results of the operations of Parent and its Subsidiaries as of
the end of and for such fiscal year, together with the unqualified opinion of
independent certified public accountants with respect to the audited
consolidated financial statements, which accountants shall be an independent
accounting firm selected by Administrative Borrower and acceptable to Agent,
that such audited consolidated financial statements have been prepared in
accordance with GAAP, and present fairly in all material respects the results of
operations and financial condition of Parent and its Subsidiaries as of the end
of and for the fiscal year then ended, and
 
(iii)           at such time as available, but in no event later than ten (10)
days after the end of each fiscal year (commencing with the fiscal year of
Borrowers ending December 31, 2009), projected consolidated and consolidating
financial statements (including in each case, forecasted balance sheets and
statements of income and loss, statements of cash flow, and statements of
shareholders’ equity) of Parent and its Subsidiaries for the next fiscal year,
all in reasonable detail, and in a format consistent with the projections
delivered by Borrowers to Agent prior to the date hereof, together with such
supporting information as Agent may reasonably request.  Such projected
financial statements shall be prepared on a monthly basis for the next
succeeding year. Such projections shall represent the reasonable best estimate
by Borrowers and Guarantors of the future financial performance of Parent and
its Subsidiaries for the periods set forth therein and shall have
 

 
84

--------------------------------------------------------------------------------

 

been prepared on the basis of the assumptions set forth therein which Borrowers
and Guarantors believe are fair and reasonable as of the date of preparation in
light of current and reasonably foreseeable business conditions (it being
understood that actual results may differ from those set forth in such projected
financial statements).  Each year Borrowers shall provide to Agent a semi-annual
update with respect to such projections or at any time a Default or Event of
Default exists or has occurred and is continuing, more frequently as Agent may
require.
 
(b)           Borrowers and Guarantors (or Administrative Borrower on behalf of
any Borrower or Guarantor) shall promptly notify Agent in writing of the details
of (i) any loss, damage, investigation, action, suit, proceeding or claim
relating to Collateral having a value of more than $250,000 in the aggregate at
any give time or which if adversely determined could reasonably be expected to
result in a Material Adverse Effect, (ii) any Material Contract being terminated
or amended or any new Material Contract entered into (in which event Borrowers
and Guarantors (or Administrative Borrower on behalf of any Borrower or
Guarantor) shall provide Agent with a copy of such Material Contract), (iii) any
order, judgment or decree in excess of $250,000 shall have been entered against
any Borrower or Guarantor or any of its or their properties or assets, (iv) any
notification of a material violation of laws or regulations received by any
Borrower or Guarantor, (v) any ERISA Event that has or could reasonably be
expected to have a Material Adverse Effect, and (vi) the occurrence of any
Default or Event of Default.
 
(c)           Borrowers and Guarantors shall promptly after the sending or
filing thereof furnish or cause to be furnished to Agent copies of all reports
which any Borrower or Guarantor sends to its stockholders generally and copies
of all reports and registration statements which any Borrower or Guarantor files
with the Securities and Exchange Commission, any national securities exchange or
the National Association of Securities Dealers, Inc.
 
(d)           Borrowers and Guarantors shall furnish or cause to be furnished to
Agent such budgets, forecasts, projections and other information respecting the
Collateral and the business of Borrowers and Guarantors, as Agent may, from time
to time, reasonably request.  Agent is hereby authorized to deliver a copy of
any financial statement or any other information relating to the business of
Borrowers and Guarantors to any court or other Governmental Authority or to any
Lender or Participant or prospective Lender or Participant or any Affiliate of
any Lender or Participant.  Each Borrower and Guarantor hereby irrevocably
authorizes and directs all accountants or auditors to deliver to Agent, at
Borrowers’ expense, copies of the financial statements of any Borrower and
Guarantor and any reports or management letters prepared by such accountants or
auditors on behalf of any Borrower or Guarantor and to disclose to Agent and
Lenders such information as they may have regarding the business of any Borrower
and Guarantor with copies to Administrative Borrower.  Any documents, schedules,
invoices or other papers delivered to Agent or any Lender may be destroyed or
otherwise disposed of by Agent or such Lender one (1) year after the same are
delivered to Agent or such Lender, except as otherwise designated by
Administrative Borrower to Agent or such Lender in writing.
 

 
85

--------------------------------------------------------------------------------

 

9.7           Sale of Assets, Consolidation, Merger, Amalgamation, Dissolution,
Etc.  Each Borrower and Guarantor shall not, and shall not permit any Subsidiary
(other than Congoleum) to, directly or indirectly,
 
(a)           merge into or with or consolidate with any other Person or permit
any other Person to merge into or with or consolidate or amalgamate with it
except that (i) any wholly-owned Subsidiary of Parent (other than any Borrower)
may merge with and into or consolidate or amalgamate with any other wholly-owned
Subsidiary of Parent (other than any Borrower) and (ii) any Borrower and
Guarantor may merge with and into or consolidate or amalgamate with any other
Borrower or  Guarantor, so long as in the case of a merger with and into or
consolidation or amalgamation of Borrower and Guarantor, that Borrower is the
surviving entity; provided, that, each of the following conditions is satisfied
as determined by Agent in good faith:  (A) Agent shall have received not less
than ten (10) Business Days’ prior written notice of the intention of such
Subsidiaries to so merge, consolidate or amalgamate, which notice shall set
forth in reasonable detail satisfactory to Agent, the persons that are merging,
consolidating or amalgamating, which person will be the surviving entity, the
locations of the assets of the persons that are merging, consolidating or
amalgamating, and the material agreements and documents relating to such merger,
consolidation or amalgamation, (B) Agent shall have received such other
information with respect to such merger or consolidation as Agent may reasonably
request, (C) as of the effective date of the merger, consolidation or
amalgamation and after giving effect thereto, no Default or Event of Default
shall exist or have occurred, (D) Agent shall have received, true, correct and
complete copies of all agreements, documents and instruments relating to such
merger, consolidation or amalgamation, including, but not limited to, the
certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (E) the
surviving corporation shall expressly confirm, ratify and assume the Obligations
and the Financing Agreements to which it is a party in writing, in form and
substance satisfactory to Agent, and Borrowers and Guarantors shall execute and
deliver such other agreements, documents and instruments as Agent may request in
connection therewith;
 
(b)           sell, issue, assign, lease, license, transfer, abandon or
otherwise dispose of any Capital Stock or Indebtedness to any other Person or
any of its assets to any other Person, except for:
 
(i)           sales of Inventory in the ordinary course of business or the
transfer of Inventory in the ordinary course of business by the Ideal Borrowing
Group to the Belgian Tape Division,
 
(ii)           the sale or other disposition of Equipment (including worn-out or
obsolete Equipment or Equipment no longer used or useful in the business of any
Borrower or Guarantor) so long as such sales or other dispositions do not
involve Equipment having an aggregate fair market value in excess of $200,000
for all such Equipment disposed of in any fiscal year of Borrowers or as Agent
may otherwise agree,
 
(iii)           the issuance and sale by any Borrower or Guarantor of Capital
Stock of such Borrower or Guarantor after the date hereof; provided, that, (A)
Agent shall have received not less than ten (10) Business Days’ prior written
notice of such issuance and sale by such Borrower or Guarantor, which notice
shall specify the parties to whom such shares are to be sold, the terms of such
sale, the total amount which it is anticipated will be realized from the
issuance and sale of such
 

 
86

--------------------------------------------------------------------------------

 

stock and the net cash proceeds which it is anticipated will be received by such
Borrower or Guarantor from such sale, (B) such Borrower or Guarantor shall not
be required to pay any cash dividends or repurchase or redeem such Capital Stock
or make any other payments in respect thereof, except as otherwise permitted in
Section 9.11 hereof, (C) the terms of such Capital Stock, and the terms and
conditions of the purchase and sale thereof, shall not include any terms that
include any limitation on the right of any Borrower to request or receive Loans
or Letters of Credit or the right of any Borrower and Guarantor to amend or
modify any of the terms and conditions of this Agreement or any of the other
Financing Agreements or otherwise in any way relate to or affect the
arrangements of Borrowers and Guarantors with Agent and Lenders or are more
restrictive or burdensome to any Borrower or Guarantor than the terms of any
Capital Stock in effect on the date hereof, (D) except as Agent may otherwise
agree in writing, all of the proceeds of the sale and issuance of such Capital
Stock shall be paid to Agent for application to the Obligations in such order
and manner as Agent may determine or at Agent’s option, to be held as cash
collateral for the Obligations and (E) as of the date of such issuance and sale
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred,
 
(iv)           the issuance of Capital Stock of any Borrower or Guarantor
consisting of common stock pursuant to an employee stock option or grant or
similar equity plan or 401(k) plans of such Borrower or Guarantor for the
benefit of its employees, directors and consultants; provided, that, in no event
shall such Borrower or Guarantor be required to issue, or shall such Borrower or
Guarantor issue, Capital Stock pursuant to such stock plans or 401(k) plans
which would result in a Change of Control or other Event of Default,
 
(v)           sales and assignments by Parent and Far East of the Faunus
Factored Accounts to Faunus, subject to the terms of the Faunus Intercreditor
Agreement, and
 
(vi)           transfers of assets of any Borrower or Guarantor to any Borrower
or Guarantor; or
 
(c)           wind up, liquidate or dissolve except that any Guarantor (other
than Parent) may wind up, liquidate and dissolve; provided, that, each of the
following conditions is satisfied, (i) the winding up, liquidation and
dissolution of such Guarantor shall not violate any law or any order or decree
of any court or other Governmental Authority in any material respect and shall
not conflict with or result in the breach of, or constitute a default under, any
indenture, mortgage, deed of trust, or any other agreement or instrument to
which any Borrower or Guarantor is a party or may be bound, (ii) such winding
up, liquidation or dissolution shall be done in accordance with the requirements
of all applicable laws and regulations, (iii) effective upon such winding up,
liquidation or dissolution, all of the assets and properties of such Guarantor
shall be duly and validly transferred and assigned to a Borrower, free and clear
of any liens, restrictions or encumbrances other than the security interest and
liens of Agent (and Agent shall have received such evidence thereof as Agent may
require) and Agent shall have received such deeds, assignments or other
agreements as Agent may request to evidence and confirm the transfer of such
assets to of such Guarantor to a Borrower, (iv) Agent shall have received all
documents and agreements that any Borrower or Guarantor has filed with any
Governmental Authority or as are otherwise required to effectuate such winding
up, liquidation or dissolution, (v) no Borrower or Guarantor shall assume any
Indebtedness, obligations or liabilities as a result of such winding up,
liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(vi) Agent shall have received not less than ten (10) Business Days prior
written notice of the intention of such Guarantor to wind up, liquidate or
dissolve, and (vii) as of the date of such winding up, liquidation or
dissolution and after giving effect thereto, no Default or Event of Default
shall exist or have occurred.
 

 
87

--------------------------------------------------------------------------------

 

9.8           Encumbrances.  Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, create, incur, assume or suffer to exist any
security interest, mortgage, pledge, lien, statutory deemed trust, charge,
hypothec or other encumbrance of any nature whatsoever on any of its assets or
properties, including the Collateral, or file or permit the filing of, or permit
to remain in effect, any financing statement or other similar notice of any
security interest or lien with respect to any such assets or properties, except:
 
(a)           the security interests, liens and hypothecs of Agent for itself
and the benefit of Secured Parties;
 
(b)           liens securing the payment of taxes, assessments or other
governmental charges or levies either not yet overdue or the validity of which
are being contested in good faith by appropriate proceedings diligently pursued
and available to such Borrower, or Guarantor or Subsidiary, as the case may be,
which proceedings (or orders entered in connection with such proceedings) have
the effect of preventing the forfeiture or sale of the property subject to any
such Lien and with respect to which adequate reserves have been set aside on its
books in accordance with GAAP;
 
(c)           non-consensual statutory liens (other than liens arising under
ERISA or securing the payment of taxes) arising in the ordinary course of such
Borrower’s, Guarantor’s or Subsidiary’s business that do not secure Indebtedness
for borrowed money, such as carriers’, warehousemen’s, materialmen’s,
landlords’, workmen’s suppliers’, repairmen’s and mechanics’ liens, to the
extent: (i) such liens do not in the aggregate materially detract from the value
of the property of Borrowers and Guarantors taken as a whole and do not
materially impair the use thereof in the operation of Borrowers and Guarantors
taken as a whole, and (ii) such liens secure liabilities which are (A) not
overdue or (B) are fully insured and being defended at the sole cost and expense
and at the sole risk of the insurer or (C) being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or such Subsidiary, in each case prior to the commencement of
foreclosure or other similar proceedings, which proceedings (or orders entered
in connection with such proceeding) have the effect of preventing the forfeiture
or sale of the property subject to any such lien and with respect to which
adequate reserves have been set aside on its books in accordance with GAAP;
 
(d)           reservations in the original grant of a Real Property or letters
patent from the Crown as well as, zoning restrictions, easements, licenses,
covenants and other restrictions affecting the use of Real Property which do not
interfere in any material respect with the use of such Real Property or ordinary
conduct of the business of such Borrower, Guarantor or such Subsidiary as
presently conducted thereon or materially impair the value of the Real Property
which may be subject thereto;
 
(e)           purchase money security interests in Equipment (including Capital
Leases) and purchase money mortgages on Real Property to secure Indebtedness
permitted under Section 9.9(b) hereof;
 
(f)           pledges and deposits of cash by any Borrower or Guarantor after
the date hereof in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security
benefits;
 

 
88

--------------------------------------------------------------------------------

 

(g)           pledges and deposits of cash or letters of credit by any Borrower
or Guarantor after the date hereof to secure the performance of tenders, bids,
leases, trade contracts (other than for the repayment of Indebtedness),
statutory obligations, surety, stay, customs and appeal bonds, and liability for
premiums to insurance carriers, in each case in the ordinary course of business
of such Borrower or Guarantor as of the date hereof; provided, that, in
connection with any performance bonds issued by a surety or other person, the
issuer of such bond shall have waived in writing any rights in or to, or other
interest in, any of the Collateral in an agreement, in form and substance
satisfactory to Agent;
 
(h)           liens arising from (i) operating leases and the precautionary UCC
or PPSA, as applicable, financing statement filings in respect thereof and (ii)
equipment or other materials which are not owned by any Borrower or Guarantor
located on the premises of such Borrower or Guarantor (but not in connection
with, or as part of, the financing thereof) from time to time in the ordinary
course of business and consistent with current practices of such Borrower or
Guarantor and the precautionary UCC or PPSA, as applicable, financing statement
filings in respect thereof;
 
(i)           judgments and other similar liens arising in connection with court
proceedings that do not constitute an Event of Default; provided, that, (i) such
liens are being contested in good faith and by appropriate proceedings
diligently pursued, (ii) adequate reserves or other appropriate provision, if
any, as are required by GAAP have been made therefor, (iii) a stay of
enforcement of any such liens is in effect and (iv) Agent may establish a
Reserve with respect thereto;
 
(j)           statutory or common law liens or rights of setoff of depository
banks with respect to funds of any Borrower, Guarantor or Subsidiary at such
banks to secure fees and charges in connection with returned items or the
standard fees and charges of such banks in connection with the deposit accounts
maintained by such Borrower, Guarantor or Subsidiary at such banks (but not any
other Indebtedness or obligations);
 
(k)           leases or subleases of Real Property granted by any Borrower or
Guarantor in the ordinary course of business and consistent with past practice
to any Person so long as any such leases or subleases are subordinate in all
respects to the security interests and liens granted to Agent and Secured
Parties and do not interfere in any material respect with the ordinary conduct
of the business of such Borrower or Guarantor or materially impair the value or
marketability of the Real Property subject thereto;
 
(l)           liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by any
Borrower or Guarantor in the ordinary course of business in accordance with the
past practices of such Borrower or Guarantor;
 
(m)           liens securing Indebtedness permitted under Section 9.9;
 

 
89

--------------------------------------------------------------------------------

 

(n)           the security interests and liens pursuant to and in accordance
with the terms of the Faunus Factoring Documents as in effect on the date hereof
and subject to the terms of the Faunus Intercreditor Agreement as in effect on
the date hereof to secure the Indebtedness permitted under Section 9.9(k)
hereof; provided, that, the Faunus Intercreditor Agreement shall remain in full
force and effect and enforceable in accordance with its terms; and
 
(o)           the security interests and liens set forth on Schedule 8.4 to the
Information Certificate.
 
9.9           Indebtedness  Each Borrower and Guarantor shall not, and shall not
permit any Subsidiary to, incur, create, assume, become or be liable in any
manner with respect to, or permit to exist, any Indebtedness, or guarantee,
assume, endorse, or otherwise become responsible for (directly or indirectly),
the Indebtedness, performance, obligations or dividends of any other Person,
except:
 
(a)           the Obligations;
 
(b)           purchase money Indebtedness (including Capital Leases) arising
after the date hereof to the extent secured by purchase money security interests
in Equipment (including Capital Leases) and purchase money mortgages on Real
Property not to exceed $250,000 in the aggregate at any time outstanding so long
as such security interests and mortgages do not apply to any property of such
Borrower, Guarantor or Subsidiary other than the Equipment or Real Property so
acquired, and the Indebtedness secured thereby does not exceed the cost of the
Equipment or Real Property so acquired, as the case may be;
 
(c)           guarantees by any Borrower or Guarantor of the Obligations of the
other Borrowers or Guarantors in favor of Agent for the benefit of Lenders and
the other Secured Parties;
 
(d)           the Indebtedness of any Borrower or Guarantor to any other
Borrower or Guarantor arising after the date hereof pursuant to loans by any
Borrower or Guarantor permitted under Section 9.10(g) hereof;
 
(e)           unsecured Indebtedness and contingent obligations of any Borrower
or Guarantor arising after the date hereof to any third person (but not to any
other Borrower or Guarantor); provided, that, each of the following conditions
is satisfied as determined by Agent: (i) such Indebtedness and contingent
obligations shall be on terms and conditions acceptable to Agent and shall be
subject and subordinate in right of payment to the right of Agent and Lenders to
receive the prior indefeasible payment and satisfaction in full payment of all
of the Obligations pursuant to the terms of an intercreditor agreement between
Agent and such third party, in form and substance satisfactory to Agent, (ii)
Agent shall have received not less than ten (10) days prior written notice of
the intention of such Borrower or Guarantor to incur such Indebtedness or
contingent obligations, which notice shall set forth in reasonable detail
satisfactory to Agent the amount of such Indebtedness or contingent obligations,
the person or persons to whom such Indebtedness or contingent obligations will
be owed, the interest rate, the schedule of repayments and maturity date with
respect thereto and such other information as Agent may request with respect
thereto, (iii) Agent shall have received true, correct and complete copies of
all agreements, documents and instruments evidencing or otherwise related to
such Indebtedness or contingent obligations, (iv)
 

 
90

--------------------------------------------------------------------------------

 

except as Agent may otherwise agree in writing, all of the proceeds of the loans
or other accommodations giving rise to such Indebtedness and/or contingent
obligations shall be paid to Agent for application to the Obligations in such
order and manner as Agent may determine or at Agent’s option, to be held as cash
collateral for the Obligations, (v) in no event shall the aggregate principal
amount of such Indebtedness and contingent obligations incurred during the term
of this Agreement exceed $2,000,000, (vi) as of the date of incurring such
Indebtedness or contingent obligations and after giving effect thereto, no
Default or Event of Default shall exist or have occurred, (vii) such Borrower
and Guarantor shall not, directly or indirectly, (A) amend, modify, alter or
change the terms of such Indebtedness or contingent obligations, or any
agreement, document or instrument related thereto; except, that, such Borrower
or Guarantor may, after prior written notice to Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness or contingent obligations (other than pursuant to payments
thereof), or to reduce the interest rate or any fees in connection therewith, or
(B) redeem, retire, defease, purchase or otherwise acquire such Indebtedness or
contingent obligations (except pursuant to regularly scheduled payments
permitted herein), or set aside or otherwise deposit or invest any sums for such
purpose, and (viii) Borrowers and Guarantors shall furnish to Agent all notices
or demands in connection with such Indebtedness or contingent obligations either
received by any Borrower or Guarantor or on its behalf promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf
concurrently with the sending thereof, as the case may be;
 
(f)           contingent Indebtedness of any Borrower or Guarantor arising
pursuant to a performance, bid or surety bond in the ordinary course of
business; provided, that: (i) such Indebtedness shall be on terms and conditions
acceptable to Agent and shall be subject and subordinate in right of payment to
the right of Agent and Lenders to receive the prior indefeasible payment and
satisfaction in full payment of all of the Obligations pursuant to the terms of
an intercreditor agreement between Agent and such third party, in form and
substance satisfactory to Agent, (ii) Agent shall have received not less than
ten (10) days prior written notice of the intention of such Borrower or
Guarantor to incur such Indebtedness, which notice shall set forth in reasonable
detail satisfactory to Agent the amount of such Indebtedness, the person or
persons to whom such Indebtedness will be owed, the interest rate, the schedule
of repayments and maturity date with respect thereto and such other information
as Agent may request with respect thereto, (iii) Agent shall have received true,
correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, (iv) in no event shall the
aggregate principal amount of such Indebtedness exceed $50,000 at any time
outstanding, (v) as of the date of incurring such Indebtedness and after giving
effect thereto, no Default or Event of Default shall exist or have occurred,
(vi) such Borrower and Guarantor shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness, or any agreement,
document or instrument related thereto; except, that, such Borrower or Guarantor
may, after prior written notice to Agent, amend, modify, alter or change the
terms thereof so as to extend the maturity thereof, or defer the timing of any
payments in respect thereof, or to forgive or cancel any portion of such
Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness (except pursuant to
regularly scheduled payments permitted herein), or set aside or otherwise
deposit or invest any sums for such purpose, and (vii) Borrowers and Guarantors
shall furnish to Agent all notices or demands in connection with such
Indebtedness either received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;
 

 
91

--------------------------------------------------------------------------------

 

(g)           Indebtedness of a Borrower or Guarantor arising from the honoring
by a bank or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds it the ordinary course of business; provided, that, (i) such
Indebtedness is extinguished within five (5) Business Days of incurrence and
(ii) the aggregate amount of such Indebtedness outstanding at any time shall not
exceed $5,000;
 
(h)           Indebtedness of a Borrower or Guarantor arising in connection with
the endorsement of instruments for deposit in the ordinary course of business;
 
(i)           contingent Indebtedness, obligations or liabilities arising
pursuant to guarantees in respect of Indebtedness otherwise permitted under this
Section 9.9 or other liabilities not prohibited by the terms hereof;
 
(j)           the Indebtedness set forth on Schedule 9.9 to the Information
Certificate; provided, that, (i) Borrowers and Guarantors may only make
regularly scheduled payments of principal and interest in respect of such
Indebtedness in accordance with the terms of the agreement or instrument
evidencing or giving rise to such Indebtedness as in effect on the date hereof,
(ii) Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto as in effect on the date hereof except,
that, Borrowers and Guarantors may, after prior written notice to Agent, amend,
modify, alter or change the terms thereof so as to extend the maturity thereof,
or defer the timing of any payments in respect thereof, or to forgive or cancel
any portion of such Indebtedness (other than pursuant to payments thereof), or
to reduce the interest rate or any fees in connection therewith, or (B) redeem,
retire, defease, purchase or otherwise acquire such Indebtedness, or set aside
or otherwise deposit or invest any sums for such purpose, and (iii) Borrowers
and Guarantors shall furnish to Agent all notices or demands in connection with
such Indebtedness either received by any Borrower or Guarantor or on its behalf,
promptly after the receipt thereof, or sent by any Borrower or Guarantor or on
its behalf, concurrently with the sending thereof, as the case may be;
 
(k)           Indebtedness of Parent and Far East arising under the Faunus
Factoring Documents as in effect on the date hereof (to the extent deemed to
constitute Indebtedness); provided, that, the maximum amount of such
Indebtedness shall not exceed the Maximum FGI Debt (as defined in the Faunus
Intercreditor Agreement as in effect on the date hereof), and such Indebtedness
shall not include any guaranty by Faunus of any amount due or to become due from
Parent or Far East to any third party Person; and
 
(l)           Indebtedness of any Borrower or Guarantor entered into in the
ordinary course of business pursuant to a Hedge Agreement; provided, that, (i)
such arrangements are with a Bank Product Provider, (ii) such arrangements are
not for speculative purposes, and (iii) such Indebtedness shall be unsecured,
except to the extent such Indebtedness constitutes part of the Obligations
arising under or pursuant to Hedge Agreements with a Bank Product Provider that
are secured under the terms hereof.
 
9.10           Loans, Investments, Etc.  Each Borrower and Guarantor shall not,
and shall not permit any Subsidiary to, directly or indirectly, make any loans
or advance money or property to any person, or invest in (by capital
contribution, dividend or otherwise) or purchase or repurchase the Capital Stock
or Indebtedness or all or a substantial part of the assets or property of any
person, or form or acquire any Subsidiaries, or agree to do any of the
foregoing, except:
 

 
92

--------------------------------------------------------------------------------

 

(a)           the endorsement of instruments for collection or deposit in the
ordinary course of business;
 
(b)           investments in cash or Cash Equivalents; provided, that, (i) no
Loans are then outstanding and (ii) the terms and conditions of Section 5.2
hereof shall have been satisfied with respect to the deposit account, investment
account or other account in which such cash or Cash Equivalents are held;
 
(c)           the equity investments of each Borrower and Guarantor as of the
date hereof in its Subsidiaries and by any Subsidiary in any other Subsidiary or
in a Borrower; provided, that, no Borrower or Guarantor shall have any further
obligations or liabilities to make any capital contributions or other additional
investments or other payments to or in or for the benefit of any of such
Subsidiaries;
 
(d)           loans and advances by any Borrower or Guarantor to employees of
such Borrower or Guarantor not to exceed the principal amount of $100,000 in the
aggregate at any time outstanding for: (i) reasonable and necessary work-related
travel or other ordinary business expenses to be incurred by such employee in
connection with their work for such Borrower or Guarantor, (ii) reasonable and
necessary relocation expenses of such employees (including home mortgage
financing for relocated employees), and (iii) loans to employees in an aggregate
amount not to exceed $25,000 in the aggregate at any time;
 
(e)           stock or obligations issued to any Borrower or Guarantor by any
Person (or the representative of such Person) in respect of Indebtedness of such
Person owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Agent, upon Agent’s request, together with such stock power, assignment or
endorsement by such Borrower or Guarantor as Agent may request;
 
(f)           obligations of account debtors to any Borrower or Guarantor
arising from Accounts which are past due evidenced by a promissory note made by
such account debtor payable to such Borrower or Guarantor; provided, that,
promptly upon the receipt of the original of any such promissory note by such
Borrower or Guarantor, such promissory note shall be endorsed to the order of
Agent by such Borrower or Guarantor and promptly delivered to Agent as so
endorsed;
 
(g)           loans by a Borrower or Guarantor to another Borrower or Guarantor
after the date hereof; provided, that,
 
(i)           as to all of such loans, (A) within thirty (30) days after the end
of each fiscal month, Borrowers shall provide to Agent a report in form and
substance satisfactory to Agent of the outstanding amount of such loans as of
the last day of the immediately preceding month and indicating any loans made
and payments received during the immediately preceding month, (B) the
Indebtedness arising pursuant to any such loan shall not be evidenced by a
promissory note or other instrument, unless the single original of such note or
other instrument is promptly delivered to Agent upon its request to hold as part
of the Collateral, with such endorsement and/or assignment by the payee of such
note or other instrument as Agent may require, (C) as of the date of any such
loan and after giving effect thereto, the Borrower or Guarantor making such loan
shall be Solvent, and (D) as of the date of any such loan and after giving
effect thereto, no Default or Event of Default shall exist or have occurred and
be continuing,
 

 
93

--------------------------------------------------------------------------------

 

(ii)           as to loans by a Guarantor to a Borrower, (A) the Indebtedness
arising pursuant to such loan shall be subject to, and subordinate in right of
payment to, the right of Agent and Lenders to receive the prior final payment
and satisfaction in full of all of the Obligations on terms and conditions
acceptable to Agent, (B) promptly upon Agent’s request, Agent shall have
received a subordination agreement, in form and substance satisfactory to Agent,
providing for the terms of the subordination in right of payment of such
Indebtedness of such Borrower to the prior final payment and satisfaction in
full of all of the Obligations, duly authorized, executed and delivered by such
Guarantor and such Borrower, and (C) such Borrower shall not, directly or
indirectly make, or be required to make, any payments in respect of such
Indebtedness prior to the end of the then current term of this Agreement;
 
(iii)           as to loans by a Borrower to a Guarantor or another Borrower, as
of the date of any such loan and after giving effect thereto, (A) with respect
to any such loans, the Global Excess Availability shall be not less than
$2,000,000 and (B) the aggregate principal amount of all Loans by Borrowers to
any Guarantor shall not exceed, at any one time outstanding, $50,000 and to all
Guarantors shall not exceed, at any one time outstanding, $100,000; and
 
(h)           the loans and advances set forth on Schedule 9.10 to the
Information Certificate; provided, that, as to such loans and advances,
Borrowers and Guarantors shall not, directly or indirectly, amend, modify, alter
or change the terms of such loans and advances or any agreement, document or
instrument related thereto and Borrowers and Guarantors shall furnish to Agent
all notices or demands in connection with such loans and advances either
received by any Borrower or Guarantor or on its behalf, promptly after the
receipt thereof, or sent by any Borrower or Guarantor or on its behalf,
concurrently with the sending thereof, as the case may be.
 
9.11           Dividends and Redemptions.  Each Borrower and Guarantor shall
not, directly or indirectly, declare or pay any dividends on account of any
shares of class of any Capital Stock of such Borrower or Guarantor now or
hereafter outstanding, or set aside or otherwise deposit or invest any sums for
such purpose, or redeem, retire, defease, purchase or otherwise acquire any
shares of any class of Capital Stock (or set aside or otherwise deposit or
invest any sums for such purpose) for any consideration or apply or set apart
any sum, or make any other distribution (by reduction of capital or otherwise)
in respect of any such shares or agree to do any of the foregoing; except, that:
 
(a)           any Borrower or Guarantor may declare and pay such dividends or
redeem, retire, defease, purchase or otherwise acquire any shares of any class
of Capital Stock for consideration in the form of shares of common stock (so
long as after giving effect thereto no Change of Control or other Default or
Event of Default shall exist or occur);
 
(b)           Borrowers and Guarantors may pay dividends to the extent permitted
in Section 9.12 below;
 

 
94

--------------------------------------------------------------------------------

 

(c)           any Subsidiary of a Borrower or Guarantor may pay dividends to a
Borrower;
 
(d)           Borrowers and Guarantors may repurchase Capital Stock consisting
of common stock held by employees pursuant to any employee stock ownership plan
thereof upon the termination, retirement or death of any such employee in
accordance with the provisions of such plan; provided, that, as to any such
repurchase, each of the following conditions is satisfied: (i) as of the date of
the payment for such repurchase and after giving effect thereto, no Default or
Event of Default shall exist or have occurred and be continuing, (ii) such
repurchase shall be paid with funds legally available therefor, (iii) such
repurchase shall not violate any law or regulation or the terms of any
indenture, agreement or undertaking to which such Borrower or Guarantor is a
party or by which such Borrower or Guarantor or its or their property are bound,
and (iv) the aggregate amount of all payments for such repurchases in any
calendar year shall not exceed $100,000.
 
9.12           Transactions with Affiliates.  Each Borrower and Guarantor shall
not, directly or indirectly:
 
(a)           purchase, acquire or lease any property from, or sell, transfer or
lease any property to, any officer, director or other Affiliate of such Borrower
or Guarantor, except in the ordinary course of and pursuant to the reasonable
requirements of such Borrower’s or Guarantor’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Borrower or Guarantor
than such Borrower or Guarantor would obtain in a comparable arm’s length
transaction with an unaffiliated person; provided, that, in connection with the
sale of Inventory in the ordinary course as permitted hereunder by a Borrower or
Guarantor to the Belgian Tape Division and by a Borrower or Guarantor to any
Affiliate that is not organized under the laws of the United States or Canada
(individually, a “Foreign Affiliate”; collectively, “Foreign Affiliates”), (i)
the maximum amount due and owing from the Belgian Tape Division to Borrowers and
Guarantors (which, as of the date hereof, is approximately $9,265,000),
increased by the value of transfers of Inventory to the Belgian Tape Division by
Borrowers and Guarantors at standard manufacturing cost, and reduced by
transfers of cash from the Belgian Tape Division to Borrowers and Guarantors,
shall not exceed $10,000,000 at any given time, and (ii) the amount due and
owing from Far East to Borrowers and Guarantors (which, as of the date hereof,
is approximately $2,000), increased by the value of transfers of Inventory to
Far East by Borrowers and Guarantors at standard manufacturing cost, and reduced
by transfers of cash from Far East to Borrowers and Guarantors, shall not exceed
$500,000] at any given time;
 
(b)           so long as a Borrower or Guarantor is treated as a flow-through
entity for tax purposes, such Borrower or Guarantor may distribute to the
Parent, to the extent actually payable by Parent to the applicable taxing
authority, with respect to each taxable year an aggregate amount equal to the
product of (i) the maximum combined federal and state income tax rate applicable
to corporations doing business in the state to which Parent allocates at least
ten (10%) percent of its taxable income and which has the highest such rate (or
the state in which Parent or Holdings allocates more income than any other
state, if it does not allocate at least ten (10%) percent of its taxable income
to any state) multiplied by (ii) the excess of the taxable income of Parent for
such taxable year over the taxable losses of the Parent for all prior taxable
years that have not previously been used to reduce taxable income pursuant to
this clause (b); or
 

 
95

--------------------------------------------------------------------------------

 

(c)           make any payments (whether by dividend, loan or otherwise) of
management, consulting or other fees for management or similar services, or of
any Indebtedness owing to any officer, employee, shareholder, director or any
other Affiliate of such Borrower or Guarantor, except (i) reasonable
compensation to officers, employees and directors for services rendered to such
Borrower or Guarantor in the ordinary course of business, and (ii) payments by
any such Borrower or Guarantor to Parent for actual and necessary reasonable
out-of-pocket legal and accounting, insurance, marketing, payroll and similar
types of services paid for by Parent on behalf of such Borrower or Guarantor, in
the ordinary course of their respective businesses or as the same may be
directly attributable to such Borrower or Guarantor and for the payment of taxes
by or on behalf of Parent.
 
9.13           Compliance with ERISA.
 
(a)           Except as could not reasonably be expected to have a Material
Adverse Effect, each Borrower and Guarantor shall, and shall cause each of its
ERISA Affiliates, to:  (i) maintain each Plan in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal and
State law; (ii) cause each Plan which is qualified under Section 401(a) of the
Code to maintain such qualification; (iii) not terminate any of such Plans so as
to incur any material liability to the Pension Benefit Guaranty Corporation;
(iv) not allow or suffer to exist any prohibited transaction involving any of
such Plans or any trust created thereunder which would subject such Borrower,
Guarantor or such ERISA Affiliate to a material tax or penalty or other
liability on prohibited transactions imposed under Section 4975 of the Code or
ERISA; (v) make all required contributions to any Plan which it is obligated to
pay under Section 302 of ERISA, Section 412 of the Code or the terms of such
Plan; (vi) not allow or suffer to exist any accumulated funding deficiency,
whether or not waived, with respect to any such Plan; or (vii) allow or suffer
to exist any occurrence of a reportable event or any other event or condition
which presents a material risk of termination by the Pension Benefit Guaranty
Corporation of any such Plan that is a single employer plan, which termination
could result in any material liability to the Pension Benefit Guaranty
Corporation.
 
(b)           Each Borrower and Guarantor shall (i) cause the Canadian Pension
Plans to be administered in accordance with the requirements of the applicable
pension plan texts, funding agreements, the Income Tax Act (Canada) and
applicable provincial pension benefits legislation, (ii) deliver to Agent an
undertaking of the funding agent for such Canadian Pension Plan stating that the
funding agent will notify Agent within seven (7) days of the failure of any
Borrower or US Guarantor to make any required contribution to each Canadian
Pension Plan, (iii) not accept payment of any amount from any Canadian Pension
Plan (other than amounts on account of expenses reasonably incurred in
connection with the operations of such Canadian Pension Plan) without the prior
written consent of Agent, (iv) not terminate, or cause to be terminated, any
Canadian Pension Plan, if such plan would have a solvency deficiency on
termination, (v) shall promptly provide Agent with any documentation relating to
the Canadian Pension Plans as Agent may reasonably request, and (vi) shall
notify Agent within thirty (30) days of (A) a material increase in the
liabilities of any Canadian Pension Plan, (B) the establishment of a new
registered pension plan or (C) the commencement of payments of contributions to
any Canadian Pension Plan to which any Borrower or Guarantor had not previously
been paying or contributing.
 

 
96

--------------------------------------------------------------------------------

 

9.14           End of Fiscal Years; Fiscal Quarters.  Each Borrower and
Guarantor shall, for financial reporting purposes, cause its, and each of its
Subsidiaries (a) fiscal years to end on the Saturday closest to the 31st day of
December of each year, and (b) fiscal quarters to end on the last day of the
thirteenth (13th) week following the end of the immediately preceding fiscal
quarter; provided, that, the end of the fourth fiscal quarter shall be on the
last day of the fourteenth (14th) week following the end of the third fiscal
quarter whenever necessary to have the fourth fiscal quarter end on the Saturday
closest to December 31 of each year.
 
9.15           Change in Business.  Each Borrower and Guarantor shall not engage
in any business other than the business of such Borrower or Guarantor on the
date hereof and any business reasonably related, ancillary or complimentary to
the business in which such Borrower or Guarantor is engaged on the date hereof.
 
9.16           Limitation of Restrictions Affecting Subsidiaries.  Each Borrower
and Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make loans or
advances to such Borrower or Guarantor or any Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; or (d) create, incur,
assume or suffer to exist any lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement, (iii)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of such Borrower or Guarantor or any Subsidiary of such
Borrower or Guarantor, (iv) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor, (v) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, and (vi)
the extension or continuation of contractual obligations in existence on the
date hereof; provided, that, any such encumbrances or restrictions contained in
such extension or continuation are no less favorable to Agent and Lenders than
those encumbrances and restrictions under or pursuant to the contractual
obligations so extended or continued.
 
9.17           Financial Covenants.
 
(a)           Fixed Charge Coverage Ratio.  As of the end of each month,
commencing August, 31, 2009, Borrowers and Guarantors shall maintain, on a
consolidated basis, a Fixed Charge Coverage Ratio of not less than the ratio set
forth below for each respective period as set forth below:
 

 
97

--------------------------------------------------------------------------------

 



Period
Ratio
   
for the two (2) month period ending August 31, 2009
0.8:1.0
   
for the three (3) month period ending September 30, 2009
0.8:1.0
   
for the four (4) month period ending October 31, 2009
1.0:1.0
   
for the five (5) month period ending November 30, 2009
1.0:1.0
   
for the six (6) month period ending December 31, 2009
1.0:1.0
   
for the seven (7) month period ending January 31, 2009
1.0:1.0
   
for the eight (8) consecutive month period ending February 28, 2010
1.0:1.0
   
for the nine (9) consecutive month period ending March 31, 2010
1.0:1.0
   
for the ten (10) consecutive month period ending April 30, 2010
1.0:1.0
   
for the eleven (11) consecutive month period ending May 31, 2010
1.0:1.0
   
for the twelve (12) consecutive month period ending June 30, 2010 and as of the
end of each month thereafter (calculated on a trailing twelve (12) consecutive
month basis)
1.0:1.0



(b)           Minimum EBITDA.  As of the end of each month, commencing August
31, 2009, Borrowers and Guarantors shall maintain, on a consolidated basis,
EBITDA of not less than the amount set forth below for each respective period as
set forth below:
 
Period
Minimum EBITDA
   
for the two (2) month period ending August 31, 2009
$1,114,000
   
for the three (3) month period ending September 30, 2009
$1,690,000
   
for the four (4) month period ending October 31, 2009
$2,646,000
   
for the five (5) month period ending November 30, 2009
$3,330,000
   
for the six (6) month period ending December 31, 2009
$3,514,000


 
98

--------------------------------------------------------------------------------

 



Period
Minimum EBITDA
   
for the seven (7) month period ending January 31, 2009
$3,400,000
   
for the eight (8) consecutive month period ending February 28, 2010
$3,688,000
   
for the nine (9) consecutive month period ending March 31, 2010
$4,203,000
   
for the ten (10) consecutive month period ending April 30, 2010
$4,497,000
   
for the eleven (11) consecutive month period ending May 31, 2010
$5,023,000
   
for the twelve (12) consecutive month period ending June 30, 2010
$5,410,000
   
for the twelve (12) consecutive month period ending July 31, 2010
$5,462,000
   
for the twelve (12) consecutive month period ending August 31, 2010
$5,475,000
   
for the twelve (12) consecutive month period ending September 30, 2010
$5,566,000
   
for the twelve (12) consecutive month period ending October 31, 2010
$5,386,000
   
for the twelve (12) consecutive month period ending November 30, 2010
$5,469,000
   
for the twelve (12) consecutive month period ending December 31, 2010
$5,116,000
   
for the twelve (12) consecutive month period ending January 31, 2011
$5,234,000
   
for the twelve (12) consecutive month period ending February 28, 2011
$5,414,000
   
for the twelve (12) consecutive month period ending March 31, 2011
$5,592,000
   
for the twelve (12) consecutive month period ending April 30, 2011
$5,782,000
   
for the twelve (12) consecutive month period ending May 31, 2011
$5,936,000
   
for the twelve (12) consecutive month period ending June 30, 2011
$6,138,000


 
99

--------------------------------------------------------------------------------

 



Period
Minimum EBITDA
   
for the twelve (12) consecutive month period ending July 31, 2011
$6,295,000
   
for the twelve (12) consecutive month period ending August 31, 2011
$6,458,000
   
for the twelve (12) consecutive month period ending September 30, 2011
$6,850,000
   
for the twelve (12) consecutive month period ending October 31, 2011
$7,066,000
   
for the twelve (12) consecutive month period ending November 30, 2011
$7,282,000
   
for the twelve (12) consecutive month period ending December 31, 2011
$7,532,000
   
for the twelve (12) consecutive month period ending January 31, 2012
$7,397,000
   
for the twelve (12) consecutive month period ending February 28, 2012
$7,158,000
   
for the twelve (12) consecutive month period ending March 31, 2012
$6,784,000
   
for the twelve (12) consecutive month period ending April 30, 2012
$6,517,000
   
for the twelve (12) consecutive month period ending May 31, 2012
$6,217,000
   
for the twelve (12) consecutive month period ending June 30, 2012
$5,871,000



9.18           License Agreements.
 
(a)           Each Borrower and Guarantor shall (i) promptly and faithfully
observe and perform all of the material terms, covenants, conditions and
provisions of the material License Agreements to which it is a party to be
observed and performed by it, at the times set forth therein, if any, (ii) not
do, permit, suffer or refrain from doing anything that could reasonably be
expected to result in a default under or breach of any of the terms of any
material License Agreement, (iii) not cancel, surrender, modify, amend, waive or
release any material License Agreement in any material respect or any term,
provision or right of the licensee thereunder in any material respect, or
consent to or permit to occur any of the foregoing; except, that, subject to
Section 9.18(b) below, such Borrower or Guarantor may cancel, surrender or
release any material License Agreement in the ordinary course of the business of
such Borrower or Guarantor; provided, that, such Borrower or Guarantor (as the
case may be) shall give Agent not less than thirty (30) days prior written
notice of its intention to so cancel, surrender and release any such material
License Agreement, (iv) give
 

 
100

--------------------------------------------------------------------------------

 

Agent prompt written notice of any material License Agreement entered into by
such Borrower or Guarantor after the date hereof, together with a true, correct
and complete copy thereof and such other information with respect thereto as
Agent may request, (v) give Agent prompt written notice of any material breach
of any obligation, or any default, by any party under any material License
Agreement, and deliver to Agent (promptly upon the receipt thereof by such
Borrower or Guarantor in the case of a notice to such Borrower or Guarantor and
concurrently with the sending thereof in the case of a notice from such Borrower
or Guarantor) a copy of each notice of default and every other notice and other
communication received or delivered by such Borrower or Guarantor in connection
with any material License Agreement which relates to the right of such Borrower
or Guarantor to continue to use the property subject to such License Agreement,
and (vi) furnish to Agent, promptly upon the request of Agent, such information
and evidence as Agent may reasonably require from time to time concerning the
observance, performance and compliance by such Borrower or Guarantor or the
other party or parties thereto with the material terms, covenants or provisions
of any material License Agreement.
 
(b)           Each Borrower and Guarantor will either exercise any option to
renew or extend the term of each material License Agreement to which it is a
party in such manner as will cause the term of such material License Agreement
to be effectively renewed or extended for the period provided by such option and
give prompt written notice thereof to Agent or give Agent prior written notice
that such Borrower or Guarantor does not intend to renew or extend the term of
any such material License Agreement or that the term thereof shall otherwise be
expiring, not less than sixty (60) days prior to the date of any such
non-renewal or expiration.  In the event of the failure of such Borrower or
Guarantor to extend or renew any material License Agreement to which it is a
party, Agent shall have, and is hereby granted, the irrevocable right and
authority, at its option, to renew or extend the term of such material License
Agreement, whether in its own name and behalf, or in the name and behalf of a
designee or nominee of Agent or in the name and behalf of such Borrower or
Guarantor, as Agent shall determine at any time that an Event of Default shall
exist or have occurred and be continuing.  Agent may, but shall not be required
to, perform any or all of such obligations of such Borrower or Guarantor under
any of the License Agreements, including, but not limited to, the payment of any
or all sums due from such Borrower or Guarantor thereunder.  Any sums so paid by
Agent shall constitute part of the Obligations.
 
9.19           Foreign Assets Control Regulations, Etc.  None of the requesting
or borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit or the use of the proceeds of any thereof will violate the
Trading With the Enemy Act (50 USC §1 et seq., as amended) (the “Trading With
the Enemy Act”) or any of the foreign assets control regulations of the United
States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) (the
“Foreign Assets Control Regulations”) or any enabling legislation or executive
order relating thereto (including, but not limited to (a) Executive order 13224
of September 21, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (b) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56).  None of Borrowers or any of their Subsidiaries or
other Affiliates is or will become a “blocked person” as described in the
Executive Order, the Trading with the Enemy Act or the Foreign Assets Control
Regulations or  engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
 

 
101

--------------------------------------------------------------------------------

 

9.20           Costs and Expenses.  Borrowers and Guarantors shall pay to Agent
on demand all reasonable costs, expenses, filing fees and taxes paid or payable
in connection with the preparation, negotiation, execution, delivery, recording,
syndication, administration, collection, liquidation, enforcement and defense of
the Obligations, Agent’s rights in the Collateral, this Agreement, the other
Financing Agreements and all other documents related hereto or thereto,
including any amendments, supplements or consents which may hereafter be
contemplated (whether or not executed) or entered into in respect hereof and
thereof, including:  (a) all costs and expenses of filing or recording
(including UCC or PPSA financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) reasonable costs and expenses and fees for insurance premiums, environmental
audits, title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees.  and search fees, costs and expenses of remitting
loan proceeds, collecting checks and other items of payment, and establishing
and maintaining the Blocked Accounts, together with Agent’s customary charges
and fees with respect thereto; (c) customary charges, fees or expenses charged
by any bank or issuer in connection with the Letter of Credit Obligations; (d)
reasonable costs and expenses of preserving and protecting the Collateral; (e)
reasonable costs and expenses paid or incurred in connection with obtaining
payment of the Obligations, enforcing the security interests and liens of Agent
in the Collateral, selling or otherwise realizing upon the Collateral, and
otherwise enforcing the provisions of this Agreement and the other Financing
Agreements or defending any claims made or threatened against Agent or any
Lender arising out of the transactions contemplated hereby and thereby
(including preparations for and consultations concerning any such matters); (f)
all reasonable out-of-pocket expenses and costs heretofore and from time to time
hereafter incurred by Agent during the course of periodic field examinations of
the Collateral and such Borrower’s or Guarantor’s operations, plus a per diem
charge at Agent’s then standard rate for Agent’s examiners in the field and
office (which rate as of the date hereof is $950 per person per day); (g) any
VAT incurred by Agent or any Lender; and (h) the reasonable fees and
disbursements of counsel (including legal assistants) to Agent in connection
with any of the foregoing.
 
9.21           Applications under Insolvency Statutes.  Each Borrower and
Guarantor acknowledges that its business and financial relationships with Agent
and Lenders are unique from its relationship with any other of its creditors,
and agrees that it shall not file any plan of arrangement under the Companies’
Creditors Arrangement Act (Canada) or make any proposal under the Bankruptcy and
Insolvency Act (Canada) which provides for, or would permit directly or
indirectly, Agent or any Lender to be classified with any other creditor as an
“affected” creditor for purposes of such plan or proposal or otherwise.
 
9.22           After Acquired Real Property.  If any Borrower or Guarantor
hereafter acquires any Real Property, fixtures or any other property that is of
the kind or nature described in the Mortgages and such Real Property, fixtures
or other property is adjacent to, contiguous with or necessary or related to or
used in connection with any Real Property then subject to a Mortgage, or if such
Real Property is not adjacent to, contiguous with or related to or used in
connection with such Real Property, then if such Real Property, fixtures or
other property at any location (or series of adjacent, contiguous or related
locations, and regardless of the number of parcels) has a fair market value in
an amount equal to or greater than $250,000 (or if a Default or Event of Default
exists, then regardless of the fair market value of such assets), without
limiting any other rights of Agent or any Lender, or duties or obligations of
any Borrower or Guarantor, promptly upon Agent’s request, such Borrower or
Guarantor shall execute and deliver to Agent a mortgage, deed of trust or deed
to secure debt, as
 

 
102

--------------------------------------------------------------------------------

 

Agent may determine, in form and substance substantially similar to the
Mortgages and as to any provisions relating to specific state laws satisfactory
to Agent and in form appropriate for recording in the real estate records of the
jurisdiction in which such Real Property or other property is located granting
to Agent a first and only lien and mortgage on and security interest in such
Real Property, fixtures or other property (except as such Borrower or Guarantor
would otherwise be permitted to incur hereunder or under the Mortgages or as
otherwise consented to in writing by Agent) and such other agreements, documents
and instruments as Agent may require in connection therewith.
 
9.23           Further Assurances.  At the request of Agent at any time and from
time to time, Borrowers and Guarantors shall, at their expense, duly execute and
deliver, or cause to be duly executed and delivered, such further agreements,
documents and instruments, and do or cause to be done such further acts as may
be necessary or proper to evidence, perfect, maintain and enforce the security
interests and the priority thereof in the Collateral and to otherwise effectuate
the provisions or purposes of this Agreement or any of the other Financing
Agreements.  Agent may at any time and from time to time request a certificate
from an officer of any Borrower or Guarantor representing that all conditions
precedent to the making of Loans and providing Letters of Credit contained
herein are satisfied.  In the event of such request by Agent, Agent and Lenders
may, at Agent’s option, cease to make any further Loans or provide any further
Letters of Credit until Agent has received such certificate and, in addition,
Agent has determined that such conditions are satisfied.
 
SECTION 10.  EVENTS OF DEFAULT AND REMEDIES

 
10.1           Events of Default.  The occurrence or existence of any one or
more of the following events are referred to herein individually as an “Event of
Default”, and collectively as “Events of Default”:
 
(a)           (i) any Borrower fails to pay any of the Obligations when due or
(ii) any Borrower or Guarantor fails to perform any of the covenants contained
in Sections 9.2, 9.3, 9.4, 9.6, 9.8, 9.13, 9.14, 9.15, and 9.16 of this
Agreement and such failure shall continue for thirty (30) days; provided, that,
such thirty (30) day period shall not apply in the case of: (A) any failure to
observe any such covenant which is not capable of being cured at all or within
such thirty (30) day period or which has been the subject of a prior failure
within a six (6) month period or (B) an intentional breach by any Borrower or
Guarantor of any such covenant or (iii) any Borrower or Guarantor fails to
perform any of the terms, covenants, conditions or provisions contained in this
Agreement or any of the other Financing Agreements other than those described in
Sections 10.1(a)(i) and 10.1(a)(ii) above and such failure shall continue for
five (5) days; provided, that, such five (5) day period shall not apply in the
case of: (A) any failure to observe any such covenant which is not capable of
being cured at all or within such five (5) day period or which has been the
subject of a prior failure within a six (6) month period or (B) an intentional
breach by any Borrower or Guarantor of any such term, covenant, condition or
provision;
 
(b)           any representation, warranty or statement of fact made by any
Borrower or Guarantor to Agent in this Agreement, the other Financing Agreements
or any other written agreement, schedule, confirmatory assignment or otherwise
shall when made or deemed made be false or misleading in any material respect;
 

 
103

--------------------------------------------------------------------------------

 

(c)           any Guarantor revokes or terminates or purports to revoke or
terminate or fails to perform any of the terms, covenants, conditions or
provisions of any guarantee, endorsement or other agreement of such party in
favor of Agent or any Lender;
 
(d)           any judgment for the payment of money is rendered against any
Borrower or Guarantor in excess of $100,000 in any one case or in excess of
$250,000 in the aggregate (to the extent not covered by insurance where the
insurer has assumed responsibility in writing for such judgment) and shall
remain undischarged or unvacated for a period in excess of thirty (30) days or
execution shall at any time not be effectively stayed, or any judgment other
than for the payment of money, or injunction, attachment, garnishment or
execution is rendered against any Borrower or Guarantor or any of the Collateral
having a value in excess of $100,000;
 
(e)           any Borrower or Guarantor, which is a partnership, limited
liability company, limited partnership or a corporation, dissolves or suspends
or discontinues doing business;
 
(f)           any Borrower or Guarantor makes an assignment for the benefit of
creditors;
 
(g)           a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or a petition, case, application or
proceeding under any bankruptcy or insolvency laws of Canada (including the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act (Canada)) or under any insolvency, reorganization, receivership,
readjustment of debt, dissolution or liquidation law or statute of any
jurisdiction now or hereafter in effect (whether at law or in equity) is filed
against any Borrower or Obligor or all or any part of its properties and such
petition, case, application or proceeding is not dismissed within sixty (60)
days after the date of its filing or any Borrower or Obligor shall file any
answer admitting or not contesting such petition, case, application or
proceeding or indicates its consent to, acquiescence in or approval of, any such
action or proceeding or the relief requested is granted sooner;
 
(h)           (i)  a case or proceeding under the bankruptcy laws of the United
States of America now or hereafter in effect or under any insolvency,
reorganization, receivership, readjustment of debt, dissolution or liquidation
law or statute of any jurisdiction now or hereafter in effect (whether at a law
or equity) is filed by any Borrower or Obligor or for all or any part of its
property or (ii) a petition, case, application or proceeding under any
bankruptcy or insolvency laws of Canada (including the Bankruptcy and Insolvency
Act (Canada) and the Companies’ Creditors Arrangement Act (Canada)), or any
similar law now or hereafter in effect in any jurisdiction or under any
insolvency, arrangement, reorganization, moratorium, administration,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed, taken or commenced after the date hereof by any Borrower or Obligor or
for all or any part of its property, including, without limitation, if any
Borrower or Obligor shall:  (A) apply for, request or consent to the appointment
of a receiver, administrative receiver, receiver and manager, examiner, judicial
custodian, trustee, liquidator, official manager, administrator, controller or
any other similar official of it or of all or a substantial part of its property
and assets, (B) be generally unable, or admit in writing its inability, to pay
its debts as they become due, (C) make a general assignment for the benefit of
creditors, (D) file a voluntary petition or assignment in bankruptcy or a
proposal seeking a reorganization, compromise, moratorium or arrangement with
its creditors, (E) take advantage of any insolvency or other similar law
pertaining to arrangements, moratoriums, compromises or reorganizations, or
admit the material allegations of a petition or application filed in respect of
it in any bankruptcy, reorganization or insolvency proceeding, or (F) take any
corporate action for the purpose of effecting any of the foregoing;
 

 
104

--------------------------------------------------------------------------------

 

(i)           any material provision hereof or of any of the other Financing
Agreements shall for any reason cease to be valid, binding and enforceable with
respect to any party hereto or thereto (other than Agent) in accordance with its
terms, or any such party shall challenge the enforceability hereof or thereof,
or shall assert in writing, or take any action or fail to take any action based
on the assertion that any provision hereof or of any of the other Financing
Agreements has ceased to be or is otherwise not valid, binding or enforceable in
accordance with its terms, or any security interest provided for herein or in
any of the other Financing Agreements shall cease to be a valid and perfected
first priority security interest in any of the Collateral purported to be
subject thereto (except as otherwise permitted herein or therein);
 
(j)           any (i)(A) Termination Event under or in respect of any of the
Faunus Factoring Documents or (B) default of any Borrower or Obligor in respect
of any Indebtedness (other than Indebtedness owing to Agent and Lenders
hereunder or under the Faunus Factoring Documents) in any case in an amount in
excess of $250,000, in the case of clauses (A) or (B) which Termination Event
and/or default continues for more than the applicable cure period, if any, with
respect thereto and/or is not waived in writing by the other parties thereto, or
(ii) default by any Borrower or Obligor under any Material Contract, which
default continues for more than the applicable cure period, if any, with respect
thereto and/or is not waived in writing by the other parties thereto;
 
(k)           an ERISA Event shall occur which results in or could reasonably be
expected to result in liability of any Borrower in an aggregate amount in excess
of $100,000;
 
(l)           any Change of Control;
 
(m)           the indictment by any Governmental Authority, or as Agent may
reasonably and in good faith determine, the threatened indictment by any
Governmental Authority of any Borrower or Guarantor of which any Borrower,
Guarantor or Agent receives notice, in either case, as to which there is a
reasonable possibility of an adverse determination, in the good faith
determination of Agent, under any criminal statute, or commencement or
threatened commencement of criminal or civil proceedings against such Borrower
or Guarantor, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture of (i) any of the Collateral having a
value in excess of $50,000 or (ii) any other property of any Borrower or
Guarantor which is necessary or material to the conduct of its business;
 
(n)           there shall occur a Material Adverse Effect;
 
(o)           a requirement from the Minister of National Revenue for payment
pursuant to Section 224, or any successor section, of the Income Tax Act
(Canada) or Section 317, or any successor section, of the Excise Tax Act
(Canada), or any comparable provisions of similar legislation shall have been
received by Agent or any Lender or any other Person in respect of any Borrower
or is otherwise issued in respect of any Borrower involving an amount in excess
of the US Dollar Equivalent of $250,000; or
 
(p)           there shall be an event of default under any of the other
Financing Agreements.
 

 
105

--------------------------------------------------------------------------------

 

10.2           Remedies.
 
(a)           At any time an Event of Default exists or has occurred and is
continuing, Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC, the PPSA and other
applicable law, all of which rights and remedies may be exercised without notice
to or consent by any Borrower or Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law.  All rights,
remedies and powers granted to Agent and Lenders hereunder, under any of the
other Financing Agreements, the UCC, the PPSA or other applicable law, are
cumulative, not exclusive and enforceable, in Agent’s discretion, alternatively,
successively, or concurrently on any one or more occasions, and shall include,
without limitation, the right to apply to a court of equity for an injunction to
restrain a breach or threatened breach by any Borrower or Obligor of this
Agreement or any of the other Financing Agreements.  Subject to Section 12
hereof, Agent may, and at the direction of the Required Lenders shall, at any
time or times, proceed directly against any Borrower or Obligor to collect the
Obligations without prior recourse to the Collateral.
 
(b)           Without limiting the generality of the foregoing, at any time an
Event of Default exists or has occurred and is continuing, Agent may, at its
option and shall upon the direction of the Required Lenders, (i) upon notice to
Administrative Borrower, accelerate the payment of all Obligations and demand
immediate payment thereof to Agent for itself and the benefit of Lenders
(provided, that, upon the occurrence of any Event of Default described in
Sections 10.1(g) and 10.1(h), all Obligations shall automatically become
immediately due and payable), and (ii) terminate the Commitments and this
Agreement (provided, that, upon the occurrence of any Event of Default described
in Sections 10.1(g) and 10.1(h), the Commitments and any other obligation of the
Agent or a Lender hereunder shall automatically terminate).
 
(c)           Without limiting the foregoing, at any time an Event of Default
exists or has occurred and is continuing, Agent may, in its discretion (i) with
or without judicial process or the aid or assistance of others, enter upon any
premises on or in which any of the Collateral may be located and take possession
of the Collateral or complete processing, manufacturing and repair of all or any
portion of the Collateral, (ii) require any Borrower or Guarantor, at Borrowers’
expense, to assemble and make available to Agent any part or all of the
Collateral at any place and time designated by Agent, (iii) collect, foreclose,
receive, appropriate, setoff and realize upon any and all Collateral, (iv)
remove any or all of the Collateral from any premises on or in which the same
may be located for the purpose of effecting the sale, foreclosure or other
disposition thereof or for any other purpose, (v) sell, lease, transfer, assign,
deliver or otherwise dispose of any and all Collateral (including entering into
contracts with respect thereto, public or private sales at any exchange,
broker’s board, at any office of Agent or elsewhere) at such prices or terms as
Agent may deem reasonable, for cash, upon credit or for future delivery, with
the Agent having the right to purchase the whole or any part of the Collateral
at any such public sale, all of the foregoing being free from any right or
equity of redemption of any Borrower or Guarantor, which right or equity of
redemption is hereby expressly waived and released by Borrowers and Guarantors
and/or (vi) terminate this Agreement.  If any of the Collateral is sold or
leased by Agent upon credit terms or for future delivery, the Obligations shall
not be reduced as a result thereof until payment therefor is finally collected
by Agent.  If notice of disposition of Collateral is required by law, ten (10)
days prior notice by Agent to Administrative Borrower designating the time and
place of any public sale or the time after which any private sale or other
intended disposition of Collateral is to be made, shall be
 

 
106

--------------------------------------------------------------------------------

 

deemed to be reasonable notice thereof and Borrowers and Guarantors waive any
other notice.  In the event Agent institutes an action to recover any Collateral
or seeks recovery of any Collateral by way of prejudgment remedy, each Borrower
and Guarantor waives the posting of any bond which might otherwise be required.
At any time an Event of Default exists or has occurred and is continuing, upon
Agent’s request, Borrowers will either, as Agent shall specify, furnish cash
collateral to Issuing Bank to be used to secure and fund the reimbursement
obligations to Issuing Bank in connection with any Letter of Credit Obligations
or furnish cash collateral to Agent for the Letter of Credit Obligations.  Such
cash collateral shall be in the amount equal to one hundred five (105%) percent
of the amount of the Letter of Credit Obligations plus the amount of any fees
and expenses payable in connection therewith through the end of the latest
expiration date of the Letters of Credit giving rise to such Letter of Credit
Obligations.
 
(d)           At any time or times that an Event of Default exists or has
occurred and is continuing, Agent may, in its discretion, enforce the rights of
any Borrower or Guarantor against any account debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables.  Without
limiting the generality of the foregoing, Agent may, in its discretion, at such
time or times (i) notify any or all account debtors, secondary obligors or other
obligors in respect thereof that the Receivables have been assigned to Agent and
that Agent has a security interest therein and Agent may direct any or all
account debtors, secondary obligors and other obligors to make payment of
Receivables directly to Agent, (ii) extend the time of payment of, compromise,
settle or adjust for cash, credit, return of merchandise or otherwise, and upon
any terms or conditions, any and all Receivables or other obligations included
in the Collateral and thereby discharge or release the account debtor or any
secondary obligors or other obligors in respect thereof without affecting any of
the Obligations, (iii) demand, collect or enforce payment of any Receivables or
such other obligations, but without any duty to do so, and Agent and Lenders
shall not be liable for any failure to collect or enforce the payment thereof
nor for the negligence of its agents or attorneys with respect thereto and (iv)
take whatever other action Agent may deem necessary or desirable for the
protection of its interests and the interests of Lenders.  At any time that an
Event of Default exists or has occurred and is continuing, at Agent’s request,
all invoices and statements sent to any account debtor shall state that the
Accounts and such other obligations have been assigned to Agent and are payable
directly and only to Agent and Borrowers and Guarantors shall deliver to Agent
such originals of documents evidencing the sale and delivery of goods or the
performance of services giving rise to any Accounts as Agent may require.  In
the event any account debtor returns Inventory when an Event of Default exists
or has occurred and is continuing, Borrowers shall, upon Agent’s request, hold
the returned Inventory in trust for Agent, segregate all returned Inventory from
all of its other property, dispose of the returned Inventory solely according to
Agent’s instructions, and not issue any credits, discounts or allowances with
respect thereto without Agent’s prior written consent.
 
(e)           To the extent that applicable law imposes duties on Agent or any
Lender to exercise remedies in a commercially reasonable manner (which duties
cannot be waived under such law), each Borrower and Guarantor acknowledges and
agrees that it is not commercially unreasonable for Agent or any Lender (i) to
fail to incur expenses reasonably deemed significant by Agent or any Lender to
prepare Collateral for disposition or otherwise to complete raw material or work
in process into finished goods or other finished products for disposition, (ii)
to fail to obtain
 

 
107

--------------------------------------------------------------------------------

 

third party consents for access to Collateral to be disposed of, or to obtain
or, if not required by other law, to fail to obtain consents of any Governmental
Authority or other third party for the collection or disposition of Collateral
to be collected or disposed of, (iii) to fail to exercise collection remedies
against account debtors, secondary obligors or other persons obligated on
Collateral or to remove liens or encumbrances on or any adverse claims against
Collateral, (iv) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (v) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (vi) to contact other persons,
whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral, (vii)
to hire one or more professional auctioneers to assist in the disposition of
Collateral, whether or not the collateral is of a specialized nature, (viii) to
dispose of Collateral by utilizing Internet sites that provide for the auction
of assets of the types included in the Collateral or that have the reasonable
capability of doing so, or that match buyers and sellers of assets, (ix) to
dispose of assets in wholesale rather than retail markets, (x) to disclaim
disposition warranties, (xi) to purchase insurance or credit enhancements to
insure Agent or Lenders against risks of loss, collection or disposition of
Collateral or to provide to Agent or Lenders a guaranteed return from the
collection or disposition of Collateral, or (xii) to the extent deemed
appropriate by Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist Agent in the collection
or disposition of any of the Collateral. Each Borrower and Guarantor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Agent or any Lender would not be
commercially unreasonable in the exercise by Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Agent or any
Lender shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section. Without limitation of the foregoing, nothing
contained in this Section shall be construed to grant any rights to any Borrower
or Guarantor or to impose any duties on Agent or Lenders that would not have
been granted or imposed by this Agreement or by applicable law in the absence of
this Section.
 
(f)           For the purpose of enabling Agent to exercise the rights and
remedies hereunder, each Borrower and Guarantor hereby grants to Agent, to the
extent assignable, an irrevocable, non-exclusive license (exercisable at any
time an Event of Default shall exist or have occurred and for so long as the
same is continuing) without payment of royalty or other compensation to any
Borrower or Guarantor, to use, assign, license or sublicense any of the
trademarks, service-marks, trade names, business names, trade styles, designs,
logos and other source of business identifiers and other Intellectual Property
and general intangibles now owned or hereafter acquired by any Borrower or
Guarantor, wherever the same may be located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
 
(g)           At any time an Event of Default exists or has occurred and is
continuing, Agent may apply the cash proceeds of Collateral actually received by
Agent from any sale, lease, foreclosure or other disposition of the Collateral
to payment of the Obligations, in whole or in part and in accordance with the
terms hereof, whether or not then due or may hold such proceeds as cash
collateral for the Obligations.  Borrowers and Guarantors shall remain liable to
Agent and Lenders for the payment of any deficiency with interest at the highest
rate provided for herein and all costs and expenses of collection or
enforcement, including attorneys’ fees and expenses.
 

 
108

--------------------------------------------------------------------------------

 

(h)           Without limiting the foregoing, upon the occurrence of a Default
or an Event of Default, (i) Agent and Lenders may, at Agent’s option, and upon
the occurrence of an Event of Default at the direction of the Required Lenders,
Agent and Lenders shall, without notice, (A) cease making Loans or arranging for
Letters of Credit or reduce the lending formulas or amounts of Loans and Letters
of Credit available to Borrowers and/or (B) terminate any provision of this
Agreement providing for any future Loans or Letters of Credit to be issued by
Issuing Bank and (ii) Agent may, at its option, establish such Reserves as Agent
determines, without limitation or restriction, notwithstanding anything to the
contrary contained herein.
 
(i)           Agent may seek the appointment of a receiver, receiver-manager or
keeper (a ”Receiver”) under the laws of Canada or any Province thereof to take
possession of all or any portion of the Collateral of a Canadian Borrower or to
operate same and, to the maximum extent permitted by law, may seek the
appointment of such a receiver without the requirement of prior notice or a
hearing.  Any such Receiver shall, so far as concerns responsibility for his/her
acts, be deemed agent of Canadian Borrower and not Agent and the Lenders, and
Agent and the Lenders shall not be in any way responsible for any misconduct,
negligence or non-feasance on the part of any such Receiver, his/her servants or
employees.  Subject to the provisions of the instrument appointing him/her, any
such Receiver shall have power to take possession of Collateral of a Canadian
Borrower, to preserve Collateral of a Canadian Borrower or its value, to carry
on or concur in carrying on all or any part of the business of a Canadian
Borrower and to sell, lease, license or otherwise dispose of or concur in
selling, leasing, licensing or otherwise disposing of Collateral of a Canadian
Borrower.  To facilitate the foregoing powers, any such Receiver may, to the
exclusion of all others, including a Canadian Borrower, enter upon, use and
occupy all premises owned or occupied by a Canadian Borrower wherein Collateral
of a Canadian Borrower may be situated, maintain Collateral of a Canadian
Borrower upon such premises, borrow money on a secured or unsecured basis and
use Collateral of a Canadian Borrower directly in carrying on a Canadian
Borrower’s business or as security for loans or advances to enable the Receiver
to carry on a Canadian Borrower’s business or otherwise, as such Receiver shall,
in its discretion, determine.  Except as may be otherwise directed by Agent, all
money received from time to time by such Receiver in carrying out his/her
appointment shall be received in trust for and paid over to Agent.  Every such
Receiver may, in the discretion of Agent, be vested with all or any of the
rights and powers of Agent and the Canadian Lenders.  Agent may, either directly
or through its nominees, exercise any or all powers and rights given to a
Receiver by virtue of the foregoing provisions of this paragraph.
 
SECTION 11.
JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

 
11.1           Governing Law; Choice of Forum; Service of Process; Jury Trial
Waiver.
 
(a)           The validity, interpretation and enforcement of this Agreement and
the other Financing Agreements (except as otherwise provided therein) and any
dispute arising out of the relationship between the parties hereto, whether in
contract, tort, equity or otherwise, shall be governed by the internal laws of
the State of New York but excluding any principles of conflicts of law or other
rule of law that would cause the application of the law of any jurisdiction
other than the laws of the State of New York.
 

 
109

--------------------------------------------------------------------------------

 

(b)           Borrowers, Guarantors, Agent, Lenders and Issuing Bank irrevocably
consent and submit to the non-exclusive jurisdiction of the Supreme Court of the
State of New York, New York County and the United States District Court for the
Southern District of New York, whichever Lender may elect, and waive any
objection based on venue or forum non conveniens with respect to any action
instituted therein arising under this Agreement or any of the other Financing
Agreements or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except, that, Agent and Lenders shall
have the right to bring any action or proceeding against any Borrower or
Guarantor or its or their property in the courts of any other jurisdiction which
Agent deems necessary or appropriate in order to realize on the Collateral or to
otherwise enforce its rights against any Borrower or Guarantor or its or their
property).
 
(c)           Each Borrower and Guarantor hereby waives personal service of any
and all process upon it and consents that all such service of process may be
made by certified mail (return receipt requested) directed to its address set
forth herein and service so made shall be deemed to be completed five (5) days
after the same shall have been so deposited in the U.S. mails, or, at Agent’s
option, by service upon any Borrower or Guarantor (or Administrative Borrower on
behalf of such Borrower or Guarantor) in any other manner provided under the
rules of any such courts.  Within thirty (30) days after such service, such
Borrower or Guarantor shall appear in answer to such process, failing which such
Borrower or Guarantor shall be deemed in default and judgment may be entered by
Agent against such Borrower or Guarantor for the amount of the claim and other
relief requested.
 
(d)           BORROWERS, GUARANTORS, AGENT, ISSUING BANK AND LENDERS EACH HEREBY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING
AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWERS, GUARANTORS, AGENT, ISSUING BANK AND LENDERS EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR,
AGENT OR ANY LENDER OR ISSUING BANK MAY FILE AN ORIGINAL COUNTERPART OF A COPY
OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
(e)           Agent, Lenders and Issuing Bank shall not have any liability to
any Borrower or Guarantor (whether in tort, contract, equity or otherwise) for
losses suffered by such Borrower or Guarantor in connection with, arising out
of, or in any way related to the transactions or relationships contemplated by
this Agreement, or any act, omission or event occurring in connection herewith,
unless it is determined by a final and non-appealable judgment or court order
binding on Agent, such Lender and Issuing Bank, that the losses were the result
of acts or omissions constituting gross
 

 
110

--------------------------------------------------------------------------------

 

negligence or willful misconduct.  In any such litigation, Agent, Lenders and
Issuing Bank shall be entitled to the benefit of the rebuttable presumption that
it acted in good faith and with the exercise of ordinary care in the performance
by it of the terms of this Agreement.  Each Borrower and Guarantor:  (36)
certifies that neither Agent, any Lender, Issuing Bank nor any representative,
agent or attorney acting for or on behalf of Agent, any Lender or Issuing Bank
has represented, expressly or otherwise, that Agent, Lenders and Issuing Bank
would not, in the event of litigation, seek to enforce any of the waivers
provided for in this Agreement or any of the other Financing Agreements and (37)
acknowledges that in entering into this Agreement and the other Financing
Agreements, Agent, Lenders and Issuing Bank are relying upon, among other
things, the waivers and certifications set forth in this Section 11.1 and
elsewhere herein and therein.
 
11.2           Waiver of Notices.  Each Borrower and Guarantor hereby expressly
waives demand, presentment, protest and notice of protest and notice of dishonor
with respect to any and all instruments and chattel paper, included in or
evidencing any of the Obligations or the Collateral, and any and all other
demands and notices of any kind or nature whatsoever with respect to the
Obligations, the Collateral and this Agreement, except such as are expressly
provided for herein.  No notice to or demand on any Borrower or Guarantor which
Agent or any Lender may elect to give shall entitle such Borrower or Guarantor
to any other or further notice or demand in the same, similar or other
circumstances.
 
11.3           Amendments and Waivers.
 
(a)           Neither this Agreement nor any other Financing Agreement nor any
terms hereof or thereof may be amended, waived, discharged or terminated unless
such amendment, waiver, discharge or termination is in writing signed by Agent
and the Required Lenders or at Agent’s option, by Agent with the authorization
or consent of the Required Lenders, and as to amendments to any of the Financing
Agreements (other than with respect to any provision of Section 12 hereof), by
any Borrower and such amendment, waiver, discharger or termination shall be
effective and binding as to all Lenders and Issuing Bank only in the specific
instance and for the specific purpose for which given; except, that, no such
amendment, waiver, discharge or termination shall:
 
(i)           reduce the interest rate or any fees or extend the time of payment
of principal, interest or any fees or reduce the principal amount of any Loan or
Letters of Credit, in each case without the consent of each Lender directly
affected thereby,
 
(ii)           increase the Commitment of any Lender over the amount thereof
then in effect or provided hereunder, in each case without the consent of the
Lender directly affected thereby,
 
(iii)           increase the amount of the Maximum Credit, the US Revolving Loan
Maximum Amount or the Canadian Revolving Loan Maximum Amount without the consent
of all Lenders;
 
(iv)           release any Collateral (except as expressly required hereunder or
under any of the other Financing Agreements or applicable law and except as
permitted under Section 12.11(b) hereof), without the consent of Agent and all
of Lenders,
 

 
111

--------------------------------------------------------------------------------

 

(v)           reduce any percentage specified in the definition of Required
Lenders, without the consent of Agent and all of Lenders,
 
(vi)           consent to the assignment or transfer by any Borrower or
Guarantor of any of their rights and obligations under this Agreement, without
the consent of Agent and all of Lenders,
 
(vii)           amend, modify or waive any terms of this Section 11.3 hereof,
without the consent of Agent and all of Lenders, or
 
(viii)           increase the advance rates constituting part of the Borrowing
Base or increase the sublimits with respect to Revolving Loans based on Eligible
Inventory Loan Limit or the Letter of Credit Limit, without the consent of Agent
and all of Lenders.
 
(b)           Agent, Lenders and Issuing Bank shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein.  Any such waiver shall be enforceable only to the
extent specifically set forth therein.  A waiver by Agent, any Lender or Issuing
Bank of any right, power and/or remedy on any one occasion shall not be
construed as a bar to or waiver of any such right, power and/or remedy which
Agent, any Lender or Issuing Bank would otherwise have on any future occasion,
whether similar in kind or otherwise.
 
(c)           Notwithstanding anything to the contrary contained in Section
11.3(a) above, in connection with any amendment, waiver, discharge or
termination, in the event that any Lender whose consent thereto is required
shall fail to consent or fail to consent in a timely manner (such Lender being
referred to herein as a “Non-Consenting Lender”), but the consent of any other
Lenders to such amendment, waiver, discharge or termination that is required are
obtained, if any, then Wachovia shall have the right, but not the obligation, at
any time thereafter, and upon the exercise by Wachovia of such right, such
Non-Consenting Lender shall have the obligation, to sell, assign and transfer to
Wachovia or such Eligible Transferee as Wachovia may specify, the Commitment of
such Non-Consenting Lender and all rights and interests of such Non-Consenting
Lender pursuant thereto.  Wachovia shall provide the Non-Consenting Lender with
prior written notice of its intent to exercise its right under this Section,
which notice shall specify on date on which such purchase and sale shall
occur.  Such purchase and sale shall be pursuant to the terms of an Assignment
and Acceptance (whether or not executed by the Non-Consenting Lender); except,
that, on the date of such purchase and sale, Wachovia, or such Eligible
Transferee specified by Wachovia, shall pay to the Non-Consenting Lender (except
as Wachovia and such Non-Consenting Lender may otherwise agree) the amount equal
to:  (38) the principal balance of the Loans held by the Non-Consenting Lender
outstanding as of the close of business on the business day immediately
preceding the effective date of such purchase and sale, plus (39) amounts
accrued and unpaid in respect of interest and fees payable to the Non-Consenting
Lender to the effective date of the purchase (but in no event shall the
Non-Consenting Lender be deemed entitled to any early termination fee), minus
(40) the amount of the closing fee received by the Non-Consenting Lender
pursuant to the terms hereof or of any of the other Financing Agreements
multiplied by the fraction, the numerator of which is the number of months
remaining in the then current term of the Credit Facility and the denominator of
which is the number of months in the then current term thereof.  Such purchase
and sale shall be effective on the date of the payment of such amount to the
Non-Consenting Lender and the Commitment of the Non-Consenting Lender shall
terminate on such date.
 

 
112

--------------------------------------------------------------------------------

 

(d)           The consent of Agent shall be required for any amendment, waiver
or consent affecting the rights or duties of Agent hereunder or under any of the
other Financing Agreements, in addition to the consent of the Lenders otherwise
required by this Section and the exercise by Agent of any of its rights
hereunder with respect to Reserves or Eligible Accounts or Eligible Inventory
shall not be deemed an amendment to the advance rates provided for in this
Section 11.3.  The consent of Issuing Bank shall be required for any amendment,
waiver or consent affecting the rights or duties of Issuing Bank hereunder or
under any of the other Financing Agreements, in addition to the consent of the
Lenders otherwise required by this Section; provided, that, the consent of
Issuing Bank shall not be required for any other amendments, waivers or
consents.  Notwithstanding anything to the contrary contained in Section 11.3(a)
above, (41) in the event that Agent shall agree that any items otherwise
required to be delivered to Agent as a condition of the initial Loans and
Letters of Credit hereunder may be delivered after the date hereof, Agent may,
in its discretion, agree to extend the date for delivery of such items or take
such other action as Agent may deem appropriate as a result of the failure to
receive such items as Agent may determine or may waive any Event of Default as a
result of the failure to receive such items, in each case without the consent of
any Lender and (42) Agent may consent to any change in the type of organization,
jurisdiction of organization or other legal structure of any Borrower, Guarantor
or any of their Subsidiaries and amend the terms hereof or of any of the other
Financing Agreements as may be necessary or desirable to reflect any such
change, in each case without the approval of any Lender.
 
(e)           The consent of Agent and a Bank Product Provider that is providing
Bank Products and has outstanding any such Bank Products at such time that are
secured hereunder shall be required for any amendment to the priority of payment
of Obligations arising under or pursuant to any Hedge Agreements of a Borrower
or Guarantor or other Bank Products as set forth in Section 6.4(a) hereof.
 
11.4           Waiver of Counterclaims.  Each Borrower and Guarantor waives all
rights to interpose any claims, deductions, setoffs or counterclaims of any
nature (other then compulsory counterclaims) in any action or proceeding with
respect to this Agreement, the Obligations, the Collateral or any matter arising
therefrom or relating hereto or thereto.
 
11.5           Indemnification.  Each Borrower and Guarantor shall, jointly and
severally, indemnify and hold Agent, each Lender and Issuing Bank, and their
respective officers, directors, agents, employees, advisors and counsel and
their respective Affiliates (each such person being an “Indemnitee”), harmless
from and against any and all losses, claims, damages, liabilities, costs or
expenses (including attorneys’ fees and expenses) imposed on, incurred by or
asserted against any of them in connection with any litigation, investigation,
claim or proceeding commenced or threatened related to the negotiation,
preparation, execution, delivery, enforcement, performance or administration of
this Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that
Borrowers and Guarantors shall not have any obligation under this Section 11.5
to indemnify an Indemnitee with respect to a matter covered hereby resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
pursuant to a
 

 
113

--------------------------------------------------------------------------------

 

final, non-appealable order of a court of competent jurisdiction (but without
limiting the obligations of Borrowers or Guarantors as to any other
Indemnitee).   To the extent that the undertaking to indemnify, pay and hold
harmless set forth in this Section may be unenforceable because it violates any
law or public policy, Borrowers and Guarantors shall pay the maximum portion
which it is permitted to pay under applicable law to Agent and Lenders in
satisfaction of indemnified matters under this Section.  To the extent permitted
by applicable law, no Borrower or Guarantor shall assert, and each Borrower and
Guarantor hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any of the other Financing Agreements or any undertaking or
transaction contemplated hereby.  No Indemnitee referred to above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or any of the other Financing Agreements or the transaction
contemplated hereby or thereby.  All amounts due under this Section shall be
payable upon demand. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.
 
SECTION 12.
THE AGENT

 
12.1           Appointment, Powers and Immunities.
 
(a)           Each Lender and Issuing Bank irrevocably designates, appoints and
authorizes Wachovia to act as Agent hereunder and under the other Financing
Agreements with such powers as are specifically delegated to Agent by the terms
of this Agreement and of the other Financing Agreements, together with such
other powers as are reasonably incidental thereto.  Agent (43) shall have no
duties or responsibilities except those expressly set forth in this Agreement
and in the other Financing Agreements, and shall not by reason of this Agreement
or any other Financing Agreement be a trustee or fiduciary for any Lender; (44)
shall not be responsible to Lenders for any recitals, statements,
representations or warranties contained in this Agreement or in any of the other
Financing Agreements, or in any certificate or other document referred to or
provided for in, or received by any of them under, this Agreement or any other
Financing Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Financing Agreement
or any other document referred to or provided for herein or therein or for any
failure by any Borrower or any Guarantor or any other Person to perform any of
its obligations hereunder or thereunder; and (45) shall not be responsible to
Lenders for any action taken or omitted to be taken by it hereunder or under any
other Financing Agreement or under any other document or instrument referred to
or provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct as determined by a final
non-appealable judgment of a court of competent jurisdiction.  Agent may employ
agents and attorneys in fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys in fact selected by it in good
faith.  Agent may deem and treat the payee of any note as the holder thereof for
all purposes hereof unless and until the assignment thereof pursuant to an
agreement (if and to the extent permitted herein) in form and substance
satisfactory to Agent shall have been delivered to and acknowledged by Agent.
 

 
114

--------------------------------------------------------------------------------

 

(b)           Without prejudice to Section 12.1(a) above, each of the Secured
Parties hereby irrevocably designates and appoints the Agent, as the person
holding the power of attorney (fondé de pouvoir) of Secured Parties as
contemplated under Article 2692 of the Civil Code of Québec, to enter into, to
take and to hold on their behalf, and for their benefit, any deed of hypothec
(“Deed of Hypothec”) to be executed by any Borrower or Guarantor of any
Obligations granting a lien (i.e. hypothec) pursuant to the applicable law of
the Province of Québec and to exercise such powers and duties which are
conferred thereupon under such deed.  Each of the Secured Parties hereby
additionally irrevocably designates and appoints the Agent, as agent, mandatary,
custodian and depositary for and on behalf of Secured Parties (46) to hold and
to be the sole registered holder of any bond (“Bond”) issued under the Deed of
Hypothec, the whole notwithstanding Section 32 of the Act respecting the Special
Powers of Legal Persons (Québec) or any other applicable law, and (47) to enter
into, to take and to hold on their behalf, and for their benefit, a bond pledge
agreement (“Pledge”) to be executed by such Borrower or Guarantor pursuant to
the applicable law of the Province of Québec and creating a lien (i.e.,
hypothec) on the Bond as security for the payment and performance of, inter alia
the Obligations.  In this respect, (a) the Agent as agent, mandatary, custodian
and depositary for and on behalf of Secured Parties, shall keep a record
indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of Secured
Parties for and on behalf of whom the Bond is so held from time to time, and (b)
each of the Secured Parties will be entitled to the benefits of the security
created by the Deed of Hypothec on any property or assets charged under the Deed
of Hypothec and the Pledge and will participate in the proceeds of realization
of any such property or assets.  The Agent, in such aforesaid capacities shall
(i) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Agent with respect to the property or assets charged under
the Deed of Hypothec and Pledge, any other applicable law or otherwise, and (ii)
benefit from and be subject to all provisions hereof with respect to the Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by Secured
Parties, Borrowers or Guarantors.  The execution prior to the date hereof by the
Agent of any Deed of hypothec, Pledge or other security documents made pursuant
to the applicable law of the Province of Québec is hereby ratified and
confirmed.  The constitution of the Agent as the Person holding the power of
attorney (fondé de pouvoir), and of the Agent as agent, mandatary, custodian and
depositary with respect to any bond that may be issued and pledged from time to
time to the Agent for the benefit of Secured Parties, shall be deemed to have
been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any potion of any of
the Secured Parties’ rights and obligations under this Agreement by the
execution of an assignment, including an Assignment and Acceptance or other
agreement pursuant to which it becomes such assignee or participant, and by each
successor Agent by the execution of an Assignment Agreement or other agreement,
or by the compliance with other formalities, as the case may be, pursuant to
which it becomes a successor Agent under this Agreement.
 
12.2           Reliance by Agent.  Agent shall be entitled to rely upon any
certification, notice or other communication (including any thereof by
telephone, telecopy, telex, telegram or cable) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper Person or
Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by Agent.  As to any matters not
expressly provided for by this Agreement or any other Financing Agreement, Agent
shall in all cases be fully protected in acting, or in refraining from acting,
hereunder or thereunder in accordance with instructions given by the Required
Lenders or all of Lenders as is required in such circumstance, and such
instructions of such Agents and any action taken or failure to act pursuant
thereto shall be binding on all Lenders.
 

 
115

--------------------------------------------------------------------------------

 

12.3           Events of Default.
 
(a)           Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loans and Letters of Credit hereunder, unless and until Agent
has received written notice from a Lender, or Borrower specifying such Event of
Default or any unfulfilled condition precedent, and stating that such notice is
a “Notice of Default or Failure of Condition”.  In the event that Agent receives
such a Notice of Default or Failure of Condition, Agent shall give prompt notice
thereof to the Lenders.  Agent shall (subject to Section 12.7) take such action
with respect to any such Event of Default or failure of condition precedent as
shall be directed by the Required Lenders to the extent provided for herein;
provided, that, unless and until Agent shall have received such directions,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to or by reason of such Event of Default or
failure of condition precedent, as it shall deem advisable in the best interest
of Lenders.  Without limiting the foregoing, and notwithstanding the existence
or occurrence and continuance of an Event of Default or any other failure to
satisfy any of the conditions precedent set forth in Section 4 of this Agreement
to the contrary, unless and until otherwise directed by the Required Lenders,
Agent may, but shall have no obligation to, continue to make Loans and Issuing
Bank may, but shall have no obligation to, issue or cause to be issued any
Letter of Credit for the ratable account and risk of Lenders from time to time
if Agent believes making such Loans or issuing or causing to be issued such
Letter of Credit is in the best interests of Lenders.
 
(b)           Except with the prior written consent of Agent, no Lender or
Issuing Bank may assert or exercise any enforcement right or remedy in respect
of the Loans, Letter of Credit Obligations or other Obligations, as against any
Borrower or Guarantor or any of the Collateral or other property of any Borrower
or Guarantor.
 
12.4           Wachovia in its Individual Capacity.  With respect to its
Commitment and the Loans made and Letters of Credit issued or caused to be
issued by it (and any successor acting as Agent), so long as Wachovia shall be a
Lender hereunder, it shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as Agent,
and the term “Lender” or “Lenders” shall, unless the context otherwise
indicates, include Wachovia in its individual capacity as Lender
hereunder.  Wachovia (and any successor acting as Agent) and its Affiliates may
(without having to account therefor to any Lender) lend money to, make
investments in and generally engage in any kind of business with Borrowers (and
any of its Subsidiaries or Affiliates) as if it were not acting as Agent, and
Wachovia and its Affiliates may accept fees and other consideration from any
Borrower or Guarantor and any of its Subsidiaries and Affiliates for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.
 
12.5           Indemnification.  Lenders agree to indemnify Agent and Issuing
Bank (to the extent not reimbursed by Borrowers hereunder and without limiting
any obligations of Borrowers hereunder) ratably, in accordance with their Pro
Rata Shares, for any and all claims of any kind and nature whatsoever that may
be imposed on, incurred by or asserted against Agent (including by any Lender)
arising out of or by reason of any investigation in or in any way relating to or
arising out of this Agreement or any other Financing Agreement or any other
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including the costs and expenses that Agent is
obligated to pay hereunder) or the enforcement of any of the terms hereof
 

 
116

--------------------------------------------------------------------------------

 

or thereof or of any such other documents; provided, that, no Lender shall be
liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the party to be indemnified as determined by
a final non-appealable judgment of a court of competent jurisdiction.  The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.
 
12.6           Non-Reliance on Agent and Other Lenders.  Each Lender agrees that
it has, independently and without reliance on Agent or other Lender, and based
on such documents and information as it has deemed appropriate, made its own
credit analysis of Borrowers and Guarantors and has made its own decision to
enter into this Agreement and that it will, independently and without reliance
upon Agent or any other Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement or any of the
other Financing Agreements.  Agent shall not be required to keep itself informed
as to the performance or observance by any Borrower or Guarantor of any term or
provision of this Agreement or any of the other Financing Agreements or any
other document referred to or provided for herein or therein or to inspect the
properties or books of any Borrower or Guarantor.  Agent will use reasonable
efforts to provide Lenders with any information received by Agent from any
Borrower or Guarantor which is required to be provided to Lenders or deemed to
be requested by Lenders hereunder and with a copy of any Notice of Default or
Failure of Condition received by Agent from any Borrower or any Lender;
provided, that, Agent shall not be liable to any Lender for any failure to do
so, except to the extent that such failure is attributable to Agent’s own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.  Except for notices, reports and
other documents expressly required to be furnished to Lenders by Agent or deemed
requested by Lenders hereunder, Agent shall not have any duty or responsibility
to provide any Lender with any other credit or other information concerning the
affairs, financial condition or business of any Borrower or Guarantor that may
come into the possession of Agent.
 
12.7           Failure to Act.  Except for action expressly required of Agent
hereunder and under the other Financing Agreements, Agent shall in all cases be
fully justified in failing or refusing to act hereunder and thereunder unless it
shall receive further assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 hereof against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action.
 
12.8           Additional Loans.  Agent shall not make any Revolving Loans or
Issuing Bank provide any Letter of Credit to Borrowers on behalf of Lenders
intentionally and with actual knowledge that such Revolving Loans or Letter of
Credit would cause the aggregate amount of the total outstanding Revolving Loans
and Letters of Credit to Borrowers to exceed the Borrowing Base, without the
prior consent of all Lenders, except, that, Agent may make such additional
Revolving Loans or Issuing Bank may provide such additional Letter of Credit on
behalf of Lenders, intentionally and with actual knowledge that such Revolving
Loans or Letter of Credit will cause the total outstanding Revolving Loans and
Letters of Credit to Borrowers to exceed the Borrowing Base, as Agent may deem
necessary or advisable in its discretion; provided, that: lxv) the total
principal amount of the additional Revolving Loans or additional Letters of
Credit to any Borrower which Agent may make or provide after obtaining such
actual knowledge that the aggregate principal amount of the Revolving Loans
equal or exceed the Borrowing Bases of Borrowers, plus the amount of Special
Agent Advances made pursuant to Section 12.11(a)(ii) hereof then outstanding,
shall not
 

 
117

--------------------------------------------------------------------------------

 

exceed the aggregate amount equal to one hundred five(105%) of the Maximum
Credit and shall not cause the total principal amount of the Loans and Letters
of Credit to exceed the Maximum Credit and lxvi) no such additional Revolving
Loan or Letter of Credit shall be outstanding more than ninety (90) days after
the date such additional Revolving Loan or Letter of Credit is made or issued
(as the case may be), except as the Required Lenders may otherwise agree.  Each
Lender shall be obligated to pay Agent the amount of its Pro Rata Share of any
such additional Revolving Loans or Letters of Credit.
 
12.9           Concerning the Collateral and the Related Financing
Agreements.  Each Lender authorizes and directs Agent to enter into this
Agreement and the other Financing Agreements.  Each Lender agrees that any
action taken by Agent or Required Lenders in accordance with the terms of this
Agreement or the other Financing Agreements and the exercise by Agent or
Required Lenders of their respective powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Lenders.
 
12.10           Field Audit, Examination Reports and other Information;
Disclaimer by Lenders.  By signing this Agreement, each Lender:
 
(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report and report with respect to the Borrowing Base prepared or received by
Agent (each field audit or examination report and report with respect to the
Borrowing Base being referred to herein as a “Report” and collectively,
“Reports”), appraisals with respect to the Collateral and financial statements
with respect Parent and its Subsidiaries received by Agent;
 
(b)           expressly agrees and acknowledges that Agent (1) does not make any
representation or warranty as to the accuracy of any Report, appraisal or
financial statement or (2) shall not be liable for any information contained in
any Report, appraisal or financial statement;
 
(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and
 
(d)           agrees to keep all Reports confidential and strictly for its
internal use in accordance with the terms of Section 13.5 hereof, and not to
distribute or use any Report in any other manner.
 
12.11           Collateral Matters.
 
(a)           Agent may, at its option, from time to time, at any time on or
after an Event of Default and for so long as the same is continuing or upon any
other failure of a condition precedent to the Loans and Letters of Credit
hereunder, make such disbursements and advances (“Special Agent Advances”) which
Agent, in its sole discretion, (3) deems necessary or desirable either to
preserve or protect the Collateral or any portion thereof or (4) to enhance the
likelihood or maximize the amount of repayment by Borrowers and Guarantors of
the Loans and other Obligations; provided, that, the aggregate principal amount
of the Special Agent Advances pursuant to this clause
 

 
118

--------------------------------------------------------------------------------

 

(5) outstanding at any time, plus the then outstanding principal amount of the
additional Loans and Letters of Credit which Agent may make or provide as set
forth in Section 12.8 hereof, shall not exceed the amount equal to one hundred
five (105%) percent of the Maximum Credit, or (6) to pay any other amount
chargeable to any Borrower or Guarantor pursuant to the terms of this Agreement
or any of the other Financing Agreements consisting of (a) costs, fees and
expenses and (b) payments to Issuing Bank in respect of any Letter of Credit
Obligations.  The Special Agent Advances shall be repayable on demand and
together with all interest thereon shall constitute Obligations secured by the
Collateral.  Special Agent Advances shall not constitute Loans but shall
otherwise constitute Obligations hereunder.  Interest on Special Agent Advances
shall be payable at the Interest Rate then applicable to Base Rate Loans and
shall be payable on demand.  Without limitation of its obligations pursuant to
Section 6.11, each Lender agrees that it shall make available to Agent, upon
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of each such Special Agent Advance.  If such funds are
not made available to Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Agent shall be entitled to recover such funds, on demand
from such Lender together with interest thereon for each day from the date such
payment was due until the date such amount is paid to Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Agent’s option based on the arithmetic mean determined by
Agent of the rates for the last transaction in overnight Federal funds arranged
prior to 9:00 a.m. (New York City time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by Agent) and if
such amounts are not paid within three (3) days of Agent’s demand, at the
highest Interest Rate provided for in Section 3.1 hereof applicable to Base Rate
Loans.
 
(b)           Lenders hereby irrevocably authorize Agent, at its option and in
its discretion to release any security interest in, mortgage or lien upon, any
of the Collateral (7) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (8) constituting property being
sold or disposed of if Administrative Borrower or any Borrower or Guarantor
certifies to Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Agent may rely conclusively on any such certificate,
without further inquiry), or (9) constituting property in which any Borrower or
Guarantor did not own an interest at the time the security interest, mortgage or
lien was granted or at any time thereafter, or (10) having a value in the
aggregate in any twelve (12) month period of less than $2,000,000, and to the
extent Agent may release its security interest in and lien upon any such
Collateral pursuant to the sale or other disposition thereof, such sale or other
disposition shall be deemed consented to by Lenders, or (11) if required or
permitted under the terms of any of the other Financing Agreements, including
any intercreditor agreement, or (12) approved, authorized or ratified in writing
by all of Lenders.  Except as provided above, Agent will not release any
security interest in, mortgage or lien upon, any of the Collateral without the
prior written authorization of all of Lenders. Upon request by Agent at any
time, Lenders will promptly confirm in writing Agent’s authority to release
particular types or items of Collateral pursuant to this Section.  In no event
shall the consent or approval of Issuing Bank to any release of Collateral be
required.
 
(c)           Without any manner limiting Agent’s authority to act without any
specific or further authorization or consent by the Required Lenders, each
Lender agrees to confirm in writing, upon request by Agent, the authority to
release Collateral conferred upon Agent under this Section.  Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or liens
granted to Agent upon
 

 
119

--------------------------------------------------------------------------------

 

any Collateral to the extent set forth above; provided, that, (13) Agent shall
not be required to execute any such document on terms which, in Agent’s opinion,
would expose Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (14) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of any Borrower or Guarantor in respect of) the
Collateral retained by such Borrower or Guarantor.
 
(d)           Agent shall have no obligation whatsoever to any Lender, Issuing
Bank or any other Person to investigate, confirm or assure that the Collateral
exists or is owned by any Borrower or Guarantor or is cared for, protected or
insured or has been encumbered, or that any particular items of Collateral meet
the eligibility criteria applicable in respect of the Loans or Letters of Credit
hereunder, or whether any particular reserves are appropriate, or that the liens
and security interests granted to Agent pursuant hereto or any of the Financing
Agreements or otherwise have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise at all or in any particular manner or under any duty of care,
disclosure or fidelity, or to continue exercising, any of the rights,
authorities and powers granted or available to Agent in this Agreement or in any
of the other Financing Agreements, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto,
subject to the other terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its discretion, given Agent’s own interest in
the Collateral as a Lender and that Agent shall have no duty or liability
whatsoever to any other Lender or Issuing Bank.
 
12.12           Agency for Perfection.  Each Lender and Issuing Bank hereby
appoints Agent and each other Lender and Issuing Bank as agent and bailee for
the purpose of perfecting the security interests in and liens upon the
Collateral of Agent in assets which, in accordance with Article 9 of the UCC can
be perfected only by possession (or where the security interest of a secured
party with possession has priority over the security interest of another secured
party) and Agent and each Lender and Issuing Bank hereby acknowledges that it
holds possession of any such Collateral for the benefit of Agent as secured
party.  Should any Lender or Issuing Bank obtain possession of any such
Collateral, such Lender shall notify Agent thereof, and, promptly upon Agent’s
request therefor shall deliver such Collateral to Agent or in accordance with
Agent’s instructions.
 
12.13           Successor Agent.  Agent may resign as Agent upon thirty (30)
days’ notice to Lenders and Parent. If Agent resigns under this Agreement, the
Required Lenders shall appoint from among the Lenders a successor agent for
Lenders.  If no successor agent is appointed prior to the effective date of the
resignation of Agent, Agent may appoint, after consulting with Lenders and
Parent, a successor agent from among Lenders.  Upon the acceptance by the Lender
so selected of its appointment as successor agent hereunder, such successor
agent shall succeed to all of the rights, powers and duties of the retiring
Agent and the term “Agent” as used herein and in the other Financing Agreements
shall mean such successor agent and the retiring Agent’s appointment, powers and
duties as Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 12 shall inure to its benefit
as to any actions taken or omitted by it while it was Agent under this
Agreement.  If no successor agent has accepted appointment as Agent by the date
which is thirty (30) days after the date of a retiring Agent’s notice of
resignation, the retiring Agent’s resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Agent hereunder until
such time, if any, as the Required Lenders appoint a successor agent as provided
for above.
 

 
120

--------------------------------------------------------------------------------

 

12.14           Other Agent Designations.  Agent may at any time and from time
to time determine that a Lender may, in addition, be a “Co-Agent”, “Syndication
Agent”, “Documentation Agent” or similar designation hereunder and enter into an
agreement with such Lender to have it so identified for purposes of this
Agreement.  Any such designation shall be effective upon written notice by Agent
to Administrative Borrower of any such designation.  Any Lender that is so
designated as a Co-Agent, Syndication Agent, Documentation Agent or such similar
designation by Agent shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any of the other Financing
Agreements other than those applicable to all Lenders as such.  Without limiting
the foregoing, the Lenders so identified shall not have or be deemed to have any
fiduciary relationship with any Lender and no Lender shall be deemed to have
relied, nor shall any Lender  rely, on a Lender so identified as a Co-Agent,
Syndication Agent, Documentation Agent or such similar designation in deciding
to enter into this Agreement or in taking or not taking action hereunder.
 
SECTION 13.
TERM OF AGREEMENT; MISCELLANEOUS

 
13.1           Term.
 
(a)           This Agreement and the other Financing Agreements shall become
effective as of the date set forth on the first page hereof and shall continue
in full force and effect for a term ending on the date three (3) years from the
date hereof (the “Maturity Date”).  In addition, Administrative Borrower (on
behalf of Borrowers) may terminate this Agreement at any time upon thirty (30)
days prior written notice to Agent (which notice shall be irrevocable) and Agent
may, at its option, and shall at the direction of Required Lenders, terminate
this Agreement at any time on or after an Event of Default.  Upon the Maturity
Date or any other effective date of termination of the Financing Agreements,
Borrowers shall pay to Agent all outstanding and unpaid Obligations and shall
furnish cash collateral to Agent (or at Agent’s option, a letter of credit
issued for the account of Borrowers and at Borrowers’ expense, in form and
substance satisfactory to Agent, by an issuer acceptable to Agent and payable to
Agent as beneficiary) in such amounts as Agent determines are reasonably
necessary to secure Agent, Lenders and Issuing Bank from loss, cost, damage or
expense, including attorneys’ fees and expenses, in connection with any
contingent Obligations, including issued and outstanding Letter of Credit
Obligations and checks or other payments provisionally credited to the
Obligations and/or as to which Agent or any Lender has not yet received final
and indefeasible payment and any continuing obligations of Agent or any Lender
pursuant to any Deposit Account Control Agreement and for any of the Obligations
arising under or in connection with any Bank Products in such amounts as the
Bank Product Provider providing such Bank Products may require (unless such
Obligations arising under or in connection with any Bank Products are paid in
full in cash and terminated in a manner satisfactory to such Bank Product
Provider).  The amount of such cash collateral (or letter of credit, as Agent
may determine) as to any Letter of Credit Obligations shall be in the amount
equal to one hundred five (105%) percent of the amount of the Letter of Credit
Obligations plus the amount of any fees and expenses payable in connection
therewith through the end of the latest expiration date of the Letters of Credit
giving rise to such Letter of Credit Obligations.  Such payments in respect of
the Obligations and cash collateral shall be remitted by wire transfer in
Federal funds to the Agent Payment Account or such other bank account of Agent,
as Agent may, in its discretion, designate in writing to Administrative Borrower
for such purpose.  Interest shall be due until and including the next Business
Day, if the amounts so paid by Borrowers to the Agent Payment Account or other
bank account designated by Agent are received in such bank account later than
12:00 noon New York City time.
 

 
121

--------------------------------------------------------------------------------

 

(b)           No termination of the Commitments, this Agreement or any of the
other Financing Agreements shall relieve or discharge any Borrower or Guarantor
of its respective duties, obligations and covenants under this Agreement or any
of the other Financing Agreements until all Obligations have been fully and
finally discharged and paid, and Agent’s continuing security interest in the
Collateral and the rights and remedies of Agent and Lenders hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations have been fully and finally discharged and paid.  Accordingly,
each Borrower and Guarantor waives any rights it may have under the UCC to
demand the filing of termination statements with respect to the Collateral and
Agent shall not be required to send such termination statements to Borrowers or
Guarantors, or to file them with any filing office, unless and until this
Agreement shall have been terminated in accordance with its terms and all
Obligations paid and satisfied in full in immediately available funds.
 
(c)           If for any reason this Agreement is terminated prior to the
Maturity Date, in view of the impracticality and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of Agent’s and each Lender’s lost profits as a result
thereof, Borrowers agree to pay to Agent, for the benefit of Lenders, upon the
effective date of such termination, an early termination fee in the amount equal
to:
 
Amount
Period
(15)   1.5% of Maximum Credit
From the date hereof to and including the first anniversary of the date hereof.
(16)  1% of Maximum Credit
From and after the first anniversary of the date hereof to and including the
second anniversary of the date hereof.
(17)  .50% of Maximum Credit
After the second anniversary of the date hereof to the third anniversary of the
date hereof.



Such early termination fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination and
Borrowers and Guarantors agree that it is reasonable under the circumstances
currently existing (including, but not limited to, the borrowings that are
reasonably expected by Borrowers hereunder and the interest, fees and other
charges that are reasonably expected to be received by Agent and Lenders
pursuant to the Credit Facility).  In addition, Agent and Lenders shall be
entitled to such early termination fee upon the occurrence of any Event of
Default described in Sections 10.1(g) and 10.1(h) hereof, even if Agent and
Lenders do not exercise the right to terminate this Agreement, but elect, at
their option, to provide financing to any Borrower or permit the use of cash
collateral under the United States Bankruptcy Code.  The early termination fee
provided for in this Section 13.1 shall be deemed included in the Obligations.
 
13.2           Interpretative Provisions.
 

 
122

--------------------------------------------------------------------------------

 

(a)           All terms used herein which are defined in Article 1, Article 8 or
Article 9 of the UCC shall have the meanings given therein unless otherwise
defined in this Agreement.
 
(b)           All references to the plural herein shall also mean the singular
and to the singular shall also mean the plural unless the context otherwise
requires.
 
(c)           All references to any Borrower, Guarantor, Canadian Borrower,
Canadian Guarantor, US Borrower, US Guarantor, Agent, Lenders and Secured
Parties pursuant to the definitions set forth in the recitals hereto, or to any
other person herein, shall include their respective successors and assigns.
 
(d)           The words “hereof”, “herein”, “hereunder”, “this Agreement” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not any particular provision of this Agreement and as
this Agreement now exists or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced.
 
(e)           The word “including” when used in this Agreement shall mean
“including, without limitation” and the word “will” when used in this Agreement
shall be construed to have the same meaning and effect as the word “shall”.
 
(f)           An Event of Default shall exist or continue or be continuing until
such Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Agent, if such Event of Default is capable of being cured
as determined by Agent.
 
(g)           All references to the term “good faith” used herein when
applicable to Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned.  Borrowers and Guarantors shall have the burden of
proving any lack of good faith on the part of Agent or any Lender alleged by any
Borrower or Guarantor at any time.
 
(h)           Any accounting term used in this Agreement shall have, unless
otherwise specifically provided herein, the meaning customarily given in
accordance with GAAP, and all financial computations hereunder shall be computed
unless otherwise specifically provided herein, in accordance with GAAP as
consistently applied and using the same method for inventory valuation as used
in the preparation of the financial statements of Parent most recently received
by Agent prior to the date hereof.  Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is unqualified and also does not include
any explanation, supplemental comment or other comment concerning the ability of
the applicable person to continue as a going concern or the scope of the audit.
 
(i)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including”.
 

 
123

--------------------------------------------------------------------------------

 

(j)           Unless otherwise expressly provided herein, (18) references herein
to any agreement, document or instrument shall be deemed to include all
subsequent amendments, modifications, supplements, extensions, renewals,
restatements or replacements with respect thereto, but only to the extent the
same are not prohibited by the terms hereof or of any other Financing Agreement,
and (19) references to any statute or regulation are to be construed as
including all statutory and regulatory provisions consolidating, amending,
replacing, recodifying, supplementing or interpreting the statute or regulation.
 
(k)           The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.
 
(l)           This Agreement and other Financing Agreements may use several
different limitations, tests or measurements to regulate the same or similar
matters.  All such limitations, tests and measurements are cumulative and shall
each be performed in accordance with their terms.
 
(m)           This Agreement and the other Financing Agreements are the result
of negotiations among and have been reviewed by counsel to Agent and the other
parties, and are the products of all parties.  Accordingly, this Agreement and
the other Financing Agreements shall not be construed against Agent or Lenders
merely because of Agent’s or any Lender’s involvement in their preparation.
 
(n)           For all purposes pursuant to which the interpretation or
construction of this Agreement may be subject to the laws of the Province of
Québec or a court or tribunal exercising jurisdiction in the Province of Québec,
(20) “personal property” shall include “movable property”, (21) “real property”
shall include “immovable property”, (22) “tangible property” shall include
“corporeal property”, (23) “intangible property” shall include “incorporeal
property”, (24) “security interest”, “mortgage” and “lien” shall include a
“hypothec”, “prior claim” and a “resolutory clause”, (25) all references to
filing, registering or recording under the UCC or PPSA shall include publication
under the Civil Code of Québec, (26) all references to “perfection” of or
“perfected” liens or security interest shall include a reference to an
“opposable” or “set up” lien or security interest as against third parties, (27)
any “right of offset”, “right of setoff” or similar expression shall include a
“right of compensation”, (28) “goods” shall include corporeal movable property”
other than chattel paper, documents of title, instruments, money and securities,
(29) an “agent” shall include a “mandatary”, (30) “construction liens” shall
include “legal hypothecs”, (31) “joint and several” shall include solidary, (32)
“gross negligence or willful misconduct” shall be deemed to be “intentional or
gross fault”, (33) “beneficial ownership” shall include “ownership on behalf of
another as mandatary”, (34) “easement” shall include “servitude”, (35)
“priority” shall include “prior claim”, (36) “survey” shall include “certificate
of location and plan”, (37) “state” shall include “province”, (38) “fee simple
title” shall include “absolute ownership”.  The parties hereto confirm that it
is their wish that this Agreement and any other document executed in connection
with the transactions contemplated herein be drawn up in the English language
only and that all other documents contemplated thereunder or relating thereto,
including notices, may also be drawn up in the English language only.  Les
parties aux présentes confirment que c’est leur volonté que cette convention et
les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.
 

 
124

--------------------------------------------------------------------------------

 

13.3           Notices.
 
(a)           All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made:  if delivered in person, immediately upon
delivery; if by telex, telegram or facsimile transmission, immediately upon
sending and upon confirmation of receipt; if by nationally recognized overnight
courier service with instructions to deliver the next Business Day, one (1)
Business Day after sending; and if by certified mail, return receipt requested,
five (5) days after mailing.  Notices delivered through electronic
communications shall be effective to the extent set forth in Section 13.3(b)
below.  All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):
 
If to any Borrower or Guarantor:
c/o American Biltrite, Inc.
57 River Street
Wellesley Hills, Massachusetts 02481
Attention:  Howard N. Feist III
Telephone No.  781-237-6655
Telecopy No.:  781-237-6880
Email:  sfeist@alumni.princeton.edu
 
If to Agent, Lenders or Issuing Bank:
Wachovia Bank, National Association
1133 Avenue of the Americas
New York, New York  10036
Attention:  Portfolio Administrator
Telephone No.:  212-840-2000
Telecopy No.:  212-545-4283
E-mail:  steven.walfisch@wachovia.com



(b)           Notices and other communications to Lenders and Issuing Bank
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Agent or as otherwise determined by Agent; provided, that, the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Section 2 hereof
if such Lender or Issuing Bank, as applicable, has notified Agent that it is
incapable of receiving notices under such Section by electronic
communication.  Unless Agent otherwise requires, (39) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided, that, if such notice or other communication
is not given during the normal business hours of the recipient, such notice
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient, and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communications is available and
identifying the website address therefor.
 
13.4           Partial Invalidity.  If any provision of this Agreement is held
to be invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.
 

 
125

--------------------------------------------------------------------------------

 

13.5           Confidentiality.
 
(a)           Agent, each Lender and Issuing Bank shall use all reasonable
efforts to keep confidential, in accordance with its customary procedures for
handling confidential information and safe and sound lending practices, any
non-public information supplied to it by any Borrower pursuant to this Agreement
which is clearly and conspicuously marked as confidential at the time such
information is furnished by such Borrower to Agent, such Lender or Issuing Bank;
provided, that, nothing contained herein shall limit the disclosure of any such
information: (41) to the extent required by statute, rule, regulation, subpoena
or court order, (42) to bank examiners and other regulators, auditors and/or
accountants, in connection with any litigation to which Agent, such Lender or
Issuing Bank is a party, (43) to any Lender or Participant (or prospective
Lender or Participant) or Issuing Bank or to any Affiliate of any Lender so long
as such Lender or Participant (or prospective Lender or Participant), Issuing
Bank or Affiliate shall have been instructed to treat such information as
confidential in accordance with this Section 13.5, or (44) to counsel for Agent
or any Lender or Participant (or prospective Lender or Participant) or Issuing
Bank.
 
(b)           In the event that Agent, any Lender or Issuing Bank receives a
request or demand to disclose any confidential information pursuant to any
subpoena or court order, Agent or such Lender or Issuing Bank, as the case may
be, agrees (45) to the extent permitted by applicable law or if permitted by
applicable law, to the extent Agent or such Lender or Issuing Bank determines in
good faith that it will not create any risk of liability to Agent or such Lender
or Issuing Bank, Agent or such Lender or Issuing Bank will promptly notify
Administrative Borrower of such request so that Administrative Borrower may seek
a protective order or other appropriate relief or remedy and (46) if disclosure
of such information is required, disclose such information and, subject to
reimbursement by Borrowers of Agent’s or such Lender’s or Issuing Bank’s
expenses, cooperate with Administrative Borrower in the reasonable efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded to such portion of the disclosed information which Administrative
Borrower so designates, to the extent permitted by applicable law or if
permitted by applicable law, to the extent Agent or such Lender or Issuing Bank
determines in good faith that it will not create any risk of liability to Agent
or such Lender or Issuing Bank.
 
(c)           In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(47) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (48) to apply to or restrict disclosure of information that
was or becomes available to Agent or any Lender (or any Affiliate of any Lender)
or Issuing Bank on a non-confidential basis from a person other than a Borrower
or Guarantor, (49) to require Agent, any Lender or Issuing Bank to return any
materials furnished by a Borrower or Guarantor to Agent, a Lender or Issuing
Bank or prevent Agent, a Lender or Issuing Bank from responding to routine
informational requests  in accordance with the Code of Ethics for the Exchange
of Credit Information promulgated by The Robert Morris Associates or other
applicable industry standards relating to the exchange of credit
information.  The obligations of Agent, Lenders and Issuing Bank under this
Section 13.5 shall supersede and replace the obligations of Agent, Lenders and
Issuing Bank under any confidentiality letter signed prior to the date hereof or
any other arrangements concerning the confidentiality of information provided by
any Borrower or Guarantor to Agent or any Lender.  In addition, Agent and
Lenders may disclose information relating to the Credit Facility to Gold Sheets
and other similar bank trade publications, with such information to consist of
deal terms and other information customarily found in such publications and that
Wachovia may otherwise use the corporate name and logo of Borrowers and
Guarantors or deal terms in “tombstones” or other advertisements, public
statements or marketing materials..
 

 
126

--------------------------------------------------------------------------------

 

13.6           Successors.  This Agreement, the other Financing Agreements and
any other document referred to herein or therein shall be binding upon and inure
to the benefit of and be enforceable by Agent, Lenders, Issuing Bank, Borrowers,
Guarantors and their respective successors and assigns; except, that, Borrower
may not assign its rights under this Agreement, the other Financing Agreements
and any other document referred to herein or therein without the prior written
consent of Agent and Lenders.  Any such purported assignment without such
express prior written consent shall be void.  No Lender may assign its rights
and obligations under this Agreement without the prior written consent of Agent,
except as provided in Section 13.7 below. The terms and provisions of this
Agreement and the other Financing Agreements are for the purpose of defining the
relative rights and obligations of Borrowers, Guarantors, Agent, Lenders and
Issuing Bank with respect to the transactions contemplated hereby and there
shall be no third party beneficiaries of any of the terms and provisions of this
Agreement or any of the other Financing Agreements.
 
13.7           Assignments; Participations.
 
(a)           Each Lender may, with the prior written consent of Agent and the
consent of the Administrative Borrower (unless an Event of Default has occurred
and is continuing at the time of such assignment), assign all or, if less than
all, a portion equal to at least $5,000,000 in the aggregate for the assigning
Lender, of such rights and obligations under this Agreement to one or more
Eligible Transferees (but not including for this purpose any assignments in the
form of a participation), each of which assignees shall become a party to this
Agreement as a Lender by execution of an Assignment and Acceptance; provided,
that, (50) such transfer or assignment will not be effective until recorded by
Agent on the Register and (51) Agent shall have received for its sole account
payment of a processing fee from the assigning Lender or the assignee in the
amount of $5,000.
 
(b)           Agent (acting for this purpose as agent for Borrowers but without
any liability to Borrowers or Guarantors whatsoever) shall maintain a register
of the names and addresses of Lenders, their Commitments and the principal
amount of their Loans (the “Register”).  Agent shall also maintain a copy of
each Assignment and Acceptance delivered to and accepted by it and shall modify
the Register to give effect to each Assignment and Acceptance.  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and any Borrowers, Guarantors, Agent and Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by
Administrative Borrower and any Lender at any reasonable time and from time to
time upon reasonable prior notice.
 
(c)           Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, the
assignee thereunder shall be a party hereto and to the other Financing
Agreements and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, have the rights and
obligations (including, without limitation, the obligation to participate in
Letter of Credit Obligations) of a Lender hereunder and thereunder and  the
assigning Lender shall, to the extent that rights and obligations hereunder have
been assigned by it pursuant to such Assignment and Acceptance, relinquish its
rights and be released from its obligations under this Agreement.
 

 
127

--------------------------------------------------------------------------------

 

(d)           By execution and delivery of an Assignment and Acceptance, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows:  (52) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any of the other
Financing Agreements or the execution, legality, enforceability, genuineness,
sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (53) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, Guarantor or any of their Subsidiaries or the performance or
observance by any Borrower or Guarantor of any of the Obligations; (54) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (55) such assignee will, independently and
without reliance upon the assigning Lender, Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under this Agreement and the
other Financing Agreements, (56) such assignee appoints and authorizes Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Financing Agreements as are delegated to Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto, and (57) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Financing Agreements are required to be performed by it as a
Lender.  Agent and Lenders may furnish any information concerning any Borrower
or Guarantor in the possession of Agent or any Lender from time to time to
assignees and Participants.
 
(e)           Each Lender may sell participations to one or more banks or other
entities in or to all or a portion of its rights and obligations under this
Agreement and the other Financing Agreements (including, without limitation, all
or a portion of its Commitments and the Loans owing to it and its participation
in the Letter of Credit Obligations, without the consent of Agent or the other
Lenders); provided, that, (58) such Lender’s obligations under this Agreement
(including, without limitation, its Commitment hereunder) and the other
Financing Agreements shall remain unchanged, (59) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, Guarantors, the other Lenders and Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and the other Financing
Agreements, and (60) the Participant shall not have any rights under this
Agreement or any of the other Financing Agreements (the Participant’s rights
against such Lender in respect of such participation to be those set forth in
the agreement executed by such Lender in favor of the Participant relating
thereto) and all amounts payable by any Borrower or Guarantor hereunder shall be
determined as if such Lender had not sold such participation.
 
(f)           Nothing in this Agreement shall prevent or prohibit any Lender
from pledging its Loans hereunder to a Federal Reserve Bank in support of
borrowings made by such Lenders from such Federal Reserve Bank; provided, that,
no such pledge shall release such Lender from any of its obligations hereunder
or substitute any such pledgee for such Lender as a party hereto.
 

 
128

--------------------------------------------------------------------------------

 

(g)           Borrowers and Guarantors shall assist Agent or any Lender
permitted to sell assignments or participations under this Section 13.7 in
whatever manner reasonably necessary in order to enable or effect any such
assignment or participation, including (but not limited to) the execution and
delivery of any and all agreements, notes and other documents and instruments as
shall be requested and the delivery of informational materials, appraisals or
other documents for, and the participation of relevant management in meetings
and conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.
 
(h)           Any Lender that is an Issuing Bank may at any time assign all of
its Commitments pursuant to this Section 13.7.  If such Issuing Bank ceases to
be a Lender, it may, at its option, resign as Issuing Bank and such Issuing
Bank’s obligations to issue Letters of Credit shall terminate but it shall
retain all of the rights and obligations of Issuing Bank hereunder with respect
to Letters of Credit outstanding as of the effective date of its resignation and
all Letter of Credit Obligations with respect thereto (including the right to
require Lenders to make Revolving Loans or fund risk participations in
outstanding Letter of Credit Obligations), shall continue.
 
13.8           Entire Agreement.  This Agreement, the other Financing
Agreements, any supplements hereto or thereto, and any instruments or documents
delivered or to be delivered in connection herewith or therewith represents the
entire agreement and understanding concerning the subject matter hereof and
thereof between the parties hereto, and supersede all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof, whether oral or written.  In the event of any inconsistency between the
terms of this Agreement and any schedule or exhibit hereto, the terms of this
Agreement shall govern.
 
13.9           USA Patriot Act.  Each Lender subject to the USA PATRIOT Act
(Title III of Pub.L. 107-56 (signed into law October 26, 2001) (the “Act”)
hereby notifies Borrowers and Guarantors that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each person or corporation who opens an account and/or enters into a business
relationship with it, which information includes the name and address of
Borrowers and Guarantors and other information that will allow such Lender to
identify such person in accordance with the Act and any other applicable
law.  Borrowers and Guarantors are hereby advised that any Loans or Letters of
Credit hereunder are subject to satisfactory results of such verification.
 
13.10           Counterparts, Etc.  This Agreement or any of the other Financing
Agreements may be executed in any number of counterparts, each of which shall be
an original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile or other electronic method of
transmission shall have the same force and effect as the delivery of an original
executed counterpart
 

 
129

--------------------------------------------------------------------------------

 

of this Agreement or any of such other Financing Agreements.  Any party
delivering an executed counterpart of any such agreement by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.
 




[SIGNATURE PAGES FOLLOW]





 
130

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Agent, Lenders, Borrowers and Guarantors have caused these
presents to be duly executed as of the day and year first above written.
 
AGENT
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:            /s/ Marc J. Breier
Name:            Marc J. Breier
Title:            Managing Director
 
 
ISSUING BANK
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:            /s/ Marc J. Breier
Name:            Marc J. Breier
Title:            Managing Director
 
     
LENDERS
 
 
WACHOVIA BANK, NATIONAL ASSOCIATION
 
By:            /s/ Marc J. Breier
Name:            Marc J. Breier
Title:            Managing Director
 
US Commitment: $30,000,000
 
 
WACHOVIA CAPITAL FINANCE CORPORATION (CANADA)
 
By:            /s/ Laurence S. Forte
Name:            Laurence S. Forte
Title:            Managing Director
 
Canadian Commitment: $12,000,000
(The Canadian Commitment is a sublimit of the US Commitment)
 


[Signature Page to Loan and Security Agreement-ABI]


 

--------------------------------------------------------------------------------

 



U.S. BORROWERS
 
CANADIAN BORROWER
AMERICAN BILTRITE INC.
 
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
 
AMERICAN BILTRITE (CANADA) LTD.
 
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
IDEAL TAPE CO., INC.
 
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
 
 
K&M ASSOCIATES L.P.
 
By:  AIMPAR, Inc., its General Partner
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
 
 


[Signature Page to Loan and Security Agreement-ABI]


 

--------------------------------------------------------------------------------

 



U.S. GUARANTORS
 
 
425 DEXTER ASSOCIATES, L.P.
 
By:  AIMPAR, Inc., its General Partner
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
 
 
OCEAN STATE JEWELRY, INC.
 
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
 
 
MAJESTIC JEWELRY, INC.
 
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
 
 
AMERICAN BILTRITE FAR EAST, INC.
 
 
By:            /s/ Richard G. Marcus
Name:            Richard G. Marcus
Title:            President
 
     






[Signature Page to Loan and Security Agreement-ABI]


 

--------------------------------------------------------------------------------

 



EXHIBIT A
 
to
 
LOAN AND SECURITY AGREEMENT
 
ASSIGNMENT AND ACCEPTANCE AGREEMENT
 


 
This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of _____________, 20__ is made between ________________________ (the
“Assignor”) and ____________________ (the “Assignee”).
 
W I T N E S S E T H:
 


 
WHEREAS, Wachovia Bank, National Association, in its capacity as agent pursuant
to the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to American Biltrite Inc., a Delaware corporation (“Parent”),
Ideal Tape Co., Inc., a Delaware corporation (“Ideal Tape”), K&M Associates
L.P., a Rhode Island limited partnership (“K&M”; together with Parent and Ideal
tape, each individually a “US Borrower” and collectively, “US Borrowers” as
hereinafter further defined), and American Biltrite (Canada) Ltd., a Canadian
corporation (“Canadian Borrower”; together with US Borrowers, each individually
a “Borrower” and collectively, “Borrowers”), as set forth in the Loan and
Security Agreement, dated as of June 30, 2009, by and among Borrowers, 425
Dexter Associates, L.P., a Rhode Island limited partnership (“Dexter”), Ocean
State Jewelry, Inc., a Rhode Island corporation (“Ocean State”), Majestic
Jewelry, Inc., a Delaware corporation (“Majestic”), American Biltrite Far East,
Inc., a Delaware corporation (“Far East”; together with Dexter, Ocean State and
Majestic, each individually a “US Guarantor” and collectively, “US Guarantors”),
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, amended and restated, modified, supplemented,
extended, renewed, restated or replaced, being collectively referred to herein
as the “Financing Agreements”);
 
WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$___________ (the “Commitment”); and
 
WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $______________ (the “Assigned Commitment Amount”) on the
terms and subject to the conditions set forth herein and Assignee wishes to
accept assignment of such rights and to assume such obligations from Assignor on
such terms and subject to such conditions.
 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1.           Assignment and Acceptance.
 
(a)           Subject to the terms and conditions of this Assignment and
Acceptance, Assignor hereby sells, transfers and assigns to Assignee,
and  Assignee hereby purchases, assumes and undertakes from Assignor, without
recourse and without representation or warranty (except as provided in this
Assignment and Acceptance) an interest in (i) the Commitment and each of the
Committed Loans of Assignor and (ii) all related rights, benefits, obligations,
liabilities and indemnities of the Assignor under and in connection with the
Loan Agreement and the other Financing Agreements, so that after giving effect
thereto, the Commitment of Assignee shall be as set forth below and the Pro Rata
Share of Assignee shall be _______ (__%) percent.
 
(b)           With effect on and after the Effective Date (as defined in Section
5 hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount.  Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender.  It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.2,
6.4, 6.9, 11.5 and 12.5 of the Loan Agreement to the extent such rights relate
to the time prior to the Effective Date.
 
(c)           After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignee’s Commitment will be $_____________.
 
(d)           After giving effect to the assignment and assumption set forth
herein, on the Effective Date Assignor’s Commitment will be $______________ (as
such amount may be further reduced by any other assignments by Assignor on or
after the date hereof).
 
2.           Payments.
 
(a)           As consideration for the sale, assignment and transfer
contemplated in Section 1 hereof, Assignee shall pay to Assignor on the
Effective Date in immediately available funds an amount equal to $____________,
representing Assignee’s Pro Rata Share of the principal amount of all Committed
Loans.
 
(b)           Assignee shall pay to Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.
 

 

--------------------------------------------------------------------------------

 

3.           Reallocation of Payments.  Any interest, fees and other payments
accrued to the Effective Date with respect to the Commitment, Committed Loans
and outstanding Letters of Credit shall be for the account of Assignor.  Any
interest, fees and other payments accrued on and after the Effective Date with
respect to the Assigned Commitment Amount shall be for the account of
Assignee.  Each of Assignor and Assignee agrees that it will hold in trust for
the other party any interest, fees and other amounts which it may receive to
which the other party is entitled pursuant to the preceding sentence and pay to
the other party any such amounts which it may receive promptly upon receipt.
 
4.           Independent Credit Decision.  Assignee  acknowledges that it has
received a copy of the Loan Agreement and the Schedules and Exhibits thereto,
together with copies of the most recent financial statements of _____________
and its Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and  agrees that it will, independently and
without reliance upon Assignor, Agent or any Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit and legal decisions in taking or not taking action under the Loan
Agreement.
 
5.           Effective Date; Notices.
 
(a)           As between Assignor and Assignee, the effective date for this
Assignment and Acceptance shall be _______________, 200_ (the “Effective Date”);
provided, that, the following conditions precedent have been satisfied on or
before the Effective Date:
 
(i)           this Assignment and Acceptance shall be executed and delivered by
Assignor and Assignee;
 
(ii)           the consent of Agent as required for an effective assignment of
the Assigned Commitment Amount by Assignor to Assignee shall have been duly
obtained and shall be in full force and effect as of the Effective Date;
 
(iii)           written notice of such assignment, together with payment
instructions, addresses and related information with respect to Assignee, shall
have been given to Administrative Borrower and Agent;
 
(iv)           Assignee shall pay to Assignor all amounts due to Assignor under
this Assignment and Acceptance; and
 
(v)           the processing fee referred to in Section 2(b) hereof shall have
been paid to Agent.
 
6.           Promptly following the execution of this Assignment and Acceptance,
Assignor shall deliver to Administrative Borrower and Agent for acknowledgment
by Agent, a Notice of Assignment in the form attached hereto as Schedule 1.
 
7.           Agent.  [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]
 

 

--------------------------------------------------------------------------------

 

(a)           Assignee hereby appoints and authorizes Assignor in its capacity
as Agent to take such action as agent on its behalf to exercise such powers
under the Loan Agreement as are delegated to Agent by Lenders pursuant to the
terms of the Loan Agreement.
 
(b)           Assignee shall assume no duties or obligations held by Assignor in
its capacity as Agent under the Loan Agreement.]
 
8.           Withholding Tax.  Assignee (a) represents and warrants to Assignor,
Agent and Borrowers that under applicable law and treaties no tax will be
required to be withheld by Assignee, Agent or Borrowers with respect to any
payments to be made to Assignee hereunder or under any of the Financing
Agreements, (b) agrees to furnish (if it is organized under the laws of any
jurisdiction other than the United States or any State thereof) to Agent and
Borrowers prior to the time that Agent or Borrowers are required to make any
payment of principal, interest or fees hereunder, duplicate executed originals
of either U.S. Internal Revenue Service Form W-8BEN or W-8ECI, as applicable,
and agrees to provide new such forms upon the expiration of any previously
delivered form or comparable statements in accordance with applicable U.S. law
and regulations and amendments thereto, duly executed and completed by Assignee,
(c) agrees to comply with all applicable U.S. laws and regulations with regard
to such withholding tax exemption, and (d) is not a non-resident of Canada or
the United States and deal at arm’s length with each of the Canadian Loan
Parties.
 
9.           Representations and Warranties.
 
(a)           Assignor represents and warrants that (i) it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any security interest, lien, encumbrance or other
adverse claim, (ii) it is duly organized and existing and it has the full power
and authority to take, and has taken, all action necessary to execute and
deliver this Assignment and Acceptance and any other documents required or
permitted to be executed or delivered by it in connection with this Assignment
and Acceptance and to fulfill its obligations hereunder, (iii) no notices to, or
consents, authorizations or approvals of, any Person are required (other than
any already given or obtained) for its due execution, delivery and performance
of this Assignment and Acceptance, and apart from any agreements or undertakings
or filings required by the Loan Agreement, no further action by, or notice to,
or filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.
 
(b)           Assignor makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Financing
Agreements or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any other instrument or document
furnished pursuant thereto.  Assignor makes no representation or warranty in
connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of its respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.
 

 

--------------------------------------------------------------------------------

 

(c)           Assignee represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Assignment and Acceptance and any other
documents required or permitted to be executed or delivered by it in connection
with this Assignment and Acceptance, and to fulfill its obligations hereunder,
(ii) no notices to, or consents, authorizations or approvals of, any Person are
required (other than any already given or obtained) for its due execution,
delivery and performance of this Assignment and Acceptance, and apart from any
agreements or undertakings or filings required by the Loan Agreement, no further
action by, or notice to, or filing with, any Person is required of it for such
execution, delivery or performance; and (iii) this Assignment and Acceptance has
been duly executed and delivered by it and constitutes the legal, valid and
binding obligation of Assignee, enforceable against Assignee in accordance with
the terms hereof, subject, as to enforcement, to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application relating to or
affecting creditors’ rights to general equitable principles.
 
10.           Further Assurances.  Assignor and Assignee each hereby agree to
execute and deliver such other instruments, and take such other action, as
either party may reasonably request in connection with the transactions
contemplated by this Assignment and Acceptance, including the delivery of any
notices or other documents or instruments to Borrowers or Agent, which may be
required in connection with the assignment and assumption contemplated hereby.
 
11.           Miscellaneous.
 
(a)           Any amendment or waiver of any provision of this Assignment and
Acceptance shall be in writing and signed by the parties hereto.  No failure or
delay by either party hereto in exercising any right, power or privilege
hereunder shall operate as a waiver thereof and any waiver of any breach of the
provisions of this Assignment and Acceptance shall be without prejudice to any
rights with respect to any other for further breach thereof.
 
(b)           All payments made hereunder shall be made without any set-off or
counterclaim.
 
(c)           Assignor and Assignee shall each pay its own costs and expenses
incurred in connection with the negotiation, preparation, execution and
performance of this Assignment and Acceptance.
 
(d)           This Assignment and Acceptance may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
(e)           THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK.  Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in New York County, New York over any suit, action or proceeding
arising out of or relating to this Assignment and Acceptance and irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or Federal court.  Each party to this
Assignment and Acceptance hereby irrevocably waives, to the fullest extent it
may effectively do so, the defense of an inconvenient forum to the maintenance
of such action or proceeding.
 

 

--------------------------------------------------------------------------------

 

(f)           ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS ASSIGNMENT AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING
AGREEMENTS OR ANY RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, OR STATEMENTS (WHETHER ORAL OR WRITTEN).
 
IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.
 

 
[NAME OF ASSIGNOR]
       
By:
   
Name:
   
Title:
 
       
[NAME OF ASSIGNEE]
       
By:
   
Name:
   
Title:
 


 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
NOTICE OF ASSIGNMENT AND ACCEPTANCE
 


 
___, 20__
 


 
_________________________
 
_________________________
 
__________________________
 
Attn.: _____________________
 
Re:____________________________
 
Ladies and Gentlemen:
 
Wachovia Bank, National Association, in its capacity as agent pursuant to the
Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Agent”), and the financial institutions which are parties to the Loan Agreement
as lenders (individually, each a “Lender” and collectively, “Lenders”) have
entered or are about to enter into financing arrangements pursuant to which
Agent and Lenders may make loans and advances and provide other financial
accommodations to American Biltrite Inc., a Delaware corporation (“Parent”),
Ideal Tape Co., Inc., a Delaware corporation (“Ideal Tape”), K&M Associates
L.P., a Rhode Island limited partnership (“K&M”; together with Parent and Ideal
tape, each individually a “US Borrower” and collectively, “US Borrowers” as
hereinafter further defined), and American Biltrite (Canada) Ltd., a Canadian
corporation (“Canadian Borrower”; together with US Borrowers, each individually
a “Borrower” and collectively, “Borrowers”), as set forth in the Loan and
Security Agreement, dated as of June 30, 2009, by and among Borrowers, and 425
Dexter Associates, L.P., a Rhode Island limited partnership (“Dexter”), Ocean
State Jewelry, Inc., a Rhode Island corporation (“Ocean State”), Majestic
Jewelry, Inc., a Delaware corporation (“Majestic”), American Biltrite Far East,
Inc., a Delaware corporation (“Far East”; together with Dexter, Ocean State and
Majestic, each individually a “US Guarantor” and collectively, “US Guarantors”),
Agent and Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, amended and restated, modified, supplemented,
extended, renewed, restated or replaced, being collectively referred to herein
as the “Financing Agreements”).  Capitalized terms not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.
 
1.  We hereby give you notice of, and request your consent to, the assignment by
__________________________ (the “Assignor”) to ___________________________ (the
“Assignee”) such that after giving effect to the assignment Assignee shall have
an interest equal to ________ (__%) percent of the total Commitments pursuant to
the Assignment and Acceptance Agreement attached hereto (the “Assignment and
Acceptance”).  We understand that the Assignor’s Commitment shall be reduced by
$_____________, as the same may be further reduced by other assignments on or
after the date hereof.
 

 

--------------------------------------------------------------------------------

 

2.  Assignee agrees that, upon receiving the consent of Agent to such
assignment, Assignee will be bound by the terms of the Loan Agreement as fully
and to the same extent as if the Assignee were the Lender originally holding
such interest under the Loan Agreement.
 
3.  The following administrative details apply to Assignee:
 

 
(A)
Notice address:
           
Assignee name:
 
   
Address:
     
Attention:
     
Telephone:
     
Telecopier:
           
(B)
Payment instructions:
           
Account No.:
     
At:
     
Reference:
     
Attention:
 



4.  You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.
 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.
 



 
Very truly yours,
     
[NAME OF ASSIGNOR]
       
By:
   
Name:
   
Title:
 
       
[NAME OF ASSIGNEE]
       
By:
   
Name:
   
Title:
 



 
ACKNOWLEDGED AND ASSIGNMENT
CONSENTED TO:


WACHOVIA BANK, NATIONAL ASSOCIATION,
as Agent


By:
Name:
Title:





 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
TO
 
LOAN AND SECURITY AGREEMENT
 
Information Certificate
 


 


 
[See attached]
 





1282224.18
B-
 



 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
TO
 
LOAN AND SECURITY AGREEMENT
 
Compliance Certificate
 
To:
Wachovia Bank, National Association, as Agent

 
1133 Avenue of the Americas

 
New York, New York 10036



Ladies and Gentlemen:
 
I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:
 
1.           I am the duly elected chief financial officer of American Biltrite
Inc., a Delaware corporation (“Parent”).  Capitalized terms used herein without
definition shall have the meanings given to such terms in the Loan and Security
Agreement, dated as of June 30, 2009, by and among Wachovia Bank, National
Association, as agent for the financial institutions party thereto as lenders
(in such capacity, “Agent”), and the financial institutions party thereto as
lenders (collectively, “Lenders”), Parent, Ideal Tape Co., Inc., a Delaware
corporation (“Ideal Tape”), K&M Associates L.P., a Rhode Island limited
partnership (“K&M”; together with Parent and Ideal tape, each individually a “US
Borrower” and collectively, “US Borrowers” as hereinafter further defined), and
American Biltrite (Canada) Ltd., a Canadian corporation (“Canadian Borrower”;
together with US Borrowers, each individually a “Borrower” and collectively,
“Borrowers”), 425 Dexter Associates, L.P., a Rhode Island limited partnership
(“Dexter”), Ocean State Jewelry, Inc., a Rhode Island corporation (“Ocean
State”), Majestic Jewelry, Inc., a Delaware corporation (“Majestic”), American
Biltrite Far East, Inc., a Delaware corporation (“Far East”; together with
Dexter, Ocean State and Majestic, each individually a “US Guarantor” and
collectively, “US Guarantors”) (as such Loan and Security Agreement is amended,
amended and restated, modified or supplemented, from time to time, the “Loan
Agreement”).
 
2.           I have reviewed the terms of the Loan Agreement, and have made, or
have caused to be made under my supervision, a review in reasonable detail of
the transactions and the financial condition of Borrowers and Guarantors, during
the immediately preceding fiscal month.
 
3.           The review described in Section 2 above did not disclose the
existence during or at the end of such fiscal month, and I have no knowledge of
the existence and continuance on the date hereof, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto.  Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.
 

 

--------------------------------------------------------------------------------

 

4.           I further certify that, based on the review described in Section 2
above, no Borrower or Guarantor has not at any time during or at the end of such
fiscal month, except as specifically described on Schedule II attached hereto or
as permitted by the Loan Agreement, done any of the following:
 
(a)           Changed its respective legal name, or transacted business under
any trade name, style, or fictitious name, other than those previously described
to you and set forth in the Financing Agreements.
 
(b)           Changed the location of its chief executive office, changed its
jurisdiction of organization, changed its type of organization (other than as
permitted by Section 9.1 of the Loan Agreement) or changed the location of or
disposed of any of its properties or assets (other than pursuant to the sale of
Inventory in the ordinary course of its business or as otherwise permitted by
Section 9.7 of the Loan Agreement), or established any new asset locations.
 
(c)           Materially changed the terms upon which it sells goods (including
sales on consignment) or provides services, nor has any vendor or trade supplier
to any Borrower or Guarantor during or at the end of such period materially
adversely changed the terms upon which it supplies goods to any Borrower or
Guarantor.
 
(d)           Permitted or suffered to exist any security interest in or liens
on any of its properties, whether real or personal, other than as specifically
permitted in the Financing Agreements.
 
(e)           Received any notice of, or obtained knowledge of any of the
following not previously disclosed to Agent:  (i) the occurrence of any event
involving the release, spill or discharge of any Hazardous Material in violation
of applicable Environmental Law that has or could reasonably be expected to have
a Material Adverse Effect or (ii) any investigation, proceeding, complaint,
order, directive, claims, citation or notice with respect to: (A) any
non-compliance with or violation of any applicable Environmental Law by any
Borrower or Guarantor that has or could reasonably be expected to have a
Material Adverse Effect or (B) the release, spill or discharge of any Hazardous
Material in violation of applicable Environmental Law that has or could
reasonably be expected to have a Material Adverse Effect or (C) the generation,
use, storage, treatment, transportation, manufacture, handling, production or
disposal of any Hazardous Materials in violation of applicable Environmental
Laws that has or could reasonably be expected to have a Material Adverse Effect
or (D) any other environmental, health or safety matter, which has a Material
Adverse Effect on any Borrower or Guarantor or its business, operations or
assets or any properties at which such Borrower or Guarantor transported, stored
or disposed of any Hazardous Materials.
 
(f)           Become aware of, obtained knowledge of, or received notification
of, any material default under any instrument or agreement in respect of
Indebtedness for money borrowed by any Borrower or Guarantor.
 
5.           Attached hereto as Schedule III are the calculations used in
determining, as of the end of such fiscal month whether Borrowers and Guarantors
are in compliance with the covenants set forth in Section 9.17 of the Loan
Agreement for such fiscal month.
 

 

--------------------------------------------------------------------------------

 

The foregoing certifications are made and delivered this day of _________ __,
20__.
 
Very truly yours,


AMERICAN BILTRITE INC.


By:           _________________________
Name:           _________________________
Title:           _________________________





 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
TO
 
LOAN AND SECURITY AGREEMENT
 
Form of Borrowing Base Certificate
 


 
[See attached]
 





 

--------------------------------------------------------------------------------

 

Schedule 1.74
 
TO
 
LOAN AND SECURITY AGREEMENT
 
Existing Lenders
 


Bank of America, National Association



 

--------------------------------------------------------------------------------

 



Schedule 1.75
 
TO
 
LOAN AND SECURITY AGREEMENT
 
Existing Letters of Credit
 


1.           Letter of credit numbered 1338987 in favor of Liberty Mutual
Insurance Company in the amount of $137,516.


2.           Letter of credit numbered 68007130 in favor of National Union Fire
Insurance Co. of Pittsburg, PA in the amount of $570,000.


3.           Letter of credit numbered SB104549/09 in favor of J. Richard's RCA
in the amount of $421,500 CDN.


4.           Letter of credit numbered IM105201/09 in favor of Asean M&L
(Holding) Limited in the amount of $84,321.23.


5.           Letter of credit numbered IM105194/09 in favor of Acquaty Company
LTD in the amount of $35,351.78.


6.           Letter of credit numbered IM105193/09 in favor of Acquaty Company
LTD in the amount of $132,124.51.


7.           Letter of credit numbered IM105198/09 in favor of Acquaty Company
LTD in the amount of $24,579.41.


8.           Letter of credit numbered IM105208/09 in favor of Acquaty Company
LTD in the amount of $26,926.08.


9.           Letter of credit numbered IM105207/09 in favor of Acquaty Company
LTD in the amount of $18,172.49.


10.           Letter of credit numbered IM105209/09 in favor of Acquaty Company
LTD in the amount of $29,268.76.


11.           Letter of credit numbered IM105212/09 in favor of Acquaty Company
LTD in the amount of $24,739.66.


12.           Letter of credit numbered IM105215/09 in favor of Acquaty Company
LTD in the amount of $133,705.41.

